Evaluación Rápida de Biodiversidad (RBA)

ADECOAGRO

Lic. Rubén Ginzburg, Dr. Sebastián Torrella, Ms. Sc. Bibiana Gómez Valencia y
Agostina Rossi Serra (GESEAA-FCEN-UBA)
Dr. Robert Langstroth, ERM Inc., Washington, DC, EEUU.

Informe Final, Abril de 2016
ADECOAGRO
Informe Final de la RBA

Tabla de Contenidos

1

Introducción ...

1.1
1.2
13
1.4

Revisión de Alto Nivel

2.1
2.2
2.3
2.4
2.5
2.6
2.7

Evaluaciones Rápidas de la Biodiversidad

3.1
3.2
3.3
3.4

Priorización de Especies, Ecosistemas y Establecimientos ......

4.1

4.2
4.2.1
4.2.2
4.2.3
4.2.4
4.2.5

4.3

Alcance

Objetivos

Estándares Aplicables y Marco Conceptual ...

Equipo Consultor

Introducción y Alcance

Metodología

Estado de Amenaza de las Ecorregiones.................

Especies en Peligro o Peligro Crítico

Especies endémicas y/o de distribución restringida

Aves migratorias y/o congregatorias.....

Conclusiones sobre la Inclusión de Establecimientos en el Proceso RBA.

Introducción y Alcance

Metodología

Resultados por Establecimient:

Conclusiones sobre Hábitats Críticos....

Introducción y Alcance

Metodología

Especies...

Ecosistemas 123

Factores Locales ............

Análisis multicriterio

Resultados

1 de 188
4.4
4.4.1
4.4.2
4.4.3
4.4.4
4.4.5
4.4.6
4.4.7

4.5

4.6

ADECOAGRO
Informe Final de la RBA

Especies prioritarias en cada establecimiento........... ...130
Oscuro... ..130
Ombú.... ..131
San Joaquín conan 132
Itá Caabó ..... ..133
Santa Lucía 134

El Orden — La Carolina....

..134

La Rosa..

Priorización global de especies...

Conclusiones. ..136

Recomendaciones para un Plan de Acción para la Biodiversidad 138
5.1 Introducción a... 138
5.1.1 Alcance... ..138

5.1.2 Políticas Aplicables ....

5.1.3 Consulta con Especialistas, Expertos y Grupos de Interesados 140
5.2 Descripción de las Operaciones... 140
5.3 Evaluación de Impactos Residuales sobre Valores Prioritarios 140

5.3.1 Marco Conceptual ... 140

5.3.2 Valores Clave de la Biodiversidad 140

5.3.3 Impactos y Mitigaciones de las Actividades Agropecuarias Existentes..

5.3.4 Resumen de Impactos Residuales ... 141
5.4 Líneas de Acción Generales...... ... 142

5.4.1 Introducción

5.4.2 Elementos del Sistema Integrado de Gestión de Adecoagro. 142

5.4.3 Capacitación, Comunicación y Consulta
5.5 Recomendaciones Específicas por Establecimiento.... ... 145

5.5.1 Generalidades 145

5.5.2 El Ombú 146

5.5.3 San Joaquín 148

5.5.4 Oscuro.. .. 149

5.5.5  Itá Caabó.... ..151

2 de 188
ADECOAGRO
Informe Final de la RBA

5.5.6 El Orden -— La Carolina....

5.5.7 — LaRosa.... ..154
5.5.8 Santa Lucía 155
5.6 Factibilidad de Ganancias Netas para Valores de Hábitat Crítico .157

5.6.1 Marco Conceptual

5.6.2 Especies...

5.6.3 Ecosistemas

5.7 Programa de Monitoreo y Evaluación de la Biodiversidad...

5.7.1 Generalidades

5.7.2 Indicadores.
5.7.3 — Línea Base

5.7.4 Protocolos y Cronogramas de Monitoreo.

5.7.5 Acciones Correctivas y Gestión Adaptiva.

5.8 Resumen de Requisitos

6 Bibliografía

7 Anexos

3 de 188
ADECOAGRO
Informe Final de la RBA

1 Introducción

1.1 Alcance

Desde 2002, Adeco Agropecuaria S.A. y Pilagá, las dos filiales de Adecoagro S.A. (Adecoagro), han
adquirido aproximadamente 183,000 hectáreas (ha) de tierra para producción agropecuaria (arroz, soja,
maíz, ganado) en Argentina. La mayor parte de estas tierras se encontraron previamente bajo cultivos y
unos 50,000 ha parecen presentar pastizales y sabanas naturales con intensidades variadas de pastoreo
bovino. Algunos de estos establecimientos están ubicados dentro o cerca de Áreas Importantes para la

Conservación de Aves (AICAs) identificadas por Aves Argentinas — Asociación Ornitológica del Plata.

La Corporación Financiera Internacional (IFC por su sigla en inglés) del Grupo Banco Mundial realizó una
evaluación preliminar de 20 de los establecimientos de Adecoagro utilizando la herramienta IBAT,
imágenes satelitales y los Estudios de Impacto Ambiental disponibles y de manera precautoria
determinó tentativamente que cinco de estos establecimientos se encuentran dentro de hábitats
críticos según los criterios de la Norma de Desempeño 6 de la IFC (ND6) por estar dentro o cerca de

AICAs y/o por estar asociados con ecosistemas altamente amenazados del Gran Chaco sudamericano.

Además, la IFC identificó siete establecimientos adicionales (Lista de Establecimientos de Segunda
Prioridad) que presentan una alta probabilidad de estar dentro de hábitats críticos y que requieren

mayor evaluación.

1.2 Objetivos

Para confirmar la extensión de hábitats críticos, naturales y modificados y recomendar medidas de
mitigación y monitoreo alineados con la ND6, Adecoagro contrató un Equipo Consultor en Biodiversidad
para realizar una Evaluación Rápida de Biodiversidad (Rapid Biodiversity Assessment o RBA) de los

establecimientos en hábitats críticos.
Se planteó realizar esta evaluación en dos fases:

a) Revisión de Alto Nivel de los siete establecimientos de la Lista de Establecimientos de Segunda

Prioridad; y

4 de 188
ADECOAGRO
Informe Final de la RBA
b) Evaluación Rápida de Biodiversidad para los establecimientos de la Lista Final de

Establecimientos.

1.3 Estándares Aplicables y Marco Conceptual

Normas de Desempeño de la IFC

El presente estudio se enmarca en las Normas de Desempeño sobre Sostenibilidad Ambiental y Social de
la Corporación Financiera Internacional del Grupo Banco Mundial (IFC, 2012). Dentro de las ocho
normas, se aplican en particular la Norma de Desempeño 1 — Evaluación y Gestión de los Riesgos e
Impactos Ambientales y Sociales (ND1) y la Norma de Desempeño 6 — Conservación de la Biodiversidad y

Gestión Sostenible de Recursos Naturales Vivos (ND6).
Hábitat Modificado vs. Hábitat Natural

En el contexto agropecuario, los campos de cultivos o plantaciones forestales de especies exóticas son
claramente hábitats modificados. Sin embargo, los campos de pastoreo pueden ser modificados o
naturales y existen gradientes entre los dos extremos. Un hábitat modificado puede tener alto valor
para la biodiversidad y ser hasta un hábitat crítico en ciertos casos. En cambio, los hábitats naturales
también varían en cuanto a su valor para la biodiversidad y en muchos casos la definición del “valor” es

un ejercicio subjetivo o puede reflejar intereses sociales, culturales y políticos.

De acuerdo a PS1, todo proyecto en hábitat natural debe aplicar medidas de mitigación diseñadas para
lograr “pérdida neta cero” donde sea factible. Sin embargo, la definición de los términos no es clara en

la práctica.
Hábitat Crítico

“Hábitat crítico” es un concepto fundamental de la Norma de Desempeño 6 de la IFC sobre
Conservación de la Biodiversidad y Manejo Sostenible de Recursos Naturales Vivos. Sin embargo, su

aplicación en la práctica es complicada, y poca aplicada para proyectos del sector agropecuario.

Hábitat crítico generalmente no refiere a parches pequeños de hábitats dentro de un predio sino se
refiere a unidades a la escala de paisajes o ecosistemas; son “áreas con alto valor para la biodiversidad”.
Se define un hábitat crítico en el contexto de una unidad discreta de gestión (DMU, por sus siglas en

inglés) para la especie o hábitat en cuestión, la cual se puede definir con criterios como cuencas

5 de 188
ADECOAGRO
Informe Final de la RBA
hidrográficas, extensiones grandes de bosque, o hasta divisiones administrativas en su caso. Aún en caso
cuando no es posible delimitar una DMU, por ejemplo para especies raras de distribución amplia y por
deficiencia de datos, se puede designar hábitat crítico por criterios de importancia de área para la

especie.

Solamente en el caso de una especie micro-endémica cuya población se restringe a un hábitat pequeño

dentro de un predio grande se identificaría un hábitat crítico como una unidad dentro de un predio.

Un hábitat crítico puede ser designado por especies o por hábitats o comunidades biológicas. Por
ejemplo, se puede designar un área como hábitat crítico porque alberga una población significativa de
una especie en peligro. También se puede designar un área como hábitat crítico porque contiene

importantes áreas de un hábitat altamente amenazado.

Para los fines de la aplicación de PS6, la designación de hábitat crítico es independiente de la evaluación
de impactos a los procesos y de la presencia de un proyecto. Tampoco es un impedimento para el
financiamiento de proyectos, siempre y cuando se pueda demostrar que se cumplan ciertos requisitos

básicos.

1.4 Equipo Consultor

El Equipo Consultor en Biodiversidad consiste de un equipo de consultores nacionales con conocimiento
del sector agropecuario nacional y de los valores de biodiversidad del Gran Chaco y ecorregiones
aledañas como el Espinal y los Esteros del Iberá y de un consultor internacional con experiencia en la

aplicación de ND6 y en el sector agropecuario y el Cono Sur.

+ Equipo Nacional
o Lic. Rubén Ginzburg, Grupo de Estudios de Sistemas Ecológicos en Ambientes Agrícolas,
Facultad de Ciencias Exactas y Naturales, Universidad de Buenos Aires (GESEAA-FCEN-
UBA)
o Dr. Sebastián Torrella, (GESEAA-FCEN-UBA)
o Ms. Sc. Bibiana Gómez Valencia, (GESEAA-FCEN-UBA)
o  Agostina Rossi Serra, (GESEAA-FCEN-UBA)

+ Consultor Internacional — Dr. Robert Langstroth, ERM Inc., Washington, DC, EEUU.

6 de 188
ADECOAGRO
Informe Final de la RBA

2 Revisión de Alto Nivel

2.1 Introducción y Alcance

Como parte de su diligencia previa para un préstamo a Adecoagro, la IFC está evaluando la aplicabilidad
de los requisitos sobre hábitats críticos de su Norma de Desempeño 6 sobre Conservación de la
Biodiversidad y Manejo Sostenible de Recursos Naturales Vivos (PS6, por sus siglas en inglés). Entre los
varios establecimientos de Adecoagro, una revisión preliminar por la IFC identificó siete
establecimientos que requerían mayor consideración de sus valores de biodiversidad para poder

determinar si ameritan una evaluación más detallada (Tabla 2-1).

Establecimiento Provincia Hectáreas | Año de Ecorregiones
Incorporación (Brown y
en Adecoagro Pacheco, 2006)

Itá Caabó Corrientes 22.888 2006 Espinal

Doña Marina Corrientes 14.755 2010 Iberá

La Rosa Santa Fe 4.087 2004 Chaco Húmedo

y Espinal
Santa Lucia Santiago del | 17.495 2007 Chaco Seco
Estero

La Cañada San Luis 3.339 2011 Chaco Seco

Los Guayacanes Salta 7.242 2007 Chaco Seco

La Garrucha Salta 3.606 2007 Chaco Seco

Tabla 2-1. Resumen de Establecimientos de la Revisión de Alto Nivel

La IFC ha solicitado que estos siete establecimientos se sujeten a una “revisión de alto nivel” para
determinar la probabilidad de que se encuentren dentro de hábitat crítico. En el caso de tener alta
probabilidad de estar en hábitat crítico, el establecimiento se agregará a la lista final de Sitios

Prioritarios que serán sujetos de una Evaluación Rápida de Biodiversidad (RBA por su sigla en inglés).

2.2 Metodología

Para los fines de la presente Revisión de Alto Nivel, se enfocará en el contexto ecorregional o
subregional del establecimiento en cuestión y en la presencia potencial o confirmada de especies en
peligro, especies endémicas o distribución restringida, especies migratorias y/o congregatorias de

interés para conservación y ecosistemas altamente amenazados.

7 de 188
ADECOAGRO
Informe Final de la RBA
El primer paso para la Revisión de Alto Nivel será de delimitar una Unidad Discreta de Gestión (DMU por
su sigla en inglés) para cada establecimiento en base a la identificación de su contexto paisajístico y
ecológico. Esta unidad sirve como unidad espacial de análisis para la determinación de hábitats críticos
según la PS6. Se identificó el tipo y límites de la DMU utilizando el concepto del sistema ecológico
(sensu Naturserve y TNC). Para los establecimientos del Chaco, se utilizaron los sistemas ecológicos la

Evaluación Ecorregional del Gran Chaco Americano (TNC-FVSA-desde el Chaco-WCS, 2005).

Luego, se utilizó la herramienta IBAT para identificar potenciales áreas y especies de alto valor para la

conservación de la biodiversidad, a saber,

e Áreas protegidas

e Sitios Ramsar

+ Áreas Clave para la Biodiversidad (KBAs, por su siglas en inglés)

e — Áreas de la Alianza para Extinción Cero y

e Especies de Categoría Distinta a LC (Preocupación Menor) de la UICN.
Luego se utilizaron bases de datos en línea y revisión de la literatura y Google para determinar la
ubicación de los establecimientos y su DMU en relación a áreas protegidas, áreas clave para la
biodiversidad y las distribuciones potenciales de especies amenazadas según la UICN. Luego, se

estudiaron los predios con Google Earth y planos de los campos e instalaciones proveídos por Adecoagro

para determinar las extensiones de hábitats naturales.

En base a esta información, se determinó la probabilidad (alta, mediana o baja) de que el
establecimiento esté dentro de hábitat crítico. Los establecimientos con probabilidad alta pasarán a ser

evaluados en el RBA con el fin de confirmar o no su presencia dentro de un hábitat crítico.

8 de 188
ADECOAGRO
Informe Final de la RBA

2.3 Estado de Amenaza de las Ecorregiones
Los establecimientos se ubican dentro de las siguientes ecorregiones de acuerdo al esquema de Brown y

Pacheco (2006):
e Chaco Seco: La Cañada, La Garrucha, Los Guayacanes, Santa Lucía
+ Chaco Húmedo: La Rosa

+ Espinal: Itá Caabó, La Rosa

Iberá: Doña Marina

Es importante reconocer que hábitats naturales en gran parte de tierras bajas de la zona tropical y
subtropical de la Argentina están altamente amenazados por y desarrollo histórico y actual del sector
agropecuario. Por ejemplo, según, Brown y Pacheco (2006), un 37% del Espinal ya había sido
transformado. Los estudios recientes de desforestación a nivel global demuestran que el Gran Chaco
está entre los biomas forestales con la tasas más altas del mundo (Hansen et al., 2013, Adámoli et al,

2011).

Para fines de esta revisión, se utilizaron los sistemas ecológicos de TNC et al. (2005) para el Gran Chaco
como DMUs para los establecimientos del Chaco Seco y Chaco Húmedo. Para Itá Caabó, la DMU es el
Distrito del Ñandubay y para la parte de La Rosa en Espinal es el Distrito del Algarrobo del Espinal.

Finalmente, para Doña Marina, su DMU es la ecorregión del Iberá (Brown y Pacheco, 2006).
Gran Chaco

El Gran Chaco es un complejo de bosques secos, bosques en galería, islas de bosque, sabanas, pastizales
y humedales que ocupan unos 1.066.000 kilómetros cuadrados entre en Argentina (62%), Paraguay
(25%), Bolivia (12%) y Brasil (19%) que tiene una biodiversidad importante con gran nivel de endemismo
(TNC et al., 2005). El Gran Chaco ha sufrido una tasa de desforestación muy alta en las últimas décadas
para la expansión de áreas de explotación agropecuaria. Para el Chaco argentino, las áreas cultivadas se
triplicaron entre 1977 y 2010, ocupando 22% de la superficie regional y con una tasa de desforestación
de 528.000 ha/año entre 2002 y 2010 (Adámoli et al. 2011). Aquí consideramos juntos las ecorregiones

de Chaco Seco y Chaco Húmedo.

9 de 188
ADECOAGRO
Informe Final de la RBA
Los Guayacanes y La Garrucha se encuentran por la RP30 entre las comunidades de Las Lajitas y Joaquín
V. González en un paisaje altamente antropizada desde los 1980s (Adámoli et al. 2011). Aunque están
cerca de montañas donde hay bosques húmedos de los Yungas, los establecimientos están en la llanura

aluvial chaqueña sin conectividad directa actual con las zonas altas.

La Cañada se ubica en extremo sur del Chaco Seco en el nordeste de la provincia de San Luis. La mayor
parte de su superficie está bajo sistemas de riego con pivote. Sin embargo, colinda con el río San
Francisco y se presentan aparentes zonas húmedas en una zona de distributarios del río. Se encuentra
aguas abajo y unos 15 km al noroeste de la Reserva Natural Estricta Quebrada de las Higueritas que nace

en las Serranías de San Luis.

La Rosa se encuentra literalmente en las orillas del Chaco Húmedo de Santa Fe en un ecosistema
conocido como los Bajos Submeridionales, un área prioritaria para la conservación de la biodiversidad
(TNC et al., 2005; Ginzburg y Adámoli, 2006). Aunque la mayor parte de La Rosa ocupa superficies bien
drenadas y cultivadas que pertenecen a la ecorregión del Espinal, las partes bajas presentan hábitats
naturales con influencia fluvial. No existen datos de línea base o de monitoreo sobre la flora y fauna de

este establecimiento.
Espinal

El Espinal es una ecorregión endémica de la Argentina. Históricamente, ocupaba un área de unos
243.844 km? en la zona de transición entre la Pampa y otras ecorregiones desde la provincia de Río
Negro en sur hasta Corrientes en el nordeste (Brown y Pacheco, 2006). Hasta el 2005, la superficie del
Espinal fue reducida en un 37% por la conversión de hábitats para la agricultura (Brown y Pacheco,

2006).

Se reconocen tres distritos florísticos dentro del Espina: Distrito del Ñandubay. Distrito del Algarrobo y
Distrito del Caldén, por las especies dominantes de árboles. El Distrito del Ñandubay ocupa la parte
norte en Corrientes y Entre Ríos. El ñandubay (Prosopis affinis) es un árbol de amplia distribución el
nordeste de Argentina y países vecinos, considerado especie invasivo en el Paraguay. El Distrito del
Algarrobo ocupa y el centro y sur de Santa Fe hasta Córdoba y partes de San Luis. El Espinal de Santa Fe
incluye el AICA San Javier, que se considera como de alta importancia para el cardenal amarillo
(Gubernatrix cristata) y el águila coronada (Harpyhaliaetus coronatus), especies En Peligro según la UICN

y también para el charlatán (Dolichonyx oryzivora), una especie migratoria y congregatoria.

10 de 188
ADECOAGRO

Informe Final de la RBA
Itá Caabó se encuentra en el ñandubayzal correntino en el ecotono entre Espinal y la ecorregión de
Campos y Malezales que se extiende hacia el nordeste desde las orillas de . A unos 80 km de Itá Caabó
en la zona de Tres Cerro, se ha descubierto una especie endémica de salamanqueja, Homonota taragui,
que era desconocida por la ciencia hasta el 2013. Aunque la gran parte de Itá Caabo está bajo
cultivación, cuenta aún con algunas zonas de hábitats naturales en las laderas, zonas bajas y zonas de
pedregrales que impiden la cultivación. En estos hábitats dentro de Itá Caabó se han registrados aves en
peligro de extinción como el cardenal amarillo, el capuchino pecho blanco (Sporophila palustris) y el
águila coronada (Ginzburg et al., 2010). Otros indicadores del alto valor para la conservación de Itá
Caabó son el registro del ciervo de pantanos (Blastocerus dichotomus) y el reporte del aguará guazú o
lobo de crin (Chrysocyon brachyurus), mamíferos grandes típicos de sabanas y pastizales del sur y centro
de Sudamérica (Ginzburg et al., 2010) y especies consideradas especie considerada Monumentos
Naturales Provinciales en Corrientes.. En cuanto a especies migratorias y/congregatoria de interés para
la conservación en Argentina, se han registrado el charlatán y el batitú (Bartramia longicauda) (Ginzburg

etal., 2010).

La Rosa está en el ecotono entre Espinal y Chaco Húmedo. No existen datos de línea base o de
monitoreo sobre la flora y fauna de este establecimiento. Los hábitats de Espinal en La Rosa están

mayormente bajo cultivos, excepto zonas de drenajes y bajos.
Esteros del Iberá

La provincia de Corrientes alberga otra ecorregión única de Argentina, los Estero de Iberá o
simplemente “Iberá”. Los esteros son humedales que ocupan zonas bajas entre los pastizales, sabanas e
islas de bosque en zonas altas. Tienen gran importancia para peces, aves acuáticas y algunos mamíferos

como el ciervo de pantanos y los carpinchos.

El campo Doña Marina está situado sobre la orilla sur del río Paraná y se extiende hacia el sur en una
zona que hace poco era cubierta por pastizales nativos. Actualmente, casi toda la superficie de Doña
Marina está en arrozales, con la excepción de pequeñas áreas de bosque nativos sin mayor importancia

para la conservación.

2.4 Especies en Peligro o Peligro Crítico
Las especies indicadas por las bases de datos en línea como potenciales para los establecimientos de

esta revisión se presentan en la Tabla 2-2 y se caracterizan a continuación.

11 de 188
ADECOAGRO
Informe Final de la RBA

Anfibios

La rana tractor (Argenteohyla siemersi) es especie EN según la UICN y de acuerdo a esta autoridad, su
distribución global está dispersa en cuatro unidades discretas, dos en Uruguay y dos en Argentina, de las

cuales la más extensiva está en la Provincia de Corrientes y el Estero del Iberá.

Melanophryniscus cupreuscapularis. Esta especie es conocida únicamente de bosques de quebracho
colorado y urunday en “triángulo noroeste” de Corrientes y su área de distribución estimada no supera
los 20,000 km? (Schaefer et al., 2012), por la cual se considera especie de distribución restringida según

PS6. Además existe en una sola unidad discreta de gestión que teóricamente

Pseudopaludicola mirandae es una especie conocida únicamente de su localidad tipo, Itá Ibaté en
Corrientes, XX km al oeste de Doña Marina. Sin embargo, el estatus taxonómico de la especie es incierto
y ha sido considerada un sinónimo junior de Pseudopaludicola boliviana, una especie de distribución
muy amplia (Cardozo y Lobo, 2009). No es especie reconocida por la Asociación Herpetológica

Argentina.

12 de 188
Vey e] ap ¡eur auojul

OY9VOIIAV

"O3JOYUOW O aSPQ L3UI| SP UONEALISGO = O

881 3P ET

UaSsaJd =d

“a]1e39p JOÁeu e esapIsuo as ou Á eyunxa oo) auunsad as anadsa e753,,

oJuelg
o N3 | oypad oulynde) sujsnjod oyydosods sany
d d d «(3d)Y) ¡euumbsa oj1oy) 51/03/00 SNIUIWINN sINY
d d 0) d N3 epeuoJo) ejinBy SNFDUOJO) SNI3D!IDYÁAIDH EIA
d d le) d d d N3 | Ojiiuewe ¡euapie) DP02S11) XUJDUIIGND sany
d Xx ag 21eq1 211 3p euey 2ppub.ju bDjooipnjodopnasd | elquuy

ou uaJJo) subndo9snaldna

d d Xx 1N oueua odes snastuÁlydouoja

d d N3 101817 euey ISJ3WAIS DJÁYO2UIBAY

“ye) | esoy | qee) | “eN | om | ven | “eng | say N3nI

el el EN eua | es el so] “asia e) UNUIO) 3AQUION 091J/JU3) SAQUION asel)

[EAN OY 3P UQISINSY E] AP SOJUA/WNA|QEIS SO] UA |enuajod epuasaud 109 4d O Y) “Na PJ10Ba]e) ap sanads3 *z-z elqeL

ADECOAGRO
Informe Final de la RBA

Aves

El cardenal amarillo (Gubernatrix cristata) es especie clasificada como En Peligro a nivel global por la
UICN y BirdLife International. Es endémica del macro-ecosistema de la Pampa y Espinal de Argentina,
Uruguay y el sur del Brasil pero también habita partes del Chaco de Córdoba (Martins-Ferreira, 2010).
Su hábitat típico es “sabana-parque” con Prosopis spp. (algarrobos, caldenes, ñandubayes). Puede ser la
especie más emblemática para Adecoagro y el enfoque de sus esfuerzos para la conservación biológica.
Ha sido identificado en Itá Caabó (S. Torrella, in litt.) La población global de adultos se estima en entre
1.000 y 2.000 individuos (BirdLife International, 2013). Es especie considerada Monumento Natural

Provincia en Corrientes.

El capuchino pecho blanco (Sporophila palustris) es especie clasificada como En Peligro a nivel global por
la UICN y BirdLife International. Es especie migratoria regional que inverna el en centro del Brasil y
reproduce en el verano en cuatro zonas discretas de Argentina, Rio Grande del Sur (Brasil) y Uruguay
dónde hay hábitats de pastizales inundable y humedales. La población global de adultos se estima en

entre 600 y 1.700 individuos (BirdLife International, 2012).

El águila coronada (Harpyhaliaetus coronatus) es una las de aves rapaces de mayor tamaño de Argentina
y es especie clasificada como En Peligro a nivel global por la UICN y BirdLife International. Aunque tiene
una distribución muy amplia en Bolivia, Brazil, Paraguay y Argentina de más de tres millones de
kilómetros cuadrados, su población global estimada es de apenas entre 250 y 1.000 individuos adultos
(BirdLife International, 2015). Fandiño y Pautasso (2013) identifican tres zonas importantes para el
águila coronado en Argentina, una de las cuales en la zona de convergencia de las ecorregiones del
Espinal-Chaco Húmedo-Chaco Seco en la provincia de Santa Fe, donde encontraron la mayor frecuencia

de registros recientes en el Espinal.

2.5 Especies endémicas y/o de distribución restringida

Cajade et al. (2013) describieron una salamanqueja nueva del Paraje Tres Cerros (Estancias Higuera Cue)
en la ecorregión de Campos y Malezas a unos 80 al NO de Itá Caabó. Es especie restringida a hábitats de
pedregales con pastizales y cactáceas y es conocida solamente de tres cerros en el municipio de La Cruz.
Además, estos mismos autores reportaron una especie una de lagartija del genero Cnemidophorus de la

misma localidad.

14 de 188
ADECOAGRO
Informe Final de la RBA

2.6 Aves migratorias y/o congregatorias

El charlatán (Dolichonyx oryzivorus) es una especie migratoria que hábitat las praderas norteamericanas
en el verano boreal y los pastizales de centro de Sudamérica en el verano austral. Según la UICN y
BirdLife International, es especie de categoría “Preocupación Menor” (LC) a nivel global, sin embargo es
una especie de interés para la conservación en Argentina dado el alto nivel de degradación de su hábitat
en el país, categorizada como Amenazada por Aves Argentinas (López-Lanús et al., 2008). El AICA San
Javier en la Provincia de Santa Fe es un sitio de importancia para la especie porque alberga una
concentración grande de la población durante el verano austral (Di Giacomo, 2010), hecho que amerita
la consideración del criterio de PS6 sobre especies migratorias y/o congregatorias como indicador de

hábitat crítico.

El batitú (Bartramia longicauda) es otra migrante boreal que inverna en los pastizales y humedales del
centro y sur de Sudamérica. A pesar de ser abundante y de Preocupación Menor (LC) a nivel global
según la UICN, es una especie de interés para la conservación el Argentina dónde se detectado
tendencias negativas en sus poblaciones en Argentina (Vickery et al., 2010). De hecho, es considerada

especie Vulnerable a nivel nacional por Aves Argentina (López Lanús et al., 2008).

2.7 Conclusiones sobre la Inclusión de Establecimientos en el Proceso RBA
La Tabla 2-3 resume los hallazgos en cuanto a los criterios relevantes de la PS6 para hábitats críticos y la
justificación para las recomendaciones de incluir o excluir los establecimientos en la evaluación rápida

de biodiversidad para determinar la aplicabilidad de los requisitos para proyectos en hábitat crítico.

Se excluyen Los Guayacanes, La Garrucha, La Cañada y Doña Marina de mayor consideración. En el
caso de Los Guayacanes y La Garrucha, estos establecimientos es encuentran dentro de un paisaje
altamente antropizado desde la década de los 1990s y no incluyen vestigios significativos de bosque
chaqueños que ameriten mayor consideración. En el caso de La Cañada, no existe evidencia de zonas
de mayor importancia para la conservación de la biodiversidad. Aunque Doña Marina se encuentra
dentro de la pequeña ecorregión endémica de Argentina conocido como Iberá, no se recomienda su
inclusión en la RBA porque el predio ha sido convertido casi en su totalidad a hábitats modificados y no

hay potencial para impactos mayores ni oportunidades de mitigación.

Se recomienda la inclusión de Itá Caabó, La Rosa y Santa Lucía en la evaluación RBA por tener una
probabilidad más alta estar dentro de posibles hábitats críticos y por presentar zonas importantes de

hábitats naturales con valor para la conservación de la biodiversidad.

15 de 188
ADECOAGRO
Informe Final de la RBA

Itá Caabó se ubica en un paisaje de los RAandubayzales correntinos de la ecorregión del Espinal y
presenta un mosaico complejo de tipos de hábitats naturales y antropizados pero que aún guarda
poblaciones de especies y hábitats de importancia para la conservación dentro de los límites del predio.
Se considera que los relictos de hábitats de Espinal con elementos de pastizales, sabanas y humedales
constituyen remanentes de un ecosistema altamente amenazado. Además, los monitoreos de fauna
han comprobado el uso de estos hábitats en Itá Caabó por tres especies en peligro según la UICN, el
cardenal amarillo, el capuchino pecho blanco y el águila coronada tanto como especies consideradas
Monumentos Naturales Provinciales. El paisaje regional es posiblemente hábitat crítico para estas
especies. Además, hay pequeños predregales en un sector de Itá Caabó que ameritan consideración
como hábitat de la salamanqueja de Taragúi, una especie conocida únicamente de la zona de Tres
Cerros a unos km de distancia, y además de una nueva especie de Cnemidophorus de la misma zona.
Además los pedregales pueden albergar especies de flora de endémica de la región, como el caso del
Paraje Tres Cerros. Se destaca que el pedregal de Itá Caabó está dentro de un APA y por ende está fuera

de riesgo de conversión a campo de cultivo.

La Rosa colinda con un río y su zona de inundación estacional que son parte del ecosistema prioritario
conocido como los Bajos Submeridionales (TNC et al., 2005) y por ende, existen áreas apreciables de
hábitats naturales dentro del predio que no han sido cultivados por sus condiciones edáficas e hídricas.
Es hábitat potencial para el cardenal amarillo y el charlatán, especie migratoria de importancia para la
conservación en Argentina. Matteucci et al. (2007) afirmaron que la zona de los bajos submeridionales
es el área más importante en Santa Fe para el cardenal amarillo y que es la zona donde se concentra la

mayor densidad de la especie en Chaco argentino.

Santa Lucía incluye área de los sistemas ecológicos del Chaco Subhúmedo del Río Salado y Chaco
Subhúmedo Central y tiene remanentes de hábitats altamente amenazado, en este caso los bosques de
suelos bien drenados conocidos como “tres quebrachos” por presentar las tres especies principales de
quebrachos en una sola comunidad vegetal. El área de bosques que no está previsto desmontar suma

los 3.429 ha (19,4% del área total; Adámoli, 2008).

16 de 188
881 3P £T

¡eanjeu u91oeJnejsas

ey esed soga UO0'sajeysnque

sa.L,, ap anbsog

ap sayuejoduu!

sOpeuaJp ualq

sojans ap sanbsog

A soyde1qanb sas), sanbsoq saJuaue Was DIDISIAD XIDULIGND - opejes Oly [ap
ap SaJuaueWa, so] Jod “15 env uepany ON ON ajuaupenuajog | Opauwnyans oJey) em ejues
(opeanino) ¡eurds3 ¡eurds3
sajeuoIpauqns ¡Pp 0qo.eB|y ¡Pp 0qo.eB|y
soleg ap sajesnjeu ¡Pp omnsIg DPNOIBUO] DIWIDRADG ¡ep ounsIg
1euqey ap epuasasd Jod *sa¡euopauaqns AbsOnIizÁJO XÁUO YO DIDISI19 XLDULIND “Sa|euo/pLaL
Ásojep ap enuaryap 1od Y EN soleg AJUAW|enuaJOd ON aJUaWJenuajod -ans sofeg esoy e7
SOANN) “ea9equay
siasnjod | ¡epauunH “o»ey)
pjuydosods A ¡Pp ¡eo1dojoaN
303519 xI0uJaqno | assnjed Á eonense
2J3q [ap Dpnoxibuo] o1uDnuDg | stsopndoosnaudno 1519u8/S u9neJagan
1u opedu Áey ou sajesnjeu $03153 'OUNUaJO) A sNIOMIZÁLO XÁUOYONOG | SnosIufydouD ja pj Ayo21uabiy - oUpuauo)
s1e11qey ap epuasne Jod “ON emy | Oyanbeyo anbieg AJUAW|enuaJOd JUAU en uaJod ajuaupenuajod | oyanbey) anbied euLel eyog
suasnjod bpydoods
Á sn3ouoJo) sn
500201 | 20//0YAd/0H'DJ035119
DPNDIBUO] DIWOAUDG sojua!LueJo|ye ua XIUYDUJIGND
oupuao) A SMUONIZÁJO XÁUOYO!OG | N60JD7 0J0U0WOH Opequaunoop oupuao)
EN ¡ezAeqnpuen Opejuaunop ey as aJUAU¡enuaJog uey as ¡ezAeqnpuen 9Qee) en
sonuN epigunsoy
Asopezeuauy u9NquasIa
12uqRH ap aJUaWeyy senoje2312uo) /sesuapuz
¿vay eauawy? | Pepuiqegold SeuIa9sIsO93 /SeuOJe48Hn sopads3 sarads3 Y)/N3 saads3 | 01891093 euasis | — ojuaJunajqeasa

Vey e] ap ¡eur auojul

OY9VOIIAV

El

OXV [9 UQISINSY E] JOA sSOpen¡ena soyua/uI1da/qe353 Sp USUIMsay *E-z e/qeL

881 3P 81

“u9eshi esed
sapeprunuodo ap 1u sonanu
soredu! ap jepuarod Aey
ou apua Jod ÁsoUe OT ap
seu aoey apsap orpald ¡ap

o1uap sajueyoduu seae

segunA
-00ey) U9pIsues,

Bua]s/soJa [ap

SOARINO - Seguna

eyonJeo e]

0JJUSp uajsixa ou anb eA “ON emy | soyanbey) sanbsog ON ON ON | -oeyo uo1Isues, saueseAeng so7
*SOURJJ9S1934| ODeya
saljen Á souej] [Pp sojyoxea1y
so] ap oDey) ¡ap 00891093 sanbsog
eusa7sIs jo ua ¡enjeu — sOUe1JasJ0qu|
opejsa ua s1eY1qey ap seae DIDISIA XIOULIGND salen Á souel]
sapues3 une A1six9 4Od “ON eueIpalN ON ON ON AJUAW eIDuarod so] ap o0eyo epeye) e7
sajgepunut
ou seye
seyalge seueges
A (soyoe1qano
$311 ap
anbsog) sopeuasp
ualq sojans ap
“opejes sanbsog - ¡eua)

011 ap anbsoq
ap eluesy e] seape
“uoresadnoas

ap Jenuajod

uanq uo) sopIonpur
saje3snque

A SoYe1gang

opatunyans o9eyo
'sopeuaJp

¡eu sojans

So| ap soLlepunsas
saje1snquy
(soye1gano

sa.1 ap anbsog)

Vey e] ap ¡eur auojul

OY9VOIIAV

ADECOAGRO
Informe Final de la RBA

3 Evaluaciones Rápidas de la Biodiversidad

3.1 Introducción y Alcance

El Marco de Sostenibilidad de la IFC expresa el compromiso estratégico de la Corporación hacia el
desarrollo sostenible, y es parte integral del enfoque de la IFC para la gestión del riesgo. El Marco de
Sostenibilidad comprende la Política y las Normas de Desempeño de la IFC sobre Sostenibilidad

Ambiental y Social, y la Política sobre Acceso a la Información de la IFC.

La Norma de Desempeño 6 reconoce que la protección y la conservación de la biodiversidad, el
mantenimiento de los servicios ecosistémicos y el manejo sostenible de los recursos naturales vivos son
fundamentales para el desarrollo sostenible. Los requisitos planteados en esta norma se basan en el
convenio sobre diversidad biológica. Un elemento clave dentro de la norma es el tipo de hábitat donde
se ubica el proyecto analizado, ya que determina el tipo de requisitos de gestión ambiental que debe
cumplir. Los hábitats se clasifican entonces en “modificados”, “naturales” o “de importancia crítica”
(hábitat crítico), siendo estos últimos los de alto valor de biodiversidad. Cabe destacar los hábitats

críticos pueden ser hábitats naturales o modificados.

Los hábitats modificados son áreas que pueden contener una gran proporción de especies vegetales o
animales no autóctonas, o donde la actividad humana haya modificado sustancialmente las funciones
ecológicas primarias y la composición de especies de la zona. Entre los hábitats modificados se
encuentran las zonas gestionadas para la agricultura, las plantaciones forestales, las zonas costeras
regeneradas y los humedales regenerados. Es importante aclarar que los hábitats modificados suelen
ser hábitats convertidos o transformados, no simplemente degradados donde la estructura original del
ecosistema se mantiene. En el caso de Adecoagro, los pastizales pastoreados por varios siglos siguen
siendo pastizales y se deben considerar hábitats naturales. En cambio, un pastizal de la pampa húmeda
transformado en campo de soja, una sabana inundable de caranday convertido en una arrocera o un

bosque chaqueño transformado en pradera para ganadería son ejemplos claros de hábitats modificados.

Los hábitats naturales son áreas compuestas por un conjunto viable de especies vegetales o animales,
en su mayoría autóctonas, o donde la actividad humana no ha producido ninguna modificación
sustancial de las funciones ecológicas primarias ni de la composición de las especies del área.

19 de 188
ADECOAGRO
Informe Final de la RBA

Los hábitats críticos son áreas con alto valor de biodiversidad, tales como (i) hábitats de importancia

significativa para la supervivencia de especies amenazadas o críticamente amenazadas; (ii) hábitats de
importancia significativa para la supervivencia de especies endémicas o especies restringidas a ciertas
áreas; (iii) hábitats que sustentan la supervivencia de concentraciones significativas a nivel mundial de
especies migratorias o especies que se congregan; (iv) ecosistemas únicos o altamente amenazados, o

(v) áreas asociadas con procesos evolutivos clave.

Tanto los hábitats naturales como los modificados pueden contener altos valores para la biodiversidad,
lo que los clasificarían como hábitats críticos. La Norma de Desempeño 6 no limita su definición de
hábitat crítico a los hábitats críticos naturales. Un área también podría ser un hábitat crítico modificado.
En consecuencia, el grado de modificación del hábitat inducida por los seres humanos no constituye

necesariamente un indicador de valor para la biodiversidad o de la presencia de un hábitat crítico.

El objetivo principal de este trabajo, es entonces determinar la pertenencia o no a hábitats críticos de
siete establecimientos agropecuarios, a través de la metodología planteada por el IFC en su Norma de
Desempeño 6 y las Notas de Orientación correspondientes. Asimismo, uno de los objetivos secundarios,
como parte de la propia metodología, fue la caracterización de hábitats naturales y seminaturales
dentro de los distintos establecimientos, y posteriormente la identificación de ambientes y sitios

puntuales prioritarios para la conservación.

3.2 Metodología

3.2.1 Establecimientos analizados

Se analizaron a través de esta metodología siete establecimientos agropecuarios pertenecientes a la
empresa Adecoagro s.a. ubicados en el noreste de la República Argentina (Figura 3-1). Los predios están
distribuidos en cuatro ecorregiones y presentan una superficie total de 128.700 hectáreas (Tabla 3-1).
En los predios se encuentran ambientes fuertemente intervenidos, como los lotes dedicados a la
producción agrícola de secano o a la producción de arroz; ambientes con baja intervención, como los
bosques; y ambientes con intervención intermedia como los pastizales y sabanas utilizados para la

producción ganadera en campos naturales.

20 de 188
ADECOAGRO
Informe Final de la RBA

La agricultura de secano que se practica en estos predios consiste básicamente en una rotación de maíz,
trigo y soja. El arroz se desarrolla bajo riego usando como fuente agua acumulada en represas y/o

bombeo directo de ríos.

Figura 3-1. Detalle del noreste de Argentina con la ubicación de los predios estudiados (a), y ubicación

en Sudamérica del área representada (b).

Nombre Provincia Ecorregión Superficie (ha) Actividad principal

Ombú Formosa Chaco Húmedo 18.400 Agricultura de secano

Santa Lucía Santiago del Estero Chaco Seco 17.600 Agricultura de secano

El Orden-La Carolina Santa fe Chaco Seco 15.500 Agricultura de secano
Oscuro Corrientes Esteros del Iberá 33.900 Arroz
Itá Caabó Corrientes Espinal 22.300 Arroz

La Rosa Santa fe Espinal 4.100 Agricultura de secano
San joaquín Santa fe Espinal 16.900 Arroz

Tabla 3-1. Superficie, actividad principal y ubicación política y ecológica de los establecimientos

analizados.

3.2.2 Definición de Unidades Discretas de Gestión (DMU)

21 de 188
ADECOAGRO
Informe Final de la RBA

Siguiendo la metodología establecida por el IFC en las notas de orientación, para cada uno de los
establecimientos debe definirse una unidad discreta de gestión (“Discrete Management Units” — DMU).
Estas áreas deben tener un “límite definible dentro del cual las comunidades biológicas y/o los

problemas de manejo tienen más en común entre sí que aquellos en áreas adyacentes” (NO 65).

En este trabajo se utilizaron como unidades discretas de gestión los “complejos ecosistémicos” o
“complejos de ecosistemas” definidos por Morello y colaboradores (2012) para todo el territorio
argentino (Figura 3-2). Los complejos ecosistémicos corresponden a uno de los niveles dentro de un
análisis jerárquico que incluye: Ecorregiones, subregiones, complejos ecosistémicos, sistemas

ecológicos, tipos de tierra y fases.

La ecorregión (escala de análisis 1:1.000.000 a 1:3.000.000), el nivel de mayor extensión geográfica, está
definida por variables climáticas como la precipitación anual, la presencia o duración de una estación
seca, y la presencia o duración de una estación fría. La ecorregión tiene una historia geológica y

biogeográfica homogénea.

Los complejos ecosistémicos (escala de análisis 1:250.000 a 1:750.000) están definidos como un
agrupamiento de sistemas ecológicos que tienden a ocurrir de manera repetitiva en relación a las
unidades o paisajes geomorfológicos y edáficos, compartiendo clima, patrones de uso, procesos y flujos
ecológicos. Los complejos se identifican por una combinación de fisonomías: generalmente un tipo de
vegetación se presenta como matriz y otros como fragmentos o parches inmersos en ella.

Estas unidades están definidas a una escala adecuada para los objetivos del RBA, y además presentan la
ventaja de estar identificadas a priori y con criterios uniformes para toda el área de interés de este

trabajo.

22 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-2. Mapa de complejos ecosistémicos (numerados) y ecorregiones (identificadas con colores)

para la República Argentina, según Morello y colaboradores (2012).

3.2.3 Especies

Para cada uno de los establecimientos se obtuvo un listado de las especies con valor de conservación

obtenido a través de diferentes fuentes, con el cual se generó una matriz inicial de las especies de

23 de 188
ADECOAGRO
Informe Final de la RBA

interés, en la que se compiló la información de los atributos relacionados con los criterios 1, 2 y 3

explicados en la nota de orientación 6 - NO71 a NO89:

Criterio 1: Especies en peligro y en peligro crítico

Las especies amenazadas con la extinción mundial e indicadas como CR y EN en la Lista roja de
especies amenazadas de la UICN serán consideradas como parte del Criterio 1. Las especies en
peligro crítico enfrentan un riesgo extremadamente alto de extinción en estado silvestre. Las

especies en peligro enfrentan un riesgo muy alto de extinción en estado silvestre.

Criterio 2: Especies endémicas y/o de distribución restringida.

Una especie endémica se define como aquella que tiene > 95 por ciento de su rango mundial
dentro del país o región de análisis. Para vertebrados terrestres (mamíferos, aves, reptiles y
anfibios), una especie de distribución restringida se define como aquellas especies que tienen

una extensión de ocurrencia de 50.000 km? o menos.

Criterio 3: Especies migratorias y/o que se congregan

Las especies migratorias se definen como cualquier especie de la cual una proporción
significativa de sus miembros se traslada de manera cíclica y predecible de un área geográfica a
otra (incluso dentro del mismo ecosistema). Las especies que se congregan se definen como las

especies cuyos individuos se reúnen en grandes grupos en forma cíclica o regular y/o predecible.

Los pasos realizados para identificar las especies de interés, las de valor especial y las que definieron

hábitat crítico para cada uno de los establecimientos, y la aplicación de los distintos criterios y sus

umbrales cuantitativos, se detallan a continuación.

Listado de especies de interés

1. Se obtuvo un listado de las especies identificadas con valor de conservación a partir de las siguientes

fuentes:

24 de 188
ADECOAGRO
Informe Final de la RBA

- Especies identificadas con valor de conservación en los relevamientos de línea de base y
monitoreos de fauna realizados en cada establecimiento, disponibles para Ombú, San Joaquín,
Oscuro, Santa Lucía e Itá Caabó (referencias en el apartado de cada establecimiento).

- Especies obtenidas de la consulta en la herramienta IBAT (2015) (Integrated Biodiversity
Assessment Tool).

- Relevamiento bibliográfico: este caso correspondió a dos especies, Laterallus spiloptera la cual

se identificó como “especie de valor especial” en un campo vecino y el establecimiento
evaluado se incluía dentro del área de distribución; y Bibimys chacoensis porque compartía el

patrón de distribución de una “especie de valor especial” (Pardiñas et al., 2015).

Se verificó la presencia de las especies de interés obtenidas de la búsqueda en la plataforma IBAT

(2015) a través de las siguientes fuentes:

- Listados completos de los informes de monitoreo.

- Especies de aves prioritarias y que definen cada AICA (Di Giacomo et al., 2007)

- Listados detallados de especies en las AICAs: El Bagual (Chebez et al., 2005; Di Giacomo, 2005d;
Contreras et al., 2007) y San Javier (López-Lanús et al., 2013).

- Consulta a expertos. Los expertos consultados fueron (Tabla 3-2):

Experto consultado Grupo biótico consultado
Dr. Alejandro Di Giácomo - Aves del AICA Reserva el Bagual y
Encargado de Reserva "El Bagual" Ombú.

Aves Argentinas

elbagualOavesargentinas.org.ar

Dr. Gustavo D. Marino - Aves del AICA San Javier.
Coordinador del Programa Pastizales - Medidas de manejo para el Charlatán.
Aves Argentinas - Proyecto de Bioarroz para la
gmarinoOavesargentinas.org.ar conservación del Charlatán.

www.ganaderiadepastizal.org.ar

www.alianzadelpastizal.org

25 de 188
ADECOAGRO
Informe Final de la RBA

Hernán Ibáñez

Dirección de Fauna Silvestre de la Nación

Distribución del cardenal amarillo en

Santa Fe, AICA San Javier.

Gustavo Aprile
Asociación para la Conservación y el Estudio

de la Naturaleza, Argentina.

Área actual de distribución del ciervo
de los pantanos (Blastocerus

dichotomus)

Dr. Javier A. Pereira

Investigador Adjunto CONICET

Grupo de Genética y Ecología en
Conservación y Biodiversidad

División Mastozoología

Museo Argentino de Ciencias Naturales

"Bernardino Rivadavia"

javipereirayahoo.com

Área actual de distribución del ciervo
de los pantanos (Blastocerus

dichotomus)

Paula Gonzalez Ciccia

Coordinadora del Programa de Especies
Amenazadas

Departamento de Conservación e
Investigación

Fundación Temaikén

Plan de conservación de aguará guazú.

Tabla 3-2. Expertos consultados para la selección de especies de valor especial.

3. Se buscó la siguiente información para cada una de las especies:

Grado de amenaza global: Se asignó la categoría de amenaza según la lista roja de especies

amenazadas de la UICN (2015).

Grado de amenaza nacional: La categoría de amenaza nacional se asignó para cada uno de los

grupos de vertebrados de la siguiente manera:

- Anfibios: Categorización del estado de conservación de los anfibios de la República Argentina

(Vaira et al., 2012).

26 de 188
ADECOAGRO
Informe Final de la RBA

- Reptiles: Categorización del estado de conservación de las serpientes de la República Argentina
(Giraudo et al., 2012) y categorización del estado de conservación de los caimanes (yacarés) de
la República Argentina (Prado et al., 2012)

- Aves: Se revisó el listado de López-Lanús (2008) y la Resolución SAyDS N* 348/2010 para la
clasificación de aves autóctonas. A partir de las categorías obtenidas en los dos listados, se
asignó el mayor nivel de amenaza como medida precautoria.

- Mamíferos: Se utilizó el libro rojo de mamíferos amenazados de la Argentina (Ojeda et al.,

2012).

c) Endemismo: Se revisó si las especies eran o no endémicas de Argentina. Para eso, se revisaron
los países de ocurrencia de la especie en la UICN (2015), y las endémicas fueron aquellas nativas de

Argentina (únicamente distribuidas en el país).

d) Migración: El carácter migratorio de las aves se revisó en la guía de campo para la identificación
de aves de Argentina y Uruguay de Narosky y Yzurieta (2010), así como lo documentado en los textos y
mapas de Birdlife International (2015). Cuando el carácter migratorio fue dudoso, se realizó una
búsqueda específica de la especie para verificar su condición migratoria. Las categorías migratorias

fueron:

- Residente: especies que se registran durante todo el año en la zona.
- Migratoria:
o Migratoria A: Visitante estival, presentes en el área durante primavera y verano, se
reproducen en el hemisferio norte realizando su invernada el territorio.
o Migratoria B: Aves que nidifican en Argentina (primavera y verano) y migran hacia el norte
en otoño - invierno.
o Migratoria C: Visitante invernal, presentes en la región en otoño - invierno, son en general
migrantes provenientes de la región Andino-Patagónica, donde se reproducen (primavera y

verano).

e) Rango de distribución global (km?): Para aves, se obtuvo la información en Birdlife International

(2015) y cuando no fue posible, se analizó de manera visual, sobre los mapas de distribución, si esta era

27 de 188
ADECOAGRO
Informe Final de la RBA

mayor o menor a 50.000 km? utilizando para esto un polígono de referencia de dicha extensión realizado

en Google Earth. Este mismo procedimiento se realizó para anfibios, reptiles y mamíferos.

f Distribución Restringida Nacional (DRN): De manera visual, se seleccionaron especies cuyo rango

de distribución en Argentina fuera menor o igual al 10% de la extensión del país. Para verificar la
estimación visual, se digitalizaron los mapas de distribución de las guías de aves de Narosky y Yzurieta
(2010) y de mamíferos de argentina (Barquez et al., 2006) con los que se obtuvo el porcentaje del área

de distribución de las especies en el país.

Listado especies de valor especial

A partir del listado de especies de interés (ítem 4), se seleccionaron aquellas especies cuya presencia se
verificó mediante alguna fuente (ítem 2: Informe y/o AICA) y con éstas se eligieron como “especies de

valor especial” a aquellas que cumplieron con al menos uno (1) de los siguientes criterios.

1. Categorizada en peligro (EN) o en peligro crítico (CR) dentro de listas rojas globales o nacionales.

2. Especies endémicas.

3. Especies con estatus migratorio en su ciclo de vida y que utilizan la zona analizada.

4. Especies de distribución restringida con 50.000 km? o menos de área de distribución global o con
distribución extremadamente restringida a nivel nacional (DRN) con menos del 10% de la extensión

del país.

El establecimiento La Rosa no contaba con informe de monitoreo y no formaba parte de un AICA, por lo
tanto se tuvo en cuenta como fuente para su análisis el listado de especies de aves prioritarias que

definen el AICA de San Javier.

Por último, se asignó el ambiente a cada una de las especies de valor especial. El pastizal correspondió a
áreas abiertas de pastizales naturales (bajos y altos), pastizales de inundación, pantanos, bañados,
sabanas, juncales y vegetación pantanosa. El ambiente bosque incluyó a los bosques ribereños,

matorrales, arbustales, selvas en galería, monte y quebrachales.

28 de 188
ADECOAGRO
Informe Final de la RBA

Listado de especies Hábitat Crítico

Con el “listado de las especies valor especial” se analizaron cada uno de los umbrales cuantitativos

(NO31) de la nota de orientación 6 para los criterios de hábitat crítico 1, 2 y 3 de la siguiente manera:

Criterio 1: Especies en peligro (EN)/ en peligro crítico (CR). Se analizaron cada uno de los sub-criterios
de los niveles 1 (a-b) y 2 (b-e). Para esto, sobre los polígonos del rango de distribución global de las
especies obtenidos de la UICN (2015) se contó el número de DMU incluidas (nivel 1) y el porcentaje del
área de la DMU de cada establecimiento respecto al área de distribución global (nivel 2). Para analizar el
nivel 2 del criterio se buscaron los planes de conservación de las especies en el país ó información
bibliográfica relevante, particularmente, sobre las áreas prioritarias identificadas porque contienen
concentraciones importantes de la especie a nivel nacional/regional (Chalukian et al., 2009; Pautaso

2009; López-Lanús. y Marino 2010; Soler 2014).

Criterio 2: Especies endémicas y/o de distribución restringidas. Se analizaron las especies endémicas o
con área de distribución global menor a 50.000 km?. Se obtuvo el porcentaje del área de la DMU de cada
establecimiento respecto al área de distribución global de la especie. Si el porcentaje fue > 95% se
asignó al nivel 1 criterio (a) y si fue > 1% y <95% se asignó nivel 2 criterio (b). Este análisis se
complementó con la búsqueda de información bibliográfica y la consulta en las bases de datos de
registros biológicos del GBIF (2015) y Ecoregistros (2015), para obtener datos recientes de localidades

cercanas a los establecimientos analizados.

Criterio 3: Especies migratorias/que se congregan. Se analizó con el mismo procedimiento empleado

para los criterios 1 y 2 mencionados anteriormente.

Se presenta en anexo las especies que definen hábitat crítico (Anexo 1), con el detalle del ambiente que
utilizan, las amenazas que sufren y las medidas de conservación y manejo necesarias para su
conservación. Dicho detalle se obtuvo de la revisión y la búsqueda bibliográfica, que también se

presenta en anexo (Anexo 3. Literatura consultada de especies).

29 de 188
ADECOAGRO
Informe Final de la RBA

3.2.4 Ecosistemas

Para cada uno de los establecimientos se obtuvo un listado de los ecosistemas presentes, obtenido a
través de diferentes fuentes, y se compiló la información de los atributos relacionados con los criterio 4

y 5, explicados en la nota de orientación 6 — NO90 a NO97:

Criterio 4: Ecosistemas altamente amenazados y/o únicos

Ecosistemas altamente amenazados o únicos son aquellos (i) que están en riesgo de reducirse
significativamente en área o calidad; (ii) tienen un alcance espacial reducido; y/o (iii) que
contienen ensamblajes únicos de especies que incluyen ensamblajes o concentraciones de
especies restringidas al bioma; (iv) áreas determinadas como irremplazables o de alta
prioridad/importancia conforme a técnicas de planificación sistemática de conservación
aplicadas a escala del paisaje y/o regional por organismos gubernamentales, instituciones
académicas reconocidas y/u otras organizaciones calificadas competentes (incluidas las ONG
reconocidas a nivel internacional) o que son reconocidas como tales en planes regionales o

nacionales existentes.

Los ecosistemas altamente amenazados o únicos se definen por una combinación de factores
que determinan su importancia para una acción de conservación. La priorización de ecosistemas
raros o en peligro emplea factores similares a aquellos utilizados para la Lista roja de especies
amenazadas de la UICN. Los factores de priorización del ecosistema incluyen tendencia de largo
plazo, rareza, condición ecológica y amenaza. Todos estos valores contribuyen al valor relativo

de biodiversidad y conservación del ecosistema específico (véase el capítulo 4 de priorización).

Criterio 5: Procesos evolutivos clave

Los atributos estructurales de una región, tales como su topografía, geología, suelo,
temperatura y vegetación, y las combinaciones de estas variables, pueden influir en los procesos
evolutivos que dan lugar a las configuraciones regionales de las especies y las propiedades
ecológicas. En algunos casos, características especiales que son únicas o idiosincráticas del
paisaje han sido asociadas con poblaciones o subpoblaciones genéticamente únicas de especies
de plantas y animales. Las características físicas o especiales han sido descriptas como

catalizadores sucedáneos o especiales de los procesos evolutivos y ecológicos y dichas

30 de 188
ADECOAGRO
Informe Final de la RBA

características a menudo se asocian con la diversificación de las especies. El mantenimiento de
estos procesos evolutivos clave inherentes en un paisaje así como también las especies (o
subpoblaciones de especies) resultantes se ha convertido en un importante foco de la
conservación de la biodiversidad en las últimas décadas, en especial la conservación de la

diversidad genética.

Algunos ejemplos posibles de las características espaciales asociadas con los procesos evolutivos
son: Áreas aisladas, Áreas de alto endemismo, Paisajes con alta heterogeneidad espacial,
Gradientes ambientales (ecotonos), Interfaces edáficas (yuxtaposiciones específicas de los tipos
de suelo), Conectividad entre los hábitats (por ej. corredores biológicos) que asegura el flujo de

migración y genes de la especie, etc.

Para la identificación y descripción de los ecosistemas presentes en los establecimientos se tuvo en
cuenta en primer lugar la información generada en trabajos de campo desarrollados previamente en los
mismos como parte de estudios de impacto ambiental, relevamientos de biodiversidad u otros análisis
ambientales. Complementariamente se consultó bibliografía especializada sobre el área o la región
ecológica y se utilizaron imágenes satelitales de alta definición disponibles en las plataformas de acceso

libre “SASPlanet” y “Google Earth” como apoyo cuando resultó necesario.

El nivel de detalle de la información disponible para los diferentes establecimientos es variable. En
algunos casos, como en Itá Caabó y en San Joaquín, se cuenta con un nivel muy fino de análisis de
comunidades vegetales y composición florística, en otros con una descripción de ambientes más bien
somera que identifica sus especies vegetales características, como en Santa Lucía y El Orden-La Carolina,
y en otros con un nivel intermedio, como son los casos de Ombú y Oscuro. El establecimiento La Rosa
fue el único en el que no se contó con información obtenida específicamente en el campo. A pesar de
esta disparidad en las fuentes de información se realizó el análisis de ecosistemas a un nivel de detalle

relativamente homogéneo.

Complementariamente con la identificación de ecosistemas, se elaboró el mapa de ambientes de cada
establecimiento. En muchos casos los ecosistemas tienen una configuración espacial determinada, una
extensión muy reducida, o un grado de superposición con otros que hace imposible su representación

cartográfica de manera individual. Por este motivo las unidades de ambientes no siempre tienen una

31 de 188
ADECOAGRO
Informe Final de la RBA

relación de unicidad con los ecosistemas, en muchos casos un ambiente contiene más de un tipo de
ecosistema. Cuando se contó con mapas de ambientes elaborados previamente, el trabajo consistió en
realizar una actualización, ya que muchas veces las áreas agrícolas habían sido modificadas. El trabajo de

cartografía se realizó utilizando el programa de acceso libre QGis 2.4.

3.2.5 Factores locales de interés

Se realizó un análisis de la situación de cada predio en lo referente a normativas de Ordenamiento
Territorial que lo pudieran afectar y a su inclusión o cercanía con áreas protegidas u otros sitios

importantes para la conservación.

En diciembre de 2007 se sancionó la ley nacional número 26.331, de “presupuestos mínimos de
protección ambiental de los bosques nativos”. El objetivo principal de esta ley es “Promover la
conservación mediante el Ordenamiento Territorial de los Bosques Nativos y la regulación de la

expansión de la frontera agropecuaria y de cualquier otro cambio de uso del suelo”.

Esta ley instó a las provincias a realizar el “ordenamiento” de sus bosques nativos, clasificándolos en tres

categorías de conservación definidas en la misma:

+. Categoría 1 (rojo): sectores “de muy alto valor de conservación”. En estos bosques no está
permitido el cambio de uso del suelo (CUS) ni el aprovechamiento forestal.

+ Categoría 2 (amarillo): sectores “de mediano valor de conservación”. En estos bosques no está
permitido el cambio de uso del suelo pero si el “aprovechamiento sostenible”.

+ Categoría 3 (verde): sectores “de bajo valor de conservación”. En estos bosques se puede hacer

cambio de uso del suelo total o parcial.

En algunas provincias, como Formosa o Santiago del Estero, se han declarado regulaciones adicionales a
las establecidas por la Ley Nacional, estableciendo límites máximos las superficies que pueden ser
sometidas al cambio de uso del suelo dentro de los predios, ya sea en función de su ubicación o su

tamaño.

32 de 188
ADECOAGRO
Informe Final de la RBA

La aplicación de estas normativas nacionales y provinciales resulta entonces relevante para analizar la
situación de todos los predios rurales que cuenten con bosques nativos, ya sea como indicador de su
valor de conservación, como de sus posibilidades o limitaciones para el cambio de uso del suelo sobre

esos bosques.

Se analizó entonces la situación los establecimientos respecto de la Ley Nacional 26.331 y las normativas
provinciales correspondientes en cada caso, estableciendo la categoría a la que pertenecen los bosques

nativos en cada caso y la afectación por normativas provinciales que regulen el cambio de uso del suelo.

Se utilizó la herramienta IBAT como una primera aproximación al análisis del establecimiento y su

contexto paisajístico respecto de áreas protegidas y otros sitios clave para la biodiversidad.

En el caso de las Áreas Importantes para la Conservación de Aves (AICAs o IBAs por sus siglas en inglés)
se detectaron inconsistencias entre la información provista por IBAT y aquella generada por la
Asociación Aves Argentinas. Se utilizó entonces la generada por esta asociación, que es responsable de
coordinar en el país la información referida a estas áreas, disponible en ediciones impresas (Di Giacomo

et al. 2007) y en internet (www.avesargentinas.org.ar /cs/conservacion/aicas/).

33 de 188
ADECOAGRO
Informe Final de la RBA

3.3 Resultados por Establecimiento

3.3.1 ElOmbú
Paisajes y ecosistemas

El Establecimiento El Ombú (26” 78 S, 58” 48” O), de 18.445 hectáreas, se encuentra en la ecorregión del
Chaco Húmedo, en la subregión denominada “del Chaco de Bosques y Cañadas” y dentro de ella en el
Complejo Oriental del Bajo Río Paraguay (Morello et al. 2012) (Figura 3-3). Esta ecorregión presenta una
diversidad muy amplia de ambientes: esteros y bañados, palmares y sabanas inundables, pastizales,

quebrachales y selvas de ribera.

Figura 3-3. Ubicación del establecimiento Ombú (circulo negro) dentro del mapa de ecorregiones

(diferenciadas por colores) y complejos ecológicos (numerados) de la Argentina (Morello et al. 2012).

En el Complejo Oriental del Bajo Río Paraguay se da una estrecha vinculación entre las distintas formas

del paisaje y la vegetación que se desarrolla en ellas (Morello y Adámoli 1974, Morello 2012a). Las

34 de 188
ADECOAGRO
Informe Final de la RBA

comunidades vegetales se encuentran condicionadas por el gradiente topográfico que ocupan,

relacionado a su vez con el gradiente de inundación.

En los albardones más desarrollados, pertenecientes a los ríos alóctonos, se extienden formando una
estrecha franja, las “Selvas en Galería” (también llamadas selvas marginales, selvas de ribera o bosques
de albardón). Estos albardones con un alto relieve positivo, permiten la instalación de especies leñosas
que no pueden prosperar en las áreas inundables. Esto hace que este ambiete tenga una extensión
espacial reducida y una configuración particular, alargada y estrecha (Figura 3-4). Entre los árboles de
mayor porte predominan el timbó colorado (Enterolobium contortisiliquum), el lapacho rosado
(Tabebuia heptaphylla), el guayaibí (Cordia americana), el espina de corona (Gleditsia amorphoides), el
laurel blanco (Ocotea diospyrifolia) y el ombú (Phytolocca dioica). A estos los acompañan el pindó
(Syagrus romanzoffiana), el Francisco Álvarez (Pisonia zapallo), el urunday (Astronium balansae), el
poroto guaycurú (Capparis flexuosa) y la azucena del monte (Brunfelsia uniflora). Abundan además

numerosas trepadoras y epífitas.

Ombú

Río Bermejo

35 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-4.. Imagen satelital (Google Earth) del contexto del establecimiento El Ombú. Se destacan las

formaciones lineales de color verde oscuro correspondientes a los bosques ribereños.

Por otro lado, en los albardones mucho menos desarrollados (en alto y ancho) de los ríos autóctonos, se
produce la instalación de los “Bosques Riparios de Inundación”, unos delgados bosques en galería.
Estos bosques poseen un reducido desarrollo lateral y una muy baja riqueza de especies, dado que cada
lluvia de regular intensidad los deja parcialmente inundados durante períodos de 2 a 3 meses, siendo

pocas las especies que pueden tolerar esas condiciones críticas de asfixia radicular.

También se encuentran bosques de los llamados “Monte Fuerte” o “Quebrachales”, donde predominan
el quebracho colorado chaqueño (Schinopsis balansae) y el quebracho blanco (Aspidosperma
quebracho-blanco). A ellos se les suman el guayacán (Caesalpinia paraguariensis), el algarrobo negro
(Prosopis nigra), el algarrobo blanco (Prosopis alba), el mistol (Ziziphus mistol) y el chañar (Geoffroea
decorticans), entre muchas otras especies. Se trata, en general, de un bosque semixerófilo con árboles

caducifolios, que se encuentra en las posiciones altas e intermedias del terreno.

En tierras o campos altos, sobre suelos arenosos a húmedos pero casi nunca anegables, se desarrollan
los Pastizales. En ellos crecen numerosas especies herbáceas, entre las que predominan gramíneas
como la paja colorada (Andropogon lateralis), la cola de zorro (Schizachiryum spicatum) y el espartillo

dulce (Elionurus muticus).

En sectores topográficamente un poco más bajos y que en épocas de grandes lluvias se inundan
parcialmente, se encuentran las Sabanas y Palmares. En las Sabanas la superficie está cubierta por un
tapiz de especies herbáceas, con especies leñosas distanciadas entre sí, dándole una fisonomía más bien
abierta; entre las leñosas se encuentran el ñandubay o espinillo (Prosopis affinis), el urunday (Astronium
balansae) y el palo piedra (Diplokeleba floribunda). Los Palmares de palma blanca o caranday
(Copernicia alba) crecen en parcelas casi puras, con un dosel abierto y un denso tapiz herbáceo en la

superficie, en suelos alcalinos y salobres.

En los terrenos más bajos, de suelos arcillosos, se encuentran los ambientes acuáticos representados
por los esteros, cañadas y lagunas. Mientras que en las zonas topográficamente más bajas se extienden

los esteros, donde el suelo permanece cubierto de agua casi todo el año (9 a 11 meses / año)

36 de 188
ADECOAGRO
Informe Final de la RBA

impidiendo el desarrollo de árboles, en las cañadas o bañados el agua permanece por períodos menores
(generalmente menos de 6 meses), cubriéndose de una forma más irregular con las grandes lluvias para
luego desaparecer con las sequías; los bañados suelen sufrir incendios estacionales. Entre las
comunidades características de todos estos ambientes acuáticos se encuentran los pajonales, los
pirizales, los peguajosales, los totorales y los camalotales, con una enorme variedad de especies
acuáticas, tanto flotantes como arraigadas. En un gradiente creciente de inundación, desde los bañados
hacia los esteros, se encuentran la paja amarilla (Sorghastrum setosum), la paja boba (Paspalum
intermedium), la paja de techar (Panicum prionitis), el pirí (Cyperus giganteus), el junco (Schoenoplectus

californicus) y el pehuajó (Thalia geniculata).

La Unidad Discreta de Gestión (DMU) para Ombú es el Complejo Oriental del Bajo Río Paraguay
(Morello 2012a). En este complejo los bosques de albardón son considerados de muy alto valor para la
biodiversidad, dado la cantidad de especies vegetales que poseen y por ser hábitat para gran cantidad
de fauna. A esto se suma, la alta presión de cambio de uso del suelo (CUS) que tienen estos
ambientes, dado a que se encuentran en las únicas zonas altas de la subregión. Asimismo, los
ambientes de humedal son de gran importancia como hábitat para fauna con distinto grado de

amenazas.

Particularmente y a una escala de más detalle, en la estancia El Ombú se encuentran representados la
mayor parte de los ambientes característicos del complejo ecosistémico en el que se ubica. Se presenta
continuación una descripción de los ambientes presentes en el predio basada en informes técnicos
anteriores (Ramírez Llorens y Torrella 2009, Adámoli et al. 2010) y el correspondiente mapa de

ambientes (Figura 3-5).

Bosque Ribereño

Se trata de la formación boscosa dominante en la Estancia. Asienta sobre los albardones asociados a los
arroyos y riachos presentes en la misma, como el Salado, el Saladillo y el Carabina. Esta ubicación
topográfica tiene la particularidad de recibir una provisión de agua adicional a las precipitaciones y
presenta buenas condiciones de drenaje generando condiciones que posibilitan el desarrollo de un
bosque “húmedo” (Herrera et al. 2005, Adámoli et al. 1990; Sennhauser, 1991).

Además de ser la comunidad boscosa más extensa en superficie, es la que presenta mayor diversidad en

su conformación específica. Estructuralmente es un bosque alto (con ejemplares de hasta 25m

37 de 188
ADECOAGRO
Informe Final de la RBA

aproximadamente) y cerrado, con varios estratos de vegetación. Desde el punto de vista de su
composición específica, son formaciones diversas, en las que dominan un conjunto relativamente
amplio de especies.

En el estrato arbóreo las especies más abundantes son: Gleditsia amorphoides (Espina corona), Holocalix
balansae (Alecrín), Diplokeleba floribunda (Palo piedra), Myrcianthes pungens (Guabiyú), Astronium
balansae (Urunday), Pterogyne nitens (Tipa colorada o Viraró), Cordia americana (Guayaibí),
Enterolobium contortisiliquum (Timbó colorado), Ocotea diospyrifolia (Laurel blanco), Tabebuia
heptaphylla (Lapacho rosado), Phyllostylon rhamnoides (Palo lanza), Chrysophyllum gonocarpum
(Aguay), Syagrus romanzoffiana (Pindó) y Albizia inundata (Timbó blanco). También se encuentran, con
menor frecuencia: Inga vera (Ingá), Pisonia zapallo (Francisco Álvarez), Sideroxylon obtusifolium
(Guaraniná), Caelsalpinia paraguariensis (Guayacán), Chlorophora (Maclura) tinctoria (Palo mora o Mora
amarilla), Phytolacca dioica (Ombú) y Ficus sp. (Higuerón o Agarrapalo). En el estrato arbustivo son muy
abundantes Trichilia catigua (Catiguá) y Piper amalago, y con frecuencia se encuentran: Brasiliopuntia
schultzii, Fagara pterota (Uña de tigre), Fagara Hyemallis, Allophylus edulis (Chal chal), Capparis
flexuosa. En estas formaciones son muy comunes las plantas epífitas (Microgramma sp., Peperomia sp.,
Tillandsia sp. y Rhipsalis sp.) y las enredaderas (Pisonia aculeata, Paullinia sp. y Macfadyena ungis-cati).
El estrato herbáceo aparece generalmente dominado por las bromeliaceas Pseudoananas segenarius
(Ananá del Monte) y Bromelia serra (Cardo Gancho); las Gramíneas Pharus lappulaceus (Yaguá Arroz),

Lasciasis sorghoidea (Tacuarita) y Petiveria alliacea (Pipí).

Hacia la periferia de los albardones, en sus partes más bajas, la composición específica del bosque se
modifica. Se encuentran por ejemplo sectores dominados claramente por Astronium balansae
(Urunday), con presencia de Diplokeleba floribunda (Palo piedra). En otros sectores (destacándose por
su superficie el de la periferia del Riacho Carabina), se encuentran formaciones de “Monte Fuerte” o
“quebrachales”. Se trata de un bosque alto y abierto, con su estrato superior (hasta 20m de altura)
dominado por Schinopsis balansae (Quebracho colorado chaqueño), acompañado por Caelsalpinia
paraguariensis (Guayacán), Aspidosperma quebracho-blanco (Quebracho blanco), Diplokeleba
floribunda (Palo piedra), Astronium balansae (Urunday), Gleditsia amporphoides (Espina corona). Con
menor frecuencia se encuentran Zyziphus mistol (Mistol) y Sideroxylon obtusifolium (Guaraniná). Entre
los arbustos son frecuentes Capparis retusa, Capparis twediana, Celtis spp. (talas), Schinus longifolia
(Molle), Achatocarpus praecox (Palo tinta) y las cactáceas Cereus stenogonus, Opuntia anacantha,

Opuntia elata y Brasiliopuntia schultzii.

38 de 188
ADECOAGRO
Informe Final de la RBA

Bosque de Inundación

Esta formación es continua al Bosque Ribereño, está emplazada sobre el borde interno de los
albardones en contacto con el cauce, lo que hace que permanezca inundada en aguas altas. Su
configuración espacial es entonces lineal y muy restringida, de escasos metros de ancho. Por este
motivo en el mapa este ambiente no se diferencia del bosque ribereño. Sin embargo, su particular
disposición le impone condiciones ecológicas (principalmente el régimen hídrico) marcadamente
diferentes de las de la parte alta del albardón, y esto se refleja en su composición específica, por lo que
ha sido considerada una unidad en sí misma.

En el bosque de inundación se encuentran entonces especies prácticamente exclusivas de este
ambiente, como Crateva tapia (Ñandipá), Geoffroea spinosa, Pouteria glomerata (Mata-ojo), Nectandra
angustifolia (Laurel) y Psidium sp., así como especies que también se las encuentra en los sectores más
altos del albardón, en el Bosque Ribereño, como Sorocea sprucei (Yatitá), Albizia inundata (Timbó
blanco), Chrysophyllum gonocarpum (Aguay), Inga vera (Ingá), Ocotea diospyrifolia (Laurel blanco) y
Eugenia uniflora (Ñangapirí).

Dentro del establecimiento estos bosques se encuentran siguiendo los cauces de los Riachos Salado y
Saladillo. El Riacho Carabina, en su sector sur, no presenta esta formación por estar circulando por un

cauce de formación reciente.

Sabanas - Palmar

Ubicados en sectores topográficamente intermedios se disponen amplias extensiones de palmares. Se
trata de sabanas cuyo estrato arbóreo puede estar compuesto exclusivamente por Copernicia alba
(Palma Caranday). El palmar puede presentarse en distintas densidades, desde muy abierto hasta muy
denso, como ejemplo de este último caso se destaca el ubicado en el lote 12B, en el noreste del

establecimiento.

Sabanas mixtas
En otros casos, el estrato arbóreo puede presentarse más diversificado, con presencia de Prosopis affinis
(Ñandubay), P. alba (Algarrobo blanco) y algunos arbustos como Acacia caven (Tusca), Tabebuia nodosa

(Palo cruz) y Xylosma venosa (Espina roja).

39 de 188
ADECOAGRO
Informe Final de la RBA

El estrato herbáceo de las sabanas es muy variable, dependiendo fuertemente de las condiciones
hídricas. En sectores inundados puede encontrarse la misma vegetación que en los esteros, con
dominancia de Cyperus giganteus (Pirí) y abundancia de Hibiscus sp. (Rosa de río), Canna glauca (Achira
amarilla), Sesbania sp. (Acacia de bañado) y Solanum glaucophyllum (Duraznillo blanco). En sectores más
secos dominan las gramíneas, con algunas compuestas dispersas, como Solidago chilensis (Vara de oro)
o Bacharis sp., aunque la fisonomía está mayormente determinada por el manejo ganadero (que incluye

al fuego, como es habitual en toda la región) al que están sometidas muchas de estas sabanas.

Luego de los Bosques Ribereños, las sabanas mixtas y los palmares fueron los ambientes que mayor
riqueza de especies de aves presentaron durante los monitoreos realizados entre 2009 y 2011 (Adámoli

et al. 2012).

Bañados

Los bañados se ubican en lugares bajos, los cuales permanecen anegados durante varios meses al año.
La vegetación predominante es el pajonal, dominando diferentes especies de gramíneas de acuerdo con
el grado de anegamiento del ambiente. En el establecimiento se encuentran pajonales conspicuos de
Paspalum intermedium (Paja boba) en los ecotonos entre esteros y Palmares o conformando un anillo
periférico alrededor de esteros. Además de la gramínea dominante se encontraron especimenes
aislados de Xylosma venosa (Espina roja), Sapium haematospermun (Curupí) y Solanum glaucophyllum

(Duraznillo blanco).

Esteros
Los Esteros se ubican en los lugares más bajos, por lo cual permanecen inundados durante gran parte

del año. La comunidad más frecuente en Estancia El Ombú es el “pirizal”, dominada por el Cyperus
giganteus (Pirí), acompañada de Hibiscus sp. (Rosa de río), Canna glauca (Achira amarilla), Sesbania sp.
(Acacia de bañado) y Solanum glaucophyllum (Duraznillo blanco). En sectores con mayor profundidad se
establecen los “totorales”, “peguajosales” y “Juncales”, comunidades dominadas por Thypha latifolia
(Totora), Thalia geniculata (Pehuajó) y Schoenoplectus californicus (Junco) respectivamente. En estos

lugares profundos son comunes Echinodorus grandiflorus (Cucharero), Nymphoides indica (Estrella de

40 de 188
ADECOAGRO
Informe Final de la RBA

agua o Camalotillo), Sagitaria montevidensis (Saeta) y Ludwigia sp. (Duraznillo de agua), entre otras. En
sectores donde la profundidad es máxima, pueden darse espejos de agua abierta o cubierta por

vegetación flotante, como Nymphoides indica.

Mapa de Amientes
El Ombú

Ambientes Sup (ha)
MM Bosque Ribereño — 2546

[HH Sabana mixta 2949
MM Sabana Palmar 128
HA Bañados 3474
HA Esteros 1064
MM Laguna 25
E Agricultura 7059

Figura 3-5. Mapa de ambientes del establecimiento El Ombú. Elaborado y actualizado a partir de

Adámoli et al. 2010.

En la escala de riqueza de aves observada, los ambientes de esteros se ubicaron junto con los
quebrachales en un tercer escalón, por debajo de los bosques ribereños y las sabanas (Adámoli et al.

2012).
Desde el punto de vista productivo la actividad principal es la agricultura de secano, contando el predio

con unas 7.060 hectáreas habilitadas para tal fin donde se llevan adelante rotaciones de diferentes

cultivos (Figura 3-6).

41 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-6. Plano del establecimiento indicando las áreas sembradas con cultivos para la campaña 2015-

16. Información provista por Adecoagro s.a.
El predio cuenta entonces con 7.059 hectáreas de hábitats intervenidos, correspondientes a las áreas
agrícolas y la infraestructura; y 11.385 hectáreas de hábitats naturales y seminaturales, compuestos por

bosques, sabanas, bañados, esteros y lagunas, ocupados parcialmente con uso ganadero.

Factores locales (AICAS, OTBN, APAs)

El Ombú está contiguo al predio definido como Área de Importancia para la Conservación de las Aves
(AICA), Reserva El Bagual FOO3 (Di Giacomo 2005a) (Figura 3-7). Ambos predios comparten en términos

generales los mismos tipos de ambientes y su biodiversidad.

42 de 188
ADECOAGRO
Informe Final de la RBA

Ombú

Figura 3-7. Imagen satelital del área mostrando los límites del Establecimiento Ombú y el AICA El Bagual.

En la Ley Nro 1.552, sancionada en Junio de 2010, de la Provincia de Formosa, en la que se adecua a la
Ley Nacional Nro 26.331 “de Presupuestos Mínimos de Protección Ambiental de los Bosques Nativos”,
los bosques de albardón de la Zona Litoral -zona Este de la Provincia en donde se encuentra ubicado el

predio-, están clasificados en categoría Rojo (Bosques de Muy Alto Valor de Conservación).

Además, la misma Ley Provincial 1.552, establece el ordenamiento territorial (OT) de toda la provincia y
todos sus ambientes -sean estos bosques o no-, dividiendo el territorio provincial en dos grandes zonas -
Zona Corredores y Zona Central y Oriental- (Figura 3-8) y aplicando % máximos de cambio de uso del

suelo (CUS) según la zona y el tipo de ambiente.

De las 18.445 hectáreas del establecimiento, 16.641 se encuentran dentro de la zona Central y Oriental
y 1.804 en la zona Corredores. La Zonificación del Corredor afecta un sector del extremo NO del
campo, ocupando principalmente el ambiente conocido como “Estero Gallego”. Entonces, según los
máximos establecidos en la Ley, en el establecimiento podrían estar habilitadas 9.267 hectáreas en la
zona Central y Oriental y 361 hectáreas en la zona Corredores. Actualmente se están explotando para
uso agrícola unas 6.735 hectáreas en la primer zona y 325 en la segunda (Figura 3-9), encontrándose

entonces el predio dentro de los límites permitidos según Zonas.

43 de 188
ADECOAGRO
Informe Final de la RBA

De la aplicación de los % de CUS máximos por Zonas -sin entrar en el detalle de los % de CUS máximos

por tipos de ambientes-, establecidos en la Ley 1.552, el establecimiento tiene que dejar al menos

8.100 ha sin transformar.

Programa de Ordenamiento Territorial de la Provincia de Formosa
Anexo cartográfico

Zonificación

Zona Central y Oriental
¡aa Zona Corredores

ca ra o
a
a . 2. 5. 100 1.0 200

Figura 3.8. Anexo cartográfico de la Ley Provincial 1.552/10 (a) y detalle del área del establecimiento

Ombú (b) mostrando la inclusión de la Zona Corredores en el extremo noroeste del predio.

44 de 188
ADECOAGRO
Informe Final de la RBA

OD El Ombú

Áreas agrícolas

10 km

Figura 3.9. Imagen satelital de El Ombú y su entorno mostrando las áreas agrícolas dentro del

establecimiento y la zona Corredores.

Especies de Valor Especial

Se detalla a continuación la información surgida a partir del relevamiento de la información de los
monitoreos realizados en el Establecimiento El Ombú entre 2009 y 2011 (Ramírez Llorens 2009, 2010a,
2010b, 2011a, 2011b), así como de la búsqueda realizada en la herramienta IBAT. A partir de
relevamiento bibliográfico y de consultas con expertos en dichas especies o en la zona, se obtuvo
información sobre la categorización a nivel global y nacional según los criterios de la UICN, las zonas de

distribución dentro de Argentina, endemismos y carácter migratorio para las aves.

En el caso de las especies que se obtuvieron de la búsqueda en el IBAT, se verificó su presencia en el
campo a través de los informes de monitoreo, o mediante el registro en el AICA el Bagual ubicada a 18

Km del predio.

45 de 188
ADECOAGRO

Informe Final de la RBA

Inicialmente se preseleccionaron 54 especies de interés, de las cuales luego de los distintos análisis,

consultas y evaluaciones, fueron definidas 25 como especies de valor especial (Tabla 3-3).

Grupo

Taxonónimo Nombre científico

Nombre común

Lista unión

Fuente

Lista unión

Criterios

Ambiente

Chacodelphys Marmosa pigmea del

Mamíferos — |formosa chaco 1B+Bg.Pr End-DRN [Bosque
Ctenomys Suelo

Mamíferos  |argentinus Tuco-tuco argentino  |IB+Bg End-DRN — larenoso

Aves Crax fasciolata Muitú Inf+Bg.Pr  [EN-DRN Bosque
Crypturellus

Aves undulatus Tataupá Listado Inf+Bg EN-DRN Bosque

Aves Alectrurus risora Yetapá de Collar 18+Bg EN-DRN Pastizal

Mamíferos  |Tapirus terrestris  |Tapir IB+Inf+Bg [EN Bosque

Mamíferos  |Tayassu pecari Pecarí Labiado 18+Inf EN Bosque

Mamíferos  |Aotus azarae Mirikiná Inf+Bg DRN Bosque
Blastocerus

Mamíferos — |dichotomus Ciervo de los Pantanos [IB+Inf+Bg  |DRN Pastizal
Mazama

Mamíferos [americana Corzuela Roja IB+Inf+Bg  |DRN Bosque

Bosque-

Aves Inezia inornata Piojito Picudo Inf+Bg Mi-DRN Pastizal
Pseudocolopteryx

Aves dinelliana Doradito Pardo 1B-Bg Mi-DRN Pastizal
Sporophila

Aves hypochroma Capuchino Castaño IB+Inf+Bg  |EN-DRN Pastizal
Chrysocyon

Mamíferos  |brachyurus 'Aguará Guazú IB+Inf+Bg  |EN-DRN Pastizal

46 de 188
ADECOAGRO
Informe Final de la RBA

Mamíferos  |Cynomops abrasus |[Molozo Rojizo 18+Bg.Pr DRN Bosque
Myrmecophaga Oso Hormiguero Bosque-
Mamíferos — |tridactyla Gigante IB+Inf+Bg  [|DRN Pastizal
Dolichonyx
Aves oryzivorus Charlatán Inf+Bg EN-Mi Pastizal
Tryngites
Aves subruficollis Playerito Canela IB+Bibl.Pr [Mi Pastizal
Capuchino Garganta
Aves Sporophila ruficollis [Café IB+Inf+Bg  |Mi Pastizal
Polystictus Tachurí Canela
Aves pectoralis (Piojito) IB+Inf+Bg  |Mi Pastizal
Reptiles Eunectes notaeus [Boa Curiyú Inf+Bg DRN Bañado
Culicivora
Aves caudacuta Tachurí Coludo 18+Bg EN Pastizal
Harpyhaliaetus
Aves coronatus Águila Coronada IB+Inf+Bg [EN Bosque
Mamíferos — |Lontra longicaudis |Lobito de Río IB+Inf+Bg [EN Bosque
Ratón de Hocico
Mamíferos — |Bibimys chacoensis [Rosado Norteño DRN Bosque

Tabla 3-3. Especies de valor especial pertenecientes al establecimiento El Ombú. Referencias: IB

(especie obtenida de IBAT); Inf (especie obtenida de informe); Bg (especie presente en La Reserva El

Bagual); Bg.Pr (especie con presencia probable en La Reserva El Bagual); Bibl.Pr (especie con presencia

probable en el estableciemiento a partir de bibliografía); DRN (especie con Distribución Nacional

Restringida); EN (especie En Peligro); End (especie endémica del país); Mi (especie migratoria).

Posteriormente, se analizó a cada especie de valor especial de acuerdo a los umbrales cuantitativos

NO31 de la Nota de Orientación 6 para los Niveles 1 y 2 de los Criterios de hábitat crítico 1 a 3, tras lo

cual se seleccionaron 12 especies que definen hábitat crítico (Tabla 3-4).

47 de 188
ADECOAGRO

Informe Final de la RBA

Grupo Lista unión Criterio
¡Taxonómico Nombre científico Nombre común Criterios
Marmosa pigmea del
Mamíferos Chacodelphys formosa chaco End-DRN 2b
Mamíferos Ctenomys argentinus 'Tuco-tuco Argentino  |End-DRN 2b
Aves Crax fasciolata Muitú EN-DRN le
Aves Alectrurus risora Yetapá de Collar EN-DRN le
Mamíferos Tapirus terrestris Tapir EN le
Mamíferos Tayassu pecari Pecarí Labiado EN le
Ratón de Hocico
Mamíferos Bibimys chacoensis Rosado Norteño DRN 2b
Aves Dolichonyx oryzivorus Charlatán EN-Mi 3b
Pseudocolopteryx
Aves dinelliana Doradito Pardo Mi-DRN 3b
Aves Sporophila hypochroma [Capuchino Castaño EN-DRN le
Aves Tryngites subruficollis Playerito Canela Mi 3b
Capuchino Garganta
Aves Sporophila ruficollis Café Mi 3b

Tabla 3-4- Especies que definen hábitat crítico pertenecientes al establecimiento El Ombú.

Hábitat Crítico

El establecimiento El Ombú se encuentra dentro de Hábitat Crítico. Para esta definición cabe

considerar:

a) El muy alto valor para la conservación de la biodiversidad de los bosques en general y de los

bosques de albardón en particular, los cuales se consideran ecosistemas altamente amenazados y

definen hábitat crítico (Criterio 4). La presencia de los bosques se da tanto en el contexto paisajístico

48 de 188
ADECOAGRO
Informe Final de la RBA

como dentro del establecimiento; en ambos casos, los bosques ocupan una proporción muy baja de la
superficie del paisaje.

b) La categorización de los bosques de albardón como Rojo (Bosques de Muy Alto Valor de
Conservación); categoría | para la Ley Nacional 26.331 y para la Ley Provincial 1.552. Esta
categorización corresponde a los bosques de albardón presentes tanto en el contexto paisajístico
como dentro del establecimiento.

c) La identificación de 12 especies que definen hábitat crítico (6 en peligro, 7 de distribución

restringida, 4 migratorias y 2 endémicas).

3.3.2 San Joaquín

Pai s y ecosistemas

El establecimiento San Joaquín (30” 438 S, 60” 6” O), con una superficie de 16.900 hectáreas, se ubica en
la ecorregión del Espinal (Figura 3-10), más precisamente en el Complejo de Pampas Llanas Húmedas
(Morello et al. 2012). En la región predominan distintos tipos de pastizales y sabanas, algunas de estas
últimas con parches de bosques de importante superficie. El componente arbóreo de la vegetación del

Espinal está caracterizado por el género Prosopis.

49 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-10. Ubicación del establecimiento San Joaquín (círculo negro) dentro del mapa de ecorregiones

(diferenciadas por colores) y complejos ecológicos (numerados) de la Argentina (Morello et al. 2012).

Este complejo ecosistémico se caracteriza por presentar un mosaico de bosques, pastizales y palmares,
interrumpidos por pajonales y selvas en galería acompañando los cursos de agua principales (Figura 3-
11). En general tiene una fisonomía de sabana arbolada, con árboles aislados o dispuestos en isletas

dentro de una matriz de pastizal (Matteucci 2012).

Su vegetación arbórea se caracteriza por la presencia de Prosopis affinis ('handubay'), Prosopis nigra
('algarrobo negro”), Aspidosperma quebracho-blanco (quebracho blanco”), Acacia caven ('espinillo”,
“aromo”), Geoffroea decorticans ('chañar”) y Trithrinax campestris ('carandilla”). El estrato arbustivo, a
veces muy denso, está constituido por especies de linaje chaqueño (Celtis pallida, Achatocarpus
praecox, etc.). El estrato herbáceo es muy heterogéneo y de cobertura variable, dependiendo su
composición florística de las condiciones edáficas. Debido a la intensa explotación a la que han sido
sometidas las unidades mencionadas, es común la presencia de comunidades secundarias de origen

antrópico como los “chañarales” y los “espinillares”.

50 de 188
ADECOAGRO
Informe Final de la RBA

San Javier

Río Saladillo Dulce

Río:San Javier

Figur
a 3-11. Imagen satelital (Google Earth) del contexto del establecimiento San Joaquín. Se destacan los
polígonos regulares de los lotes arroceros al margen del Río San Javier en la zona y la planicie de

inundación del Río Paraná hacia el este.

En la ecorregión los ambientes de importancia para la conservación son fundamentalmente los

pastizales y los bosques o sabana-parque, dado la diversidad de especies que albergan y el altísimo
cambio de uso del suelo que vienen soportando debido a la expansión agropecuaria. Cabe destacar
que, según estadísticas oficiales, el espinal es, luego de la región chaqueña, la ecorregión del país con

mayor pérdida de bosques en la última década (UMSEF 2015).

La Unidad Discreta de Gestión (DMU) para San Joaquín es el Complejo de las Pampas Llanas Húmedas

(Matteucci 2012).

Particularmente, además de algunos de los mencionados más arriba, existen importantes tipos de

vegetación vinculados a la región fitogeográfica vecina “Paranaense”, perteneciente al Dominio

51 de 188
ADECOAGRO
Informe Final de la RBA

Amazónico (Oakley et al. 2008). Estos vínculos están dados principalmente por la presencia de pajonales
característicos del “valle del río Paraná' como por ejemplo los de Panicum prionitis, así como la mayoría
de las comunidades hidrófilas. Es de destacar que el límite occidental del valle mencionado está muy

cercano al límite oriental del establecimiento (Figura 3-11).

A continuación se presentan y describen las principales unidades de vegetación y ambientes presentes
en el predio y el correspondiente mapa (Figura 3-12) utilizando como base la información generada por

Oakley y colaboradores (2008) en el marco del plan de gestión ambiental del predio.

Sabanas

Se trata de ambientes con una matriz herbácea con árboles agrupados en isletas o aislados.

Las primeras, también llamadas sabanas-parque, se encuentran en los sectores topográficamente más
elevados del predio. En las isletas se encuentran distintas especies arbóreas, siendo las dominantes
Prosopis nigra (“algarrobo negro”), Prosopis alba (“algarrobo blanco”) y Acacia caven (“aromo, espinillo”),
acompañadas por Geoffroea decorticans ('chañar”), Phytolacca dioica ('ombú”), Prosopis affinis
((ñandubay”), Sapium haematospermum ('curupí”), Erythrina crista-galli ('seibo”), Xylosma venosa. Entre
los arbustos aparecen: Celtis iguanaea (“tala”), Celtis pallida (tala chica”), Opuntia cardiosperma ('tuna”),

Grabowskia duplicata, Baccharis salicifolia (*chilca”).

Las sabanas que presentan árboles aislados están ubicadas en niveles topográficamente intermedios.
Las especies arbóreas dominantes en ellas son: Prosopis nigra (“algarrobo negro”), Prosopis alba
(“algarrobo blanco”) y Acacia caven ('aromo, espinillo'). Como especies secundarias aparecen Geoffroea

decorticans ('chañar”), Prosopis affinis ((Randubay”) y Celtis iguanaea ('tala”).

El estrato herbáceo es en algunos sitios muy rico, con numerosas especies, entre las que se pueden
destacan Eupatorium christieanum, Cyperus entrerianus, Pluchea sagittalis, y Senecio grisebachii; y otras
veces, generalmente en los sectores topográficamente más bajos, está claramente por Panicum prionitis

('paja techadora') o por Spartina spartinae ('espartillo”), dependiendo de factores edáficos.

Bosques Higrófilos
Se trata de bosques densos, de altura y cobertura variable, que forman isletas en las posiciones más

elevadas del paisaje de la planicie de inundación del arroyo Saladillo Dulce, en el extremo occidental del

52 de 188
ADECOAGRO
Informe Final de la RBA

establecimiento San Joaquín. Desarrollan sobre suelos generalmente bien drenados, únicamente se
inundan en caso de crecientes extraordinarias. Por lo general presentan estratos arbóreo, arbustivo y
herbáceo bien definidos. En el primer estrato se encuentran especies de linaje paranaense como
Enterolobium contortisiliquum ('timbó colorado”), Phytolacca dioica ('ombú”), y Myrsine laetevirens
('canelón”) entremezclados con otras de linaje chaqueño: Prosopis alba (“algarrobo blanco”), Prosopis
nigra (“algarrobo negro”), Geoffroea decorticans ('chañar') -las tres presentes en las sabanas
anteriormente descriptas-. Entre las especies arbustivas se encuentran: Achatocarpus praecox ('tala
negro”), Celtis iguanaea ('tala gateadora”), Vassobia breviflora, Byttneria urticifolia ('amorera”), etc. Las
especies herbáceas más comunes son Eupatorium christieanum, Pharus lappulaceus, Elephantopus
mollis, Paspalum inaequivalve, Chaptalia nutans, Hyptis mutabilis, Plantago myosuros y Parietaria
debilis. También son frecuentes varias especies de enredaderas: Forsteronia glabrescens, Clematis
montevidensis, etc; y epífitas fundamentalmente sobre los “algarrobos'- Rhipsalis aculeata, Tillandsia

recurvata y Tillandsia tricholepis.

Pajonales

Se encuentran en los niveles topográficos más bajos, cubriendo vías de escurrimiento conocidas
localmente como “cañadas”. Se destacan tres comunidades: los “Pajonales de Panicum prionitis' (paja
techadora”), los “Pajonales de Paspalum af rufum” y los 'Pajonales de Spartina spartinae” ('espartillo”),
ocupando áreas con problemas de salinidad en el suelo. Estos últimos ocupan la porción vecina al cauce
en el valle de inundación del arroyo “Saladillo Dulce.” Se trata de pajonales con una cobertura de hasta
un 60 %, con una alta proporción de suelo desnudo y salino, esto último se hace evidente por la

presencia de especies halófilas es el espacio intermata, como Distichlis spicata (“pelo de chancho”).

Comunidades hidrófilas

Se encuentran en los sectores más deprimidos donde el agua se acumula en forma permanente o
semipermanente. Los suelos presentan un alto grado de hidromorfismo, sujetos a anegamientos
periódicos seguidos por períodos de sequías relativas. En estos ambientes dominan especies de hábito
palustre y con un sistema de tallos subterráneos (rizomas) vigorosos que les permiten sobrevivir en la
época de sequía. Se destacan los “Juncales de Schoenoplectus californicus' (¡unco”) y poblaciones no
muy numerosas- de Sagittaria montevidensis ('achira”, “saeta”), Thalia multiflora (pehuajó”), Cyperus

corymbosus, Rhynchospora sp. y Typha domingensis ('totora”).

53 de 188
ADECOAGRO
Informe Final de la RBA

Entre las comunidades vegetales encontradas en el predio, se destacan por su valor de conservación las
Sabanas de Prosopis spp. y las sabanas-parque, por ser los ambientes de la región con mayor presión de
cambio de uso; y los Bosques higrófilos ubicados en pequeñas isletas sobre la planicie de inundación del

Saladillo-Dulce.

Por otro lado, los monitoreos de biodiversidad realizados en el predio permitieron detectar una
importante riqueza de aves, con más de 220 especies identificadas (Ramírez Llorens 2011, Adámoli et al.
2012). Se destacan en este sentido las sabanas y los pajonales, ya que son los ambientes en los que se

encontró la mayor cantidad de especies aves (Adámoli et al. 2012).

Mapa de Ambientes San Joaquín

Unidades de vegetación y ambiente
Maca orue
Pajnaes y saanas de sectores ntemecos y bajos
Caidas dominados or comunidades iria

Cañadas doninacas or pjcnals

Plane del ali Dulce ñ 78 3 E ¡en
E porta e |

Figura 3-12. Mapa de ambientes del establecimiento San Joaquín. Modificado y actualizado a partir de

Oakley et al. 2008.

Desde el punto de vista productivo, la actividad principal es la producción de arroz (Figura 3-13).

54 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-13. Plano del establecimiento indicando las áreas sembradas con arroz para la campaña 2015-

16. Información provista por Adecoagro s.a.

El predio cuenta entonces con aproximadamente 12.000 hectáreas de hábitats intervenidos,
correspondientes a las áreas agrícolas y de infraestructura; y 4.900 hectáreas de hábitats naturales y
seminaturales, compuestos por bosques, sabanas, cañadas y pajonales. Es importante aclarar que las
APAs del predio (ver más adelante) incluyen toda el área de la planicie de inundación del Río Saladillo

Dulce, por lo que la superficie total de dichas APAs es mayor a las 4.900 ha aquí mencionadas.

Factores locales (AICAS, OTBN, APAs)

El predio está incluido completamente en el Área de Importancia para la Conservación de las Aves

(AICA), “San Javier” SFO7 (López Lanús y Blanco 2005) (Figura 3-14).

55 de 188
ADECOAGRO
Informe Final de la RBA

San Joaquín

Figura 3-14. Imagen satelital del área mostrando los límites del Establecimiento San Joaquín y el sector

sur del AICA San Javier.

En el Decreto Reglamentario Nro 42 del año 2009 de la Provincia de Santa Fe, en el que se adecua a la
Ley Nacional Nro 26.331 de Presupuestos Mínimos de Protección Ambiental de los Bosques Nativos,
todos los bosques de la Provincia están clasificados en categoría Rojo (Bosques de Muy Alto Valor de

Conservación) o Amarillo (Bosques de Mediano Valor de Conservación) (Figura 3-15).

56 de 188
ADECOAGRO
Informe Final de la RBA

¡Secretaria de Medio Ambiente
Mapa prelimilar para el
Ordenamiento Territorial
del bosque Nativo

en la provincia
de Santa Fe

Sistema Provindial
de Areas Naturale
Protegidas

Figura 3-15. Anexo cartográfico del decreto 42/09 donde se muestra que todas las áreas boscosas de la

provincia de Santa Fe están incluidas en las categorías roja o amarilla.

Particularmente en San Joaquín, la gran mayoría de las áreas boscosas está categorizada como Rojo

(Figura 3-16), destacándose el núcleo de sabana-parque ubicado hacia el extremo noreste del predio.

57 de 188
ADECOAGRO
Informe Final de la RBA

Ministerio de Aguas, Servicios Públicos y Medio Ambiente Dep. Garay
Secretaria de Medio Ambiente Escala 1:100.000

San Javier
Ordenemiento Territorial del Bosque Nativo
en la provincia de Santa Fe
año 2010

¡Segun pautas establecidas por lo
Ley Nacional N? 26.331,y en
orden a las facultades otorgadas
por la Ley Provincial N” 12,366,

|

Antecedentes
(nes 26 e ers de 2009)

Figura 3-16. Fragmento del mapa del Ordenamiento de los Bosques Nativos correspondiente al
Departamento Garay (a). Detalle ampliado del extremo noroeste del Departamento donde se ubica el

establecimiento San Joaquín (b).

A raíz del EsIA presentado en el año 2008 a la Provincia de Santa Fe por el Proyecto Arrocero del
Establecimiento San Joaquín, se establecieron 5.358 ha de Áreas de Protección Ambiental (APAs). El
término APAs es utilizado localmente por Adecoagro, y hace referencia a un área de reserva presente en
el establecimiento, con el fin de mantener muestras de los distintos ambientes naturales (ver más
abajo). Posteriormente, en la Ampliación del Proyecto Arrocero del año 2011, se presentó a la Provincia
la reformulación del diseño de las APAs, quedando éstas con una superficie superior a las 5.600 ha. (Fig

3-17.).

Estas áreas están concebidas como de protección ambiental y cumplen muchas y variadas funciones en
tal sentido como por ejemplo: conservación de unidades representativas de los distintos ambientes;
conectividad entre áreas no intervenidas; filtración y depuración de sedimentos y consecuente
depuración de las aguas; sumidero de CO2; conservación de hábitat para la fauna nativa, entre otras. Sin

embargo, no todas las actividades productivas son incompatibles con las APAs. En particular se puede

58 de 188
ADECOAGRO
Informe Final de la RBA

llevar adelante un sistema de producción ganadera que priorice la conservación del ambiente,
realizándola en campos naturales (sin la siembra de pasturas exóticas) y respetando la capacidad de
carga del sistema natural. Lo que no se puede realizar de ninguna manera sobre las APAs, es cualquier
otra forma de intervención que cambie en parte o transforme totalmente la fisonomía y estructura del

ambiente de estas áreas, tales como la sustitución del estrato herbáceo por especies cultivadas, o la

erradicación de los componentes leñosos.

Figura 3-17. Áreas de Protección Ambiental (APAs) en el establecimiento San Joaquín presentadas ante

la Provincia de Santa Fe en 2011.

Especies de Valor Especial

Se detalla a continuación la información surgida a partir del relevamiento de la información de los
monitoreos realizados en el Establecimiento San Joaquín en los años 2008, 2010, 2011 y 2012 (Aparicio
et al. 2008, Ramírez Llorens 2010c, 2010d, 2011c, 2012), así como de la búsqueda realizada en la
herramienta IBAT. A partir de relevamiento bibliográfico y de consultas con expertos en dichas especies
o en la zona, se obtuvo información sobre la categorización a nivel global y nacional según los criterios
de la UICN, las zonas de distribución dentro de Argentina, endemismos y el carácter migratorio para las

aves.

59 de 188
ADECOAGRO
Informe Final de la RBA

En el caso de las especies que se obtuvieron de la búsqueda en el IBAT, se verificó su presencia en el
campo a través de los informes de monitoreo, o mediante el registro en el AICA San Javier, a la cual

pertenece el predio. También se incluyeron las especies por las cuales se definió el AICA San Javier.

Inicialmente se preseleccionaron 37 especies de interés, de las cuales luego de los distintos análisis,

consultas y evaluaciones, fueron definidas 10 como especies de valor especial (Tabla 3-5).

Grupo Lista
Taxonómic unión Lista unión

Nombre científico Nombre común Fuente Criterios [Ambiente
Aves Dolichonyx oryzivorus  Charlatán sj* EN-Mi Pastizal
Aves Tryngites subruficollis  Playerito Canela 1B+SJ* Mi Pastizal
Aves Sporophila hypochroma Capuchino Castaño Inf+SJ* EN-DRN Pastizal

Capuchino Garganta

Aves Sporophila ruficollis Café IB+Inf+SJ* Mi Pastizal
Mamíferos Chrysocyon brachyurus Aguará Guazú Inf EN Pastizal
Aves Polystictus pectoralis Tachurí Canela (Piojito) 1B+SJ Mi Pastizal
Aves Charadrius modestus  Chorlito Pecho Canela Inf Mi Pastizal
Aves Bartramia longicauda — Batitú Inf+SJ Mi Pastizal
Mamíferos Lontra longicaudis Lobito de Río IB+Inf+SJ EN Bosque
Bosque-
Aves Sarkidiornis melanotos Pato Crestudo Inf EN Pastizal

Tabla 3-5. Especies de valor especial para el establecimiento San Joaquín. Referencias: IB (especie
obtenida de IBAT); Inf (especie obtenida de informe); SJ (especie presente en el Áreas Importantes
para las Aves (AICA) San Javier); SJ* (especie que define el AICA); DRN (especie con Distribución

Nacional Restringida); EN (especie En Peligro); Mi (especie migratoria).

60 de 188
ADECOAGRO
Informe Final de la RBA

Posteriormente, se analizó a cada especie de valor especial de acuerdo a los umbrales cuantitativos

N031 de la Nota de Orientación 6 para los Niveles 1 y 2 de los Criterios de hábitat crítico 1 a 3, tras lo

cual se seleccionaron 5 especies que definen hábitat crítico (Tabla 3-6).

Grupo Lista unión

Taxonómico Nombre científico Nombre común Criterios Criterio

Aves Dolichonyx oryzivorus Charlatán EN-Mi le, 3b

Aves Tryngites subruficollis Playerito Canela Mi 3b
Sporophila

Aves hypochroma Capuchino Castaño EN-DRN le

Capuchino Garganta

Aves Sporophila ruficollis Café Mi 3b

Tachurí Canela

Aves Polystictus pectoralis  (Piojito) Mi 3b

Tabla 3-6. Especies que definen hábitat crítico para el establecimiento San Joaquín.

Hábitat Crítico

El establecimiento San Joaquín se encuentra dentro de Hábitat Crítico. Para esta definición cabe
considerar:

a) El predio está completamente dentro del Área de Importancia para la Conservación de las Aves
(AICA) San Javier. Cabe destacar que estar dentro de un AICA no determina hábitat crítico; esto
sucede únicamente cuando los criterios por los que fue designado el AICA tienen equivalencia con los
criterios de la ND6 para hábitat crítico. En este caso, el AICA fue designada por la presencia de
concentraciones significativas de aves migratorias, la cual cumple con el Criterio 3.

b) El alto valor para la conservación de la biodiversidad de las sabanas en general y de las sabanas-
parque (bosques) en particular, así como de los bosques higrófilos del Saladillo Dulce, los cuales se
consideran ecosistemas altamente amenazados y definen hábitat crítico (Criterio 4). La presencia de
los bosques y las sabanas se da tanto en el contexto paisajístico como dentro del establecimiento; en

ambos casos, los bosques ocupan una proporción baja de la superficie del paisaje.

61 de 188
ADECOAGRO
Informe Final de la RBA

c) La categorización de las áreas boscosas como Rojo (Bosques de Muy Alto Valor de Conservación);
categoría | para la Ley Nacional 26.331 y para el Decreto Provincial 42/09. Esta categorización
corresponde a los bosques presentes tanto en el contexto paisajístico como dentro del
establecimiento.

d) La identificación de 5 especies que definen hábitat crítico (2 en peligro, 1 de distribución restringida

y 4 migratorias y 2 endémicas).

3.3.3  Itá Caabó

Paisajes y ecosistemas

La Estancia Itá Caabó, (29 161 S, 57 43" O) de 22.300 hectáreas se encuentra en la Ecorregión del
Espinal, y dentro de ella en el complejo de las Cuchillas mesopotámicas” (Morello et al. 2012) (Figura
3.18). El paisajes es el de una amplia llanura ondulada, la vegetación más característica es un bosque
abierto o sabana de un solo estrato arbóreo dominado por Prosopis affinis y Acacia caven. En sitios
donde el drenaje y el tipo de suelo permiten el desarrollo de una vegetación más higrófila se desarrollan
bosques mixtos más diversos. Se encuentran también esteros, pajonales y bañados de altura, con
vegetación que permanece inundada gran parte del año, dominada por ciperáceas, gramíneas higrófilas
y otras especies asociadas a los cursos de agua (Matteucci 2012). Las principales actividades productivas

en el complejo son la ganadería bovina y el cultivo de arroz.

62 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-18. Ubicación del establecimiento Itá Caabó (círculo negro) dentro del mapa de ecorregiones

(diferenciadas por colores) y complejos ecológicos (numerados) de la Argentina (Morello et al. 2012).

La Unidad Discreta de Gestión (DMU) para Itá Caabó es el Complejo Ecosistémico de las “Cuchillas

mesopotámicas” (Matteucci 2012).

Las principales unidades de vegetación (ambientes) presentes en el predio son (Oakley 2008):

Sabanas de Prosopis affinis ((handubay”)

Se trata de la comunidad que, en estado prístino, ocupaba la mayor superficie en los interfluvios del
área. Se desarrollan en sectores planos, sobre suelos del orden alfisoles, con drenaje imperfecto; y en
menor medida sobre lomadas suaves con pendientes moderadas y largas, con drenaje moderadamente
bueno (Carnevali, 1994). Su fisonomía varía desde bosques semixerófilos abiertos —de 4 a 8 m de altura-,
a sabanas-parque o abiertas, en función de la densidad del estrato arbóreo, en su mayoría como
resultado de un largo período de alteración antrópica, fundamentalmente talado de ejemplares, tanto

para aprovechamiento forestal, como para la ampliación de la superficie de uso agropecuario.

63 de 188
ADECOAGRO
Informe Final de la RBA

iñay

Mercedes

Figura 3-19. Imagen satelital (Google Earth) del contexto del establecimiento Itá Caabó. Se destacan en
color oscuro los ambientes de pajonal asociados a los ríos y arroyos con patrón dendrítico dada la

pronunciada ondulación del terreno.

Se caracterizan por la dominancia de Prosopis affinis ('handubay”), siendo las principales acompañantes
Acacia caven ('aromito”), Prosopis nigra (“algarrobo negro”), Cereus argentinensis, Celtis pallida ('talilla”),
Sideroxylon obtusifolium ('guaraniná”) y Opuntia cardiosperma ('tuna”). Alrededor de los árboles es

común encontrar colonias de Bromelia serra y Aechmea distichantha.

La composición y fisonomía del estrato herbáceo es muy variable, debido a los efectos de la actividad
ganadera —sobrepastoreo y uso del fuego-; por lo general la matriz herbácea está constituida por
pastizales de Andropogon lateralis (paja colorada”).Por último cabe destacar, que son comunes los

ecotonos entre estas comunidades de “ñandubay' y los bosques higrófilos.

Bosques de ribera
Se desarrollan sobre las márgenes de los cursos de agua, ya sea sobre albardones o pequeñas barrancas,

sujetos a inundaciones periódicas. Se caracterizan por formar galerías continuas a ambos lados del

64 de 188
ADECOAGRO
Informe Final de la RBA

cauce principal o bien alternando con los pajonales del valle aluvial, cuando estos últimos se expanden

hasta las orillas de los arroyos.

En las nacientes conocidas como “caños'- estos bosques son generalmente bajos, poco densos y están
constituidos únicamente por poblaciones poco numerosas de Acacia caven ('aromito”), Sapium
haematospermun ('curupí”), Baccharis salicifolia ('chilca”), Schinus longifolia (molle blanco”) y
Parkinsonia aculeata ('cina-cina”), y un estrato herbáceo dominado por Equisetum giganteum ('cola de
caballo”), Eryngium eburneum ('turututú guazu”) y Schizachyrium sp. Pero a medida que se avanza a
través del curso se hacen evidentes diferencias notables, tanto en fisonomía como en la composición

florística -la que aumenta en número de especies.

La composición del sotobosque es sumamente variable, en los sectores donde el bosque es más abierto
pueden encontrarse poblaciones de Baccharis microcephala ('carqueja”), Cleome hassleriana,
Commelina erecta ('flor de Santa Lucía”), entre otras.

Por último vale mencionar algunas características propias de los bosques asociados al arroyo Curupi-caí,
donde son muy abundantes las poblaciones de “pindó”, también aparecen —formando manchones-
“tacuarales' de Guadua chacoensis ('tacuara”), y además se continua con un bosque higrófilo dominado

por Mirtáceas.

Bosques higrófilos

Son bosques densos, de altura y cobertura variable, que pueden formar isletas en los relieves positivos
(albardones) de los márgenes de los valles aluviales, o bien estar en contacto con los bosques de ribera,
con bosques xerófilos, o con sabanas de “fandubay”, dando lugar a ecotonos donde las especies
características de cada una de las comunidades se entremezclan. Desarrollan sobre molisoles,
generalmente bien drenados, únicamente se inundan en caso de crecientes extraordinarias. Por lo
general presentan estratos arbóreo, arbustivo y herbáceo bien definidos. Las especies arbóreas más
características son: Myrrhinium atropurpureum var. octandrum ('palo de fierro”), Eugenia uruguayensis
((guaviyú”), Psidium kennedyanum ('arrayán”), Syagrus romanzoffiana ('pindó”), Chrysophyllum
marginatum ('aguaí”), Sebastiania brasiliensis (“palo de leche”), Scutia buxifolia (*coronillo”), Allophylus
edulis ('cocú”), Erythroxylum cuneifolium ('mboreví-cama”), etc. Entre las especies arbustivas se
encuentran: Lantana camara ('cambará”), Aloysia virgata ('niño rupá'), Combretum fruticosum, Celtis

iguanaea (tala gateadora”), etc. Las especies herbáceas más comunes son Pharus lappulaceus,

65 de 188
ADECOAGRO
Informe Final de la RBA

Paspalum inaequivalve, Panicum trichanthum, Lithachne pauciflora, Panicum laxum, etc. También son
frecuentes varias especies de enredaderas -las ya mencionadas para los bosques de ribera- y la vistosa
Macfadyena unguis-cati (uña de gato”); epífitas y algunas colonias densas de Bromelia balansae y

Aechmea distichantha ('caraguatás').

Uno de los bosques más particulares dentro del área de estudio se encuentra en íntimo contacto con el
bosque de ribera del arroyo Curupi-caí. En el mismo dominan ampliamente el “arrayán”, “guaviyú”,

“anacahuita”, Stenocalyx pitanga y Myrcianthes cisplatensis.

Los bosques higrófilos, junto con los bosques de ribera, fueron los ambientes que mayor riqueza de

especies de aves mostraron en los relevamientos realizados entre 2010 y 2011 (Adámoli et al. 2012).

Bosques xerófilos

Se trata de bosques abiertos que desarrollan en los orillares vecinos a los valles aluviales, sobre suelos
alcalinos con horizonte superficial de escaso espesor, con muy bajo contenido de materia orgánica y
horizonte subsuperficial con acumulación de arcillas saturadas con sodio ('horizonte nátrico”). Se
caracterizan por la presencia de especies arbóreas de claro linaje chaqueño como Aspidosperma
quebracho-blanco (quebracho blanco”), Prosopis nigra (“algarrobo negro”), Acacia praecox ('garabato) y
Celtis pallida ('talilla”). Entre las especies arbustivas se destacan cinco Cactáceas: Opuntia cardiosperma
(“tuna”), Monvillea cavendischii, Cleistocactus baumannii, Harrisia bonplandii y Harrisia pomanensis
subsp. regelii; Aloysia gratissima ('cedrón del monte”) y Maytenus vitis-idaea. También son muy

conspícuos los “caraguatales” de Bromelia serra y Aechmea distichantha.

Pastizales de Andropogon lateralis ('paja colorada”): esta es una de las comunidades características de
los interfluvios en la zona. Se caracteriza por una alta variabilidad en cuanto a fisonomía, cobertura del
suelo y composición florística; debido a diferencias en la posición topográfica que ocupan en el paisaje -
pastizales de ambientes secos o humedos- (Carnevali, 1994). Además existen numerosas variantes de
acuerdo al manejo al que son sometidos (fuego y pastoreo). Básicamente pueden encontrarse como
pastizales puros (sin estrato arbóreo) que por lo general, desarrollan sobre pendientes con suelos bien

drenados, o bien en sectores altos con suelos muy poco profundos y afloramientos rocosos. También

66 de 188
ADECOAGRO
Informe Final de la RBA

pueden constituir la matriz de sabanas de ñandubay, sobre relieves ondulados con pendiente suave y
suelos moderadamente drenados, estos casi siempre son molisoles.

Se trata de pastizales de gramíneas cespitosas, dominados por Andropogon lateralis ('paja colorada”), y
como acompañantes principales: Sorghastrum pellitum (pasto de vaca”) y Schizachyrium microstachyum
(“cola de zorro”, “paja colorada”). Vale mencionar que la actividad agrícola, que se lleva a cabo en el área
en estudio, en su gran mayoría se lleva a cabo sobre suelos donde asentaban comunidades como la

descripta.

Pastizales de Aristida venustula (*flechilla chica”)

Pastizales que se desarrollan como matriz de sabanas de 'ñandubay' en sectores altos casi planos, con
drenaje imperfecto, muy lento, y con alta proporción de suelo desnudo. Se caracterizan por la
dominancia de la gramínea cespitosa Aristida venustula ('flechilla chica”), acompañada por Paspalum
notatum ('pasto horqueta”), Sporobolus monandrus, Bouteloua megapotamica, Microchloa indica,

Cynodon dactylon ('gramón”, “gramilla”), entre otras especies.

Pajonales de gramíneas palustres

Se desarrollan en los valles aluviales, en suelos con un alto grado de hidromorfismo, sujetos a
inundaciones periódicas seguidas por períodos de sequías relativas. En estos ambientes dominan las
gramíneas fasciculadas altas —de hasta 2 m de altura- de hábito palustre y con un sistema de tallos
subterráneos (rizomas) vigorosos que les permiten sobrevivir en la época de estiaje. En el área de
estudio hay dos tipos principales de esta comunidad:

La primera, y que mayor extensión ocupa, es el pajonal de Panicum prionitis (“paja brava”, “paja de
techar'), acompañada, entre otras, por Paspalum haumanii, Schizachyrium sanguineum y Panicum

trichanthum.

Pajonales de hierbas no gramíneas palustres

Se ubican en los valles aluviales, asociados a sectores muy mal drenados y anegables por un período de
tiempo prolongado (esteros). También aparecen en sectores localizados sobre depresiones artificiales
resultado de la actividad antrópica. Conforman varias comunidades según la/s especie/s dominante/s,

por ejemplo: “canutillares”, cardales”, “peguajosales”, “pirizales' y “totorales”.

Comunidades de hierbas acuáticas

67 de 188
ADECOAGRO
Informe Final de la RBA

Se desarrollan sobre los cuerpos de agua permanente, de escasa profundidad, como lagunas, centro de
los esteros, y también en los bordes de los arroyos, canales y tajamares. Las especies hidrófitas
sumergidas (con el cuerpo vegetativo bajo la superficie del agua, ya sea arraigadas o no) más frecuentes
en el área en estudio son: Egeria densa (“elodea”), Egeria najas, Limnobium laevigatum ('cucharita de
agua”), Potamogeton pedersenii, Cabomba caroliniana ('ortiga del agua”), Myriophyllum aquaticum,
Utricularia gibba, Ceratophyllum demersum, etc. Dentro de las hidrófitas flotantes las más comunes son:

Eichhornia azurea ('camalote”), Pontederia cordata y P. rotundifolia ('camalotes”, 'aguapé”).

Estas unidades de vegetación o ecosistemas, que se analizaron con mucho detalle desde el punto de
vista de su composición florística, no siempre son identificables o diferenciables como unidades
cartográficas. En particular, en el mapa de ambientes que se presenta (Figura 3-20) los distintos tipos de
bosque aparecen en una sola categoría, lo mismo que los pajonales y los pastizales. En esta última se
incluyen también las sabanas, que por tener un estrato arbóreo muy abierto no son distinguibles de los
pastizales mediante imágenes satelitales de resolución espacial media. Vale la pena destacar que, dada
su particular configuración espacial, no se advierte en el mapa el bosque ribereño que acompaña al

Arroyo Curupí-Caí en el límite noroeste del establecimiento.

68 de 188
ADECOAGRO
Informe Final de la RBA

Mapa de Ambientes Itá Caabó

Ambientes Superficie (ha)
MM Bosques 507
100 Pastizales y Sabanas 4962
A Pajonales 2216
IM Represas 1678
ES Agricultura 12910

0 .!

A

Figura 3-20. Mapa de ambientes del establecimiento Itá Caabó. Modificado y actualizado a partir de

Ginzburg et al. 2014.

Desde el punto de vista productivo, la actividad principal es la producción de arroz, mediante riego a

partir de agua acumulada en represas; también hay una importante superficie de cultivos de secano,

principalmente maíz, trigo y soja (Figura 3-21).

69 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-21. Plano del establecimiento indicando las áreas sembradas con arroz (izq) y con cultivos de

secano (der) para la campaña 2015-16. Información provista por Adecoagro s.a.

El predio cuenta entonces con 14.588 hectáreas de hábitats intervenidos, correspondientes a las áreas
agrícolas y de infraestructura (incluyendo las represas); y 7.685 hectáreas de hábitats naturales y
seminaturales, compuestos por pastizales, pajonales y bosques, ocupados en cierta medida para la

producción ganadera.

Factores locales (AICAS, OTBN
El establecimiento Itá Caabó se encuentra a unos 10 km al sur del AICA “Espinal de Mercedes” (CR13) (Di

Giácomo 2005) y a 50 km al sur del área protegida Reserva Natural Provincial Esteros del Iberá

(categoría VI de la UICN) ya ubicada en otro complejo ecosistémico (Figura 3-22).

70 de 188
ADECOAGRO
Informe Final de la RBA

RNP Esteros del Iberá

AICA Espinal
ES

Itá Caabó

Imágenes £2015 TerraMetrics | Condiciones del servicio | Informar un error en el mapa.

Figura 3-22. Imagen satelital del área mostrando los límites del Establecimiento Itá Caabó, el AICA

“Espinal de Mercedes” y el sector sur de la Reserva Natural Provincial Esteros del Iberá.

Según la Ley Nro 5974/2010 de la Provincia de Corrientes, en el que se adecua a la Ley Nacional Nro
26.331 de Presupuestos Mínimos de Protección Ambiental de los Bosques Nativos, los bosques
presentes en el predio están considerados dentro de la categoría verde (Bosques de Bajo Valor de
Conservación), al igual que la mayor parte de los bosques ubicados en ese complejo ecosistémico (Figura

3-23).

71 de 188
ADECOAGRO
Informe Final de la RBA

Rio Para,
m4

Figura 3-23.Mapa correspondiente a la Ley Provincial 5974/10 donde se muestra la categorización de las
masas boscosas de la provincia de Corrientes y ampliación de la zona del predio Itá Caabó, donde se

observa que los bosques dentro del mismo están en categoría verde.

Especies de Valor Especial

Se detalla a continuación la información surgida a partir del relevamiento de la información de los
monitoreos realizados en el Establecimiento Itá Caabó entre 2008 y 2012 (Solís y Rey 2008, Ramíres
Llorens 2010a, 2010b, 2011a, 2011b, 20112), así como de la búsqueda realizada en la herramienta IBAT.
A partir de relevamiento bibliográfico y de consultas con expertos en dichas especies o en la zona, se
obtuvo información sobre la categorización a nivel global y nacional según los criterios de la UICN, las

zonas de distribución dentro de Argentina, endemismos y el carácter migratorio para las aves.

72 de 188
ADECOAGRO
Informe Final de la RBA

En el caso de las especies que se obtuvieron de la búsqueda en el IBAT, se verificó su presencia en el
campo a través de los informes de monitoreo, o mediante el registro en el AICA Espinal de Mercedes

(CR13), la cual se encuentra a 10 km del predio.

Inicialmente se preseleccionaron 39 especies de interés, de las cuales luego de los distintos análisis,

consultas y evaluaciones, fueron definidas 11 como especies de valor especial (Tabla 3-7)

Lista
Grupo Lista unión | unión
Taxonómico Nombre científico Nombre común Fuente Criterios Ambiente
Aves Bartramia longicauda Batitú Inf Mi Pastizal
Blastocerus Ciervo de los
Mamíferos dichotomus Pantanos 18+Inf DRN Pastizal
Aves Dolichonyx oryzivorus Charlatán Inf EN-Mi Pastizal
Aves Gubernatrix cristata Cardenal Amarillo IB+Inf+EM* EN Bosque
Harpyhaliaetus
Aves coronatus Águila Coronada IB+EM* EN Bosque
Mamíferos Lontra longicaudis Lobito de Río 18+Inf EN Bosque

Tachurí Canela

Aves Polystictus pectoralis  (Piojito) 18+Inf Mi Pastizal
Sarkidiornis Bosque-

Aves melanotos Pato Crestudo Inf EN Pastizal
Sporophila

Aves hypochroma Capuchino Castaño  IB-+Inf EN-DRN Pastizal

Capuchino Pecho

Aves Sporophila palustris Blanco 18+Inf EN-Mi Pastizal

Aves Tryngites subruficollis  Playerito Canela 18+Inf Mi Pastizal

73 de 188
ADECOAGRO
Informe Final de la RBA

Tabla 3-7. Especies de valor especial pertenecientes al establecimiento Itá Caabó. Referencias: IB
(especie obtenida de IBAT); Inf (especie obtenida de informe); EM (especie presente en Región del
AICA Espinal de Mercedes CR13); EDRN (especie con Distribución Nacional Restringida); EN (especie En

Peligro); Mi (especie migratoria).

Posteriormente, se analizó a cada especie de valor especial de acuerdo a los umbrales cuantitativos

N031 de la Nota de Orientación 6 para los Niveles 1 y 2 de los Criterios de hábitat crítico 1 a 3, tras lo

cual se seleccionaron 4 especies que definen hábitat crítico (Tabla 3-8).

Grupo Lista unión
Taxonómico |Nombre científico Nombre común Criterios Criterio
Aves Gubernatrix cristata Cardenal Amarillo EN le
Aves Sporophila hypochroma Capuchino Castaño EN-DRN le
Aves Sporophila palustris Capuchino Pecho Blanco EN-Mi le
Aves Tryngites subruficollis Playerito Canela Mi 3b

Tabla 3-8. Especies que definen hábitat crítico para el establecimiento Itá Caabó.

Hábitat Crítico

El establecimiento Itá Caabó se encuentra dentro de Hábitat Crítico. Para esta definición cabe

considerar:

La identificación de 4 especies que definen hábitat crítico bajo Criterio 1 (3 EN), Criterio 2 (1 de

distribución restringida) y Criterio 3 (2 migratorias) de la ND6.

3.3.4 Oscuro

Paisajes y ecosistemas

La Estancia Oscuro (29” 9 S, 58” 35” O), con 33.900 hectáreas, se encuentra en una región natural muy

particular de Argentina, caracterizada por ser un área de transición entre climas tropicales y templados,

74 de 188
ADECOAGRO
Informe Final de la RBA

y entre diferentes ecorregiones (Figura 3-24). De hecho, el sector este del establecimiento se encuentra
en la ecorregión del Espinal, más precisamente en el complejo ecosistémico “de las Cuchillas
mesopotámicas” mientras que el centro y oeste del predio se disponen en la ecorregión de los Esteros
del Iberá, en los complejos de las “Planicies Orientales” y de los “Bañados del Río Corriente”
respectivamente (Morello et al. 2012). Cada una de estas regiones aporta elementos florísticos y
faunísticos propios que se funden en un paisaje muy heterogéneo y con alta diversidad de ambientes,
observándose bosques con árboles chaqueños como el Guaraniná (Bumelia obtusifolia), que también
contienen palmeras Pindó (Cyagruss romanzoffianum) propias de las selvas húmedas Paranaenses, y en

sus bordes ejemplares de Ñandubay o Espinillo (Prosopis affinis), especie característica de los bosques

bajos del Espinal (Giraudo et al. 2004).

Figura 3-24. Ubicación del establecimiento Oscuro (círculo negro) dentro del mapa de ecorregiones

(diferenciadas por colores) y complejos ecológicos (numerados) de la Argentina (Morello et al. 2012).
La Unidad Discreta de Gestión (DMU) para Oscuro se compone entonces con el conjunto de tres
Complejos Sistémicos: de los “Bañados del Río Corriente”, “Planicies Orientales” (Matteucci 2012) y

de las “Cuchillas Mesopotámicas” (Morello et al. 2012).

75 de 188
ADECOAGRO
Informe Final de la RBA

A continuación se presentan y describen las principales unidades de vegetación y ambientes presentes
en el predio y el correspondiente mapa (Figura 3-26) utilizando como base la información generada por

Giraudo y colaboradores (2004).

Bosques higrófilos: Se trata de un bosque alto que se encuentra en "isletas" o siguiendo cursos de agua.
Tiene fisonomía de selva con elevada diversidad de árboles y abundancia de lianas y epífitas. Se
caracterizan principalmente por el tamaño de las leñosas y generalmente tienen escaso sotobosque y
estrato herbáceo. Presenta una altura media en el rango de los 15 a 20 m. Contienen la mayor
diversidad de flora y fauna en Oscuro. Su superficie fue y será reducida ya que muchos bosques se
desarrollan en tierras aptas para cultivos. Estos bosques tienen un elevado porcentaje de especies
dependientes de este ambiente, contiene especies amenazadas y prioritarias para la conservación.
Como se detalla más abajo, parte de estos bosques en el establecimiento están protegidos por la Ley

Nacional 26.331.

Río Corriente:

Arroyo Villanueva

y

76 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-25. Imagen satelital (Google Earth) del contexto del establecimiento Oscuro. Hacia el oeste se
destaca la presencia de numerosos cuerpos de agua sin un patrón de drenaje claro, caracterísitca de la
ecorregion de los esteros de Iberá. Hacia el este, se observa el drenaje dentrítico típico del espinal. La

zona es atravesada en sentido norte-sur por el río Corriente, cuya planicie de inundación se observa.

Bosques y sabanas de espinillo y ñandubay: Son bosques generalmente más abiertos, que a veces se
convierten en Sabanas, más bajos y con menos estratos dominados por especies semixerófilas o
xerófilas donde predomina el Ñandubay (Prosopis affinis), el Espinillo (Acacia caven), el Tala (Celtis sp.) y
el Garabato (Achatocarpus praecox). Son frecuentes especies propias de la región Chaqueña como
Guaraniná (Bumelia obtusifolia). En este tipo de bosques, típicos de la ecorregión del Espinal se
observan algunos ejemplares de la palmera Carandilla (Trithrinax campestris). En el suelo suelen ser
frecuentes caraguatales de Bromelia serra y Aechmea distichantha. Es el hábitat del Cardenal amarillo y

contiene otras especies exclusivas (que no están presentes en otros ambientes del predio).

Palmares de Caranday: Ambientes dominados por la palmera Caranday (Copernicia alba), pueden
presentar mayor o menor densidad de palmeras, y generalmente poseen pastizales de gramíneas entre
las palmeras. En algunos sectores presentan árboles y arbustales e incluso pequeños bosques que
alternan con las palmeras. Los árboles que se encuentran son lo que se registran en los bosques antes
mencionados. Se presentan en áreas de relieve bajo, generalmente inundables y en muchos casos con

suelos alcalinos.

Esteros, lagunas y bañados: Tienen una extensa distribución a lo largo de la estancia. Los esteros son
ambientes densamente vegetados con dominancia de plantas palustres, de pendiente muy escasa, que
presentan depresiones de agua estancada en forma permanente o semi-permanente, y hasta lagunas
densamente vegetadas, con alta producción de plantas acuáticas, que se descomponen lentamente,
dando origen a la formación de suelos con horizonte orgánico superficial. Los esteros observados en
Oscuro presentan distintos tipos de pastizales higrófilos y pajonales (Panicum prionitis, P. grumosun),
pirizales (Cyperus giganteus), juncales (Schoenophlectus californicus), abundantes en el estero Guazú;
totorales (Typha spp.) o huajosales (Thalia multiflora y T.geniculata), saetales (Sagittaria montevidensis)
además de sectores con diferentes comunidades de plantas flotantes (mantos de helechos y lentejas del
agua, con especies de los géneros Salvinia, Lemna, Pistia, camalotales de Eichhornia spp., etc.). Las

lagunas suelen ocupar la parte central y más profunda de los esteros. Son generalmente cuerpos de

77 de 188
ADECOAGRO
Informe Final de la RBA

aguas quietas; libre, poco vegetados o vegetados con las especies flotantes antes mencionadas. Junto

con los bosques, son los ambientes de mayor diversidad en el predio.

Pastizales: Los pastizales mesófilos carecen de anegamiento permanente por encontrarse en lomas o
medias lomas drenadas. Dominados por varias especies de gramíneas. Los pastizales higrófilos, ubicados

en áreas más bajas, pueden tener un anegamiento permanente a semipermanente.

Pajonales: se trata de comunidades con dominancia de gramíneas fasciculadas altas formando matas
generalmente perennes, erectas y generalmente de hábitos palustres (Carnevali 1994) que se

encuentran anegadas de forma permanente a semipermanente.

Desde el punto de vista productivo, la actividad principal es la producción de arroz, mediante riego a
partir de agua acumulada en el reservorio como también bombeada directamente del Río Corriente;
también hay una importante superficie de cultivos de secano, principalmente maíz, trigo y soja, en el

sector este del establecimiento (Figura 3-27).
El predio cuenta con aproximadamente 13.800 hectáreas de hábitats intervenidos, correspondientes a

las áreas agrícolas y de infraestructura (incluyendo la represa); y 20.100 hectáreas de hábitats naturales

y seminaturales, compuestos por bosques, sabanas, palmares, pajonales y esteros.

78 de 188
ADECOAGRO
Informe Final de la RBA

Mapa de Ambientes
"Oscuro"

Ambientes
MA Bosque higrófilo
MA 8. Higrófilo y sabana
HZ Sabana
10 Palmar
HA Pajonal
Estero
MA Agricultura
A Represa
0 5 10 15 km 10 Arroz

Figura 3-26. Mapa de ambientes del establecimiento Oscuro. Modificado y actualizado a partir de

Giraudo et al. 2004 y Ginzburg et al. 2016.

79 de 188
ADECOAGRO
Informe Final de la RBA

(7 Arroz
K Soja 1era

EZ Trigo / Soja

Figura 3-27. Plano del establecimiento indicando las áreas sembradas con arroz y con cultivos de secano

durante la campaña 2015-16. Información provista por Adecoagro s.a.

Factores locales (AICAS, OTBN

El predio ha sido identificado como un Área de Importancia para la Conservación de las Aves,
constituyendo el AICA “Región Estancia Oscuro” (CR16) (Giraudo et al. 2005). Las especies de
importancia ornitológica enumeradas para este AICA son tres especies Casi Amenazadas (Ñandú,
Capuchino garganta café y Tachurí canela) y una especies En Peligro (Cardenal amarillo), por las cuales
cumple con el Criterio A1 según su aplicación nacional. Su identificación como AICA no significa
necesariamente que le establecimiento posea valores distintivos o sobresalientes con respecto a su
entorno. identificación particular del predio puede simplemente deberse a que existe información
disponible sobre la comunidad de aves presente en el mismo, y no en el contexto. De hecho, esto parece
ser lo más probable en este caso ya que la información ornitológica que motivó la designación del área
como AICA fue provista por miembros del equipo técnico que realizaron el relevamiento de
biodiversidad del predio a pedido de Adecoagro s.a. en el año 2005. Por otro lado, y como explican los

mismos técnicos de la Asociación Aves Argentinas —entidad responsable de liderar el programa AICAs en

80 de 188
ADECOAGRO
Informe Final de la RBA

Argentina- los límites de las AICAs no son nunca demasiado precisos sino que son más bien orientativos.
De hecho, la denominación “Región Estancia Oscuro” da la idea de que el área importante no está
necesariamente restringida al predio sino que incluye también la región en donde este se ubica. En este
mismo sentido, en la publicación donde se presentan las AICAS de Argentina (Di Giacomo 2005b) se
describe el área en cuestión con una superficie de 50.000 hectáreas, siendo que el establecimiento
ocupa 22.900. Por otro lado, en la página web, más actualizada, donde Aves Argentinas expone la red de
AICAS, esta se presenta en el mapa con los límites exactos del establecimiento pero con la leyenda

“límites a precisar”.

Por otra parte, el establecimiento Oscuro se encuentra a unos 10 km al sur del área protegida Reserva

Natural Provincial Esteros del Iberá (categoría VI de la UICN) (Figura 5).

RNP Estel
del Iber

Figura 3-28. Imagen satelital del área mostrando los límites del Establecimiento Oscuro, cuyos límites
coinciden con el AICA “Región Estancia Oscuro” y el extremo sur de la Reserva Natural Provincial Esteros

del Iberá.

81 de 188
ADECOAGRO
Informe Final de la RBA

Mediante la Ley Nro 5974/2010, la Provincia de Corrientes se adecua a la Ley Nacional Nro 26.331 de
Presupuestos Mínimos de Protección Ambiental de los Bosques Nativos. Según esta normativa, los
bosques asociados a la planicie del Río Corriente están clasificados en su mayor parte en categoría
Amarillo (Bosques de Mediano Valor de Conservación) y en menor proporción en Rojo (Bosques de Alto
Valor de Conservación). En la categoría amarillo la ley no permite actividades de desmonte ni
transformación, y en la roja tampoco el aprovechamiento de la madera. Dentro del establecimiento
Oscuro se encuentran bosques en las 3 categorías previstas por la ley (Figura 3-29). Los bosques del
sector este pertenecen a la categoría verde (Bosques de Bajo Valor de Conservación), los más cercanos
al cauce del Río Corriente pertenecen a la categoría amarilla, mientras que los ubicados en el límite
norte, sobre el cauce del Arroyo Villanueva, así como algunas isletas en el centro del predio, están
clasificados en rojo. Se destaca entre estas últimas un fragmento en particular por su gran tamaño, que

no ha sido identificada como bosque en el mapa de ambientes presentado.

Es importante mencionar aquí que la Provincia de Corrientes se encuentra en estos momentos
actualizando su inventario de bosques nativos, mejorando el mapa y corrigiendo errores detectados en

la versión vigente.

Figura 3-29.Mapa correspondiente a la Ley Provincial 5974/10 donde se muestra la categorización de las
masas boscosas de la provincia de Corrientes y ampliación de la zona del predio Oscuro, donde se

observa que en el mismo se encuentran bosques en las 3 categorías. Fuente: Dirección de Recursos

82 de 188
ADECOAGRO
Informe Final de la RBA

Forestales de Corrientes http://www.geomat-maps.com.ar/mptt/map.phtml Dirección de Recursos

Forestales de Corrientes.

Especies de valor especial

Se detalla a continuación la información surgida a partir del relevamiento de la información de los
monitoreos realizados en el Establecimiento Oscuro durante el 2004 (Giraudo et al 2004), así como de la
búsqueda realizada en la herramienta IBAT. A partir de relevamiento bibliográfico y de consultas con
expertos en dichas especies o en la zona, se obtuvo información sobre la categorización a nivel global y
nacional según los criterios de la UICN, las zonas de distribución dentro de Argentina, endemismos y

carácter migratorio para las aves.
En el caso de las especies que se obtuvieron de la búsqueda en el IBAT, se verificó su presencia en el
campo a través de los informes de monitoreo, o mediante el registro en el AICA Región de la Estancia

Oscuro (CR16).

Inicialmente se preseleccionaron 56 especies de interés, de las cuales luego de los distintos análisis,

consultas y evaluaciones, fueron definidas 20 como especies de valor especial (Tabla 3-9).

Lista
Grupo Lista unión |unión
Taxonómico Nombre científico Nombre común Fuente Criterios [Ambiente
Melanophryniscus
Anfibios cupreuscapularis Sapo Enano Cobrizo 1B+Inf.Pr End-DRN Bosque
Anguyá Tutú de Suelos
Mamíferos Ctenomys dorbignyi D'Orbigny Inf End-DRN  Arenosos
Argenteohyla siemersi
Anfibios pederseni Rana de Pedersen 18+Inf EN-DRN Bosque
Aves Polystictus pectoralis Tachurí Canela IB+Inf+EO Mi Pastizal

83 de 188
Aves
Aves
Aves
Mamíferos
Mamíferos

Mamíferos

Aves

Aves

Aves

Aves

Aves
Reptiles
Aves

Aves
Mamíferos

Aves

Sporophila ruficollis
Gubernatrix cristata
Alectrurus risora
Chrysocyon brachyurus
Blastocerus dichotomus

Mazama americana

Trichothraupis melanops

Sporophila cinnamomea
Sporophila hypochroma
Tryngites subruficollis
Catharus ustulatus
Eunectes notaeus
Culicivora caudacuta
Harpyhaliaetus coronatus
Lontra longicaudis

Calidris melanotos

(Piojito)

Capuchino Garganta
Café

Cardenal Amarillo
Yetapá de Collar
Aguará Guazú

Ciervo de los Pantanos
Corzuela Colorada

Frutero Corona

Amarilla

Capuchino de Corona

Gris

Capuchino Castaño
Playerito Canela
Zorzalito Boreal
Curiyú

Tachurí Coludo
Águila Coronada
Lobito de Río

Playerito Pectoral

IB+Inf+EO

IB+Inf+EO

IB+Inf.Pr

1B+Inf

1B+Inf

Inf

Inf

Inf

1B+Inf

IB+Inf.Pr

Inf

Inf

IB+Inf.Pr

1B+Inf

1B+Inf

Inf

ADECOAGRO

Informe Final de la RBA

DRN

Pastizal
Pastizal
Pastizal
Pastizal
Pastizal

Bosque

Selvas

Pastizal
Pastizal
Pastizal
Bosques
Bañado
Pastizal
Bosque
Bosque

Amb acuáticos

Tabla 3-9. Especies de valor especial pertenecientes al establecimiento Oscuro. Referencias: IB

(especie obtenida de IBAT); Inf (especie obtenida de informe); Inf.Pr (especie probable obtenida de

informe); EO (especie presente en Región de la Estancia Oscuro -CR16-); DRN (especie con Distribución

Nacional Restringida); EN (especie En Peligro); End (especie endémica del país); Mi (especie

migratoria).

84 de 188
ADECOAGRO
Informe Final de la RBA

Posteriormente, se analizó a cada especie de valor especial de acuerdo a los umbrales cuantitativos

N031 de la Nota de Orientación 6 para los Niveles 1 y 2 de los Criterios de hábitat crítico 1 a 3, tras lo

cual se seleccionaron 8 especies que definen hábitat crítico (Tabla 3-10).

Grupo
Taxonómico | Nombre científico Nombre común Unión Criterios Criterio
Mamíferos Ctenomys dorbignyi Anguyá Tutú de D'Orbigny End-DRN 2b
Argenteohyla siemersi
Anfibios pederseni Rana de Pedersen EN-DRN 1b,2b
Aves Gubernatrix cristata Cardenal Amarillo EN le
Aves Alectrurus risora Yetapá de Collar EN-DRN le
Aves Sporophila ruficollis Capuchino Garganta Café Mi le
Aves Sporophila cinnamomea Capuchino de Corona Gris EN-DRN le
Aves Sporophila hypochroma Capuchino Castaño EN-DRN le
Aves Tryngites subruficollis Playerito Canela Mi 3b

Tabla 3-10. Especies que definen hábitat crítico pertenecientes al establecimiento Oscuro.

El establecimiento Oscuro se encuentra dentro de Hábitat Crítico. Para esta definición cabe
considerar:

a) El valor de conservación de los distintos tipos de bosques, los cuales se consideran como
ecosistemas altamente amenazados y definen hábitat crítico (Criterio 4). La presencia de los bosques
se da tanto en el contexto paisajístico como dentro del establecimiento; en ambos casos, los bosques
ocupan una proporción baja de la superficie del paisaje.

b) El predio es el AICA “Región Estancia Oscuro” y una de las especies de importancia ornitológica es

de categoría EN a nivel global.

85 de 188
ADECOAGRO
Informe Final de la RBA

c) La categorización de las áreas boscosas como Amarillo (Bosques de Mediano Valor de Conservación)
y Rojo (Bosques de Alto Valor de Conservación); categorías | y Il para la Ley Nacional 26.331 y para la
Ley Provincial 5974. Esta categorización, que no permite desmontes ni transformación, corresponde a
los bosques presentes tanto en el contexto paisajístico como dentro del establecimiento.

d) La presencia de 8 especies que definen hábitat crítico según los Criterios 1, 2 y 3 (5 EN, 1 endémica y

2 migratorias).

3.3.5 El Orden - La Carolina

Paisajes y ecosistemas

El Establecimiento El Orden-La Carolina (21” 18 S, 61 37" 30" O), si bien se encuentra en la ecorregión del
Chaco Seco, particularmente está ubicado en una zona de transición entre las ecorregiones del Chaco
Seco y del Húmedo, en el Complejo Ecosistémico del “Chaco Subhúmedo Central” (Morello et al. 2012),
que constituye su Unidad Discreta de Gestión (DMU). Puntualmente los predios se ubican hacia extremo
sureste del complejo, cerca del límite con el complejo de los “Bajos submeridionales” correspondiente al

Chaco Húmedo (Figura 3-30).

Desde el punto de vista geomorfológico, la región Chaqueña se trata de una extensa planicie aluvial,
parte de la gran llanura Chaco-Pampeana, una cuenca sedimentaria cubierta en su mayor parte por
sedimentos cuaternarios. Las variaciones en el gradiente latitudinal, en el de humedad E-O y las
diferentes geomorfologías están relacionadas con diferentes formaciones fisonómicas: esteros, cañadas,
palmares, sabanas y distintos tipos de bosques. Estos últimos son sin duda los ambientes más
característicos y emblemáticos de la región, no solamente por su extensión sino también por la
importancia que tuvieron para el desarrollo económico-productivo de la misma. Los bosques chaqueños
están caracterizados florísticamente por la presencia de especies del género Schinopsis (Cabrera 1971,
Prado 1993), los “quebrachos colorados”. En el este de la región, la zona más húmeda, la especie
característica es Schinopsis balansae (“Quebracho Colorado Chaqueño”), mientras que los bosques del
oeste, con menores precipitaciones, están caracterizados por S. lorentzi¡ (“Quebracho Colorado

Santiagueño”).

86 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-30. Ubicación del establecimiento El Orden-La Carolina (círculo negro) dentro del mapa de
ecorregiones (diferenciadas por colores) y complejos ecológicos (numerados) de la Argentina (Morello et

al. 2012).

Como fuera mencionado, el predio se encuentra en el ecotono entre las ecorregiones del Chaco
Húmedo y Seco, donde se superpone la distribución de S. balansae con la de S. lorentzii. Particularmente
a este tipo de bosque se lo llama “bosque de tres quebrachos”, por la presencia, además, del
“quebracho blanco” (Aspidosperma quebracho-blanco), que tiene distribución en toda la región
chaqueña Argentina (Lewis y Pire 1981). En el bosque de tres quebrachos se pueden diferenciar dos
estratos arbóreos: el superior conformado por los tres quebrachos, el siguiente con presencia de
Prosopis sp., Ziziphus mistol y Caesalpinia paraguariensis entre otras especies arbóreas. Debajo de ellos
se encuentra un estrato arbustivo a veces muy denso dominado en general por Achatocarpus praecox,
Acacia praecox, Celtis pallida, Coccoloba argentinensis, Capparis spp. y Porlieria microphylla entre otras

(Torrella et al. 2011).

87 de 188
ADECOAGRO
Informe Final de la RBA

La Cerdlina

Tostado

Figura 3-31. Imagen satelital (Google Earth) del contexto del establecimiento El Orden-La Carolina. Se
destacan hacia el nororeste polígonos regulares de color verde oscuro que corresponden a isletas de
bosque nativo dentro de la matriz agrícola intensamente parcelada. Hacia el este de la imagen, en color

claro, se observan pastizales inundables correspondientes al complejo de los “bajos submeridionales”.

En estas zonas es posible encontrar ejemplares de quebrachos colorados que presentan hojas simples,
como S. balansae, y compuestas, como S. lorentzii, en la misma planta. Vulgarmente se los conoce como
“quebracho mestizo”, y aunque ha sido descripto originalmente como una especie distinta — Schinopsis
heterophylla - (Ragonese y Castiglioni 1947), se trataría de un híbrido interespecífico entre S. balansae y

S. lorentzii.

En el paisaje natural, antes de que se desarrollara la actividad agropecuaria intensiva en la región, los
bosques de tres quebrachos alternaban en el paisaje con “abras” o “pampas” ocupadas por pastizales y
con sabanas abiertas no inundables (Morello 2012b). Hoy en día estos pastizales y sabanas abiertas

fueron casi completamente sustituidas por cultivos (Adámoli et al 2011, Morello 2012)b (Figura 3-31).

88 de 188
ADECOAGRO
Informe Final de la RBA

Ya en las primeras descripciones del bosque de tres quebrachos distintos autores destacaron el
potencial agrícola de los suelos sobre los que asientan y alertaron sobre la amenaza que esto significaba
para la conservación del bosque. Morello y Adámoli (1974) describieron la zona del bosque de tres
quebrachos en Chaco como “un mosaico con dos elementos que se repiten: el cultivo y el bosque”,
alertaron sobre el desconocimiento acerca de las interacciones entre ambos elementos, y
recomendaron “una extrema prudencia en la política de desmonte”. Por su parte, Lewis y Pire (1981)
advirtieron, para la zona del noroeste santafecino donde se encuentra el bosque de tres quebrachos,
que “la actividad ganadera es relativamente intensa, pero de mayores consecuencias es el desmontado
y la incorporación de nuevas tierras a la agricultura...” y que es posible que en poco tiempo la zona

“quede totalmente alterada”.

El avance de la frontera agropecuaria es considerado como la principal amenaza para la conservación en
el Chaco Argentino desde hace más de una década (The Nature Conservancy et al. 2005). Entre los años
1976 y 2011, solamente en el Chaco Seco se han perdido más de 15,8 millones de hectáreas a expensas
del avance agropecuario (superficie que representa el 20% del área considerada). Las tasas de
transformación de este proceso se mantuvieron relativamente constantes en la última parte del siglo
XX, y se dispararon a partir del año 2000, alcanzando el valor máximo de 5% anual en el año 2010 en
Paraguay (Vallejos et al. 2014). Considerando tanto el Chaco Seco como el Chaco Húmedo, en el último
período se transformaron cerca de 500.000 hectáreas de ambientes naturales al año (Caballero et al.
2015). Del total de la superficie de áreas naturales transformadas, se estima que al menos un 80%
corresponde a bosques de diferentes tipos (Adámoli et al. 2011). Este proceso ha convertido al Gran
Chaco Americano es uno de los mayores focos de deforestación tanto a nivel continental (Grau y Aide

2008), como a escala mundial (Hansen et al. 2013).

En este contexto regional, el Chaco Subhúmedo Central ha sido uno de los sectores más afectados por la
expansión agropecuaria y el desmonte, ya que ocupa solamente la cuarta parte del Chaco Argentino
pero concentra casi la mitad de las áreas cultivadas (Adámoli et al. 2011). De esta manera, el bosque de
tres quebrachos es sin duda uno de los ambientes más amenazados en la región, ya que no está incluido
en áreas protegidas y se encuentra sólo como parches aislados dentro de una matriz agrícola (Torrella et
al. 2011), en un estado de fragmentación creciente que compromete sus posibilidades de persistencia

en el tiempo (Torrella et al. 2013, 2015).

89 de 188
ADECOAGRO
Informe Final de la RBA

En los establecimientos aquí estudiados no se encuentran las formaciones boscosas típicas del Complejo
del “Chaco Subhúmedo Central” como las que se describieron arriba. A partir de la información
presentada en la Evaluación de Impacto Ambiental realizada por “Surges- Profesionales Agropecuarios”,
se presenta una descripción de las unidades de vegetación presentes, y su correspondiente mapa

(Figura 3-32).

Bajos

Áreas topográficamente deprimidas, con permanencia de agua en superficie por períodos más o menos
prolongados, generalmente ocupadas por vegetación herbácea hidrófila. Su superficie y contorno
experimentan variaciones frecuentes asociadas a los cambios en el nivel de agua, por lo que no fueron

representados en el mapa.

Bosque

Formación leñosa de moderado porte con cobertura arbórea variable entre 30 y 90% y una altura no
superior a los 12 metros. Las especies arbóreas son Prosopis affinis, P. alba, P. nigra, Geoffroea
decorticans y, en algunos sectores, Aspidosperma quebracho-blanco. Estos últimos presentan además
un estrato arbustivo muy denso. Dentro de estas formaciones es posible encontrar algunas áreas

abiertas cubiertas con pastizal de Elyonurus muticus o bien con un arbustal dominado por Tessaria sp.

Sabanas

Formación de transición entre el bosque y el pastizal, cuya característica es una cobertura arbórea baja,
con árboles dispersos (generalmente Prosopis alba y Geoffroea decorticans) en una matriz de pastizal.
Pueden diferenciarse distintos tipos de sabana de acuerdo a la densidad y dimensión de los elementos

leñosos y al grado de arbustización de Tessaria sp. presente.

90 de 188
ADECOAGRO
Informe Final de la RBA

Mapa de Ambientes
El Orden - La Carolina

Ambientes — Superficie (ha)
MM Bosque 456
NA Sabana 9064
ES Agricultura — 5976

0 25 5 7.5 10 km

Figura 3-32. Mapa de ambientes del establecimiento El Orden-La Carolina. Actualizado y modificado a

partir del mapa presentado en el Estudio de Impacto Ambiental mencionado en el texto.

En conjunto los predios analizados cuentan entonces con una superficie de 5.976 hectáreas de hábitats
modificados, correspondiente a las áreas agrícolas; y unas 9.520 hectáreas de hábitats naturales y semi-
naturales, correspondientes a los bosques, sabanas, abras y bajos destinados en gran medida al

pastoreo.

En las áreas agrícolas se lleva la producción de diferentes cultivos de secano en rotación (Figura 3-33).

91 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-33. Plano del establecimiento indicando las áreas sembradas con cultivos de secano durante la

campaña 2015-16. Información provista por Adecoagro s.a.

Factores locales (AICAS, OTBN

La porción Oeste del predio El Orden está dentro del Área de Importancia para la Conservación de las
Aves (AICA) Dorso Occidental Subhúmedo de Santa Fe SFO4 (Di Giácomo, 2005c) (Figura 3-34). Este AICA
tiene como especies de importancia ornitológica siete especies amenezadas a nivel global (Categoria
A1), de las cuales dos tiene categoría de En Peligro a nivel global — el Cardenal amarillo y el Águila

coronada.

En el Decreto Reglamentario Nro 42 de 2009 de la Provincia de Santa Fe, en el que se adecua a la Ley
Nacional Nro 26.331 de Presupuestos Mínimos de Protección Ambiental de los Bosques Nativos, todos
los bosques de la Provincia están clasificados en categoría Rojo (Bosques de Muy Alto Valor de

Conservación) o Amarillo (Bosques de Mediano Valor de Conservación).

92 de 188
ADECOAGRO
Informe Final de la RBA

Sobre el mapa del Ordenamiento Territorial de los Bosques Nativos de la Provincia de Santa Fe, se

observa que los bosques del área de los establecimientos El Orden y La Carolina están categorizadas

como Amarillo (Figura 3-35).

Figura 3-34. Imagen satelital del área mostrando los límites del Establecimiento El Orden-La Carolina y el

AICA Dorso Occidental Subhúmedo de Santa Fe.

93 de 188
ADECOAGRO
Informe Final de la RBA

Secretaria de Medio Ambiente
Mapa prelimilar para el
Ordenamiento Territorial
del bosque Nativo

en la provincia
de Santa Fe

le Sistema Provincial
de Areas Naturalé
Protegidas

Establecimiento
“El Orden — La Carolina”

Figura 3-35. Fragmento del anexo cartográfico del decreto 42/09 donde se muestra que las áreas

boscosas del área de El Orden — La Carolina están dentro de la categoría amarilla.

Especies de valor especial

Se detalla a continuación la información surgida a partir de la búsqueda realizada en la herramienta
IBAT. A partir de relevamiento bibliográfico y de consultas con expertos en dichas especies o en la zona,
se obtuvo información sobre la categorización a nivel global y nacional según los criterios de la UICN, las

zonas de distribución dentro de Argentina, endemismos y carácter migratorio para las aves.

Para todas las especies que se obtuvieron de la búsqueda en el IBAT, se verificó su presencia en el AICA
Dorso Occidental Subhúmedo de Santa Fe (SF 04). También se incluyeron las especies por las cuales se

definió dicha AICA.

Inicialmente se preseleccionaron 23 especies de interés, de las cuales luego de los distintos análisis,

consultas y evaluaciones, fueron definidas 6 como especies de valor especial (3-11).

94 de 188
ADECOAGRO
Informe Final de la RBA

Grupo Lista unión — Lista unión

Taxonómico| Nombre científico Nombre común Fuente Criterios Ambiente
Aves Gubernatrix cristata Cardenal Amarillo 1B+DOS EN Pastizal
Aves Harpyhaliaetus coronatus Águila Coronada 1B+DOS EN Bosque

Capuchino Garganta

Aves Sporophila ruficollis Café 18+DOS Mi Pastizal
Aves Laterallus spiloptera Burrito Negruzco DOS DRG Pastizales

Tachurí Canela

Aves Polystictus pectoralis (Piojito) 1B+DOS Mi Pastizal
Pseudocolopteryx
Aves dinelliana Doradito Pardo Bibl.Pr Mi-DRN Pastizal

Tabla 3-11. Especies de valor especial pertenecientes a los establecimientos El Orden-La Carolina.
Referencias: IB (especie obtenida de IBAT); DOS (especie presente en el AICA Dorso
occidental subhúmedo de Santa Fe -SF 04-); Bibl.Pr (especie con presencia probable en
el establecimiento a partir de bibliografía); DRN (especie con Distribución Nacional

Restringida); EN (especie En Peligro); Mi (especie migratoria).

Posteriormente, se analizó a cada especie de valor especial de acuerdo a los umbrales cuantitativos
N031 de la Nota de Orientación 6 para los Niveles 1 y 2 de los Criterios de hábitat crítico 1 a 3, tras lo
cual se seleccionaron 5 especies que definen hábitat crítico (Tabla 3-12), de las cuales existen 2

categorizadas como especies en peligro (EN), 2 son de distribución restringida (DRG) y 2 son

migradoras (Mi).

Grupo

Taxonómico [Nombre científico Nombre común Lista unión Criterios Criterio
Aves Gubernatrix cristata Cardenal Amarillo EN le
Aves Harpyhaliaetus coronatus Águila Coronada EN le
Aves Sporophila ruficollis Capuchino Garganta Café Mi le

95 de 188
ADECOAGRO
Informe Final de la RBA

Aves Laterallus spiloptera Burrito Negruzco DRG 2b
Pseudocolopteryx
Aves dinelliana Doradito Pardo Mi-DRN 3b

Tabla 3-12. Especies que definen hábitat crítico pertenecientes a los establecimientos El Orden-La

Carolina.

Hábitat Crítico

El establecimiento El Orden-La Carolina se encuentra dentro de Hábitat Crítico. Para esta defin

cabe considerar:

a) Su ubicación dentro de un AICA que califica por el Criterio A1 por presentar siete especies de aves
amenazadas, de las cuales dos son de categoría EN a nivel global.

b) La identificación de 5 especies que definen hábitat crítico (2 EN, 2 de distribución restringida y 2
migratorias).

c) Por lo que puede observarse en las distintas imágenes satelitales de alta resolución, el Bosque de
Tres Quebrachos tanto en el contexto próximo como dentro de los mismos predios El Orden-La
Carolina tiene un grado de degradación muy grande. Por tal motivo, no se considera en este caso

particular que este ecosistema defina hábitat crítico.

3.3.6 Santa Lucía

Paisajes y ecosistemas

El Establecimiento Santa Lucía (29 21 S, 62” 29” O), si bien se encuentra en la ecorregión del Chaco
Seco, particularmente está ubicado en una zona de transición entre las ecorregiones del Chaco Seco y
del Húmedo, en el Complejo Ecosistémico del “Chaco Subhúmedo Central” (Morello et al. 2012), que
constituye su Unidad Discreta de Gestión (DMU). El predio se ubica hacia el extremo sur del complejo,

cerca del límite con el complejo de los “Bañados del Juramento-Salado” (Figura 3-36).

96 de 188
ADECOAGRO
Informe Final de la RBA

Desde el punto de vista geomorfológico, la región Chaqueña se trata de una extensa planicie aluvial,
parte de la gran llanura Chaco-Pampeana, una cuenca sedimentaria cubierta en su mayor parte por
sedimentos cuaternarios. Las variaciones en el gradiente latitudinal, en el de humedad E-O y las
diferentes geomorfologías están relacionadas con diferentes formaciones fisonómicas: esteros, cañadas,
palmares, sabanas y distintos tipos de bosques. Estos últimos son sin duda los ambientes más
característicos y emblemáticos de la región, no solamente por su extensión sino también por la
importancia que tuvieron para el desarrollo económico-productivo de la misma. Los bosques chaqueños
están caracterizados florísticamente por la presencia de especies del género Schinopsis (Cabrera 1971,
Prado 1993), los “quebrachos colorados”. En el este de la región, la zona más húmeda, la especie
característica es Schinopsis balansae (“Quebracho Colorado Chaqueño”), mientras que los bosques del

oeste, con menores precipitaciones, están caracterizados por S. lorentzi¡ (“Quebracho Colorado

Santiagueño”).

Figura 3-36. Ubicación del establecimiento Santa Lucía (círculo negro) dentro del mapa de ecorregiones

(diferenciadas por colores) y complejos ecológicos (numerados) de la Argentina (Morello et al. 2012).

Como fuera mencionado, el predio se encuentra en el ecotono entre las ecorregiones del Chaco
Húmedo y Seco, donde se superpone la distribución de S. balansae con la de S. lorentzii. Particularmente

a este tipo de bosque se lo llama “bosque de tres quebrachos”, por la presencia, además, del

97 de 188
ADECOAGRO
Informe Final de la RBA

Aspidosperma quebracho-blanco (Quebracho blanco), que tiene distribución en toda la región chaqueña
Argentina (Lewis y Pire 1981). En el bosque de tres quebrachos se pueden diferenciar dos estratos
arbóreos: el superior conformado por los tres quebrachos, el siguiente con presencia de Prosopis sp.,
Ziziphus mistol y Caesalpinia paraguariensis entre otras especies arbóreas. Debajo de ellos se encuentra
un estrato arbustivo a veces muy denso dominado en general por Achatocarpus praecox, Acacia
praecox, Celtis pallida, Coccoloba argentinensis, Capparis spp. y Porlieria microphylla entre otras

(Torrella et al. 2011).

— ¿Sonia Lucia

Pinto

Figura 3-37. Imagen satelital (Google Earth) del contexto del establecimiento Santa Lucía. Se observa el
predominio del parcelado agrícola con presencia de isletas de bosque (verde oscuro), sobre todo al este

del Río Salado.

En estas zonas es posible encontrar ejemplares de quebrachos colorados que presentan hojas simples,
como S. balansae, y compuestas, como S. lorentzii, en la misma planta. Vulgarmente se los conoce como
“quebracho mestizo”, y aunque ha sido descripto originalmente como una especie distinta — Schinopsis
heterophylla - (Ragonese 8. Castiglioni 1947), se trataría de un híbrido interespecífico entre S. balansae y

S. lorentzii.

98 de 188
ADECOAGRO
Informe Final de la RBA

En el paisaje natural, antes de que se desarrollara la actividad agropecuaria intensiva en la región, los
bosques de tres quebrachos alternaban en el paisaje con “abras” o “pampas” ocupadas por pastizales y
con sabanas abiertas no inundables (Morello 2012b). Hoy en día estos pastizales y sabanas abiertas

fueron casi completamente sustituídas por cultivos (Adámoli et al 2011, Morello 2012b) (Figura 3-37).

Ya en las primeras descripciones del bosque de tres quebrachos distintos autores destacaron el
potencial agrícola de los suelos sobre los que asientan y alertaron sobre la amenaza que esto significaba
para la conservación del bosque. Morello y Adámoli (1974) describieron la zona del bosque de tres
quebrachos en Chaco como “un mosaico con dos elementos que se repiten: el cultivo y el bosque”,
alertaron sobre el desconocimiento acerca de las interacciones entre ambos elementos, y
recomendaron “una extrema prudencia en la política de desmonte”. Por su parte, Lewis y Pire (1981)
advirtieron, para la zona del noroeste santafecino donde se encuentra el bosque de tres quebrachos,
que “la actividad ganadera es relativamente intensa, pero de mayores consecuencias es el desmontado
y la incorporación de nuevas tierras a la agricultura...” y que es posible que en poco tiempo la zona

“quede totalmente alterada”.

El avance de la frontera agropecuaria es considerado como la principal amenaza para la conservación en
el Chaco Argentino desde hace más de una década (The Nature Conservancy et al. 2005). Entre los años
1976 y 2011, solamente en el Chaco Seco se han perdido más de 15,8 millones de hectáreas a expensas
del avance agropecuario (superficie que representa el 20% del área considerada). Las tasas de
transformación de este proceso se mantuvieron relativamente constantes en la última parte del siglo
XX, y se dispararon a partir del año 2000, alcanzando el valor máximo de 5% anual en el año 2010 en
Paraguay (Vallejos et al. 2014). Considerando tanto el Chaco Seco como el Chaco Húmedo, en el último
período se transformaron cerca de 500.000 hectáreas de ambientes naturales al año (Caballero et al.
2015). Del total de la superficie de áreas naturales transformadas, se estima que al menos un 80%
corresponde a bosques de diferentes tipos (Adámoli et al. 2011). Este proceso ha convertido al Gran
Chaco Americano es uno de los mayores focos de deforestación tanto a nivel continental (Grau y Aide

2008), como a escala mundial (Hansen et al. 2013).

En este contexto regional, el Chaco Subhúmedo Central ha sido uno de los sectores más afectados por la

expansión agropecuaria y el desmonte, ya que ocupa solamente la cuarta parte del Chaco Argentino

99 de 188
ADECOAGRO
Informe Final de la RBA

pero concentra casi la mitad de las áreas cultivadas (Adámoli et al. 2011). De esta manera, el bosque de
tres quebrachos es sin duda uno de los ambientes más amenazados en la región, ya que no está incluido
en áreas protegidas y se encuentra sólo como parches aislados dentro de una matriz agrícola (Torrella et
al. 2011), en un estado de fragmentación creciente que compromete sus posibilidades de persistencia

en el tiempo (Torrella et al. 2013, 2015).

A partir de la información presentada en relevamientos previos en el establecimiento (Ramírez Llorens
2008), se presenta una descripción de las unidades ambientales presentes, y su correspondiente mapa

(Figura 3-38).

“Montes y fachinales altos”

Constituida por una masa boscosa con diferentes fisonomías y estados de conservación. En los sectores
con fisonomía más alta presenta un estrato arbóreo dominado por Aspidosperma quebracho-blanco
(Quebracho blanco) y Schinopsis lorentzii (Quebracho clorado santiagueño). El estrato arbustivo se
compone de Prosopis sp. (Algarrobos), Acacia caven (Tusca), Acacia praecox (Garabato) y Schinus sp.
(Molle). En algunos sectores el estrato arbóreo no se encuentra presente (fachinales), aunque se
observan renovales de quebrachos en altas densidades. Estos ambientes cubren una superficie

aproximada de 2.653 hectáreas, de las que un 50% se encuentra en buen estado de conservación.

“Bañados del Salado”

Ocupan el extremo sur del predio, con una superficie aproximada de 750 hectáreas, de las cuales la
mayor parte corresponde a pajonales inundables y una pequeña proporción a bosques higrófilos (Figura
4). En estos bosques el estrato arbóreo se compone principalmente de Prosopis sp. (Algarrobos),
Geoffroea decorticans (Chañar) y Sapium haematospermun (Curupí). También hay presencia de un
estrato arbustivo caracterizado por: Schinus sp. (Molle), Celtis pallida (Tala), Caesalpinia giliesii, Acacia
caven (Tusca), Acacia praecox (Garabato) y Cercidium praecox (Brea).

Las áreas inundables albergan una alta diversidad de aves acuáticas en grandes concentraciones.

Desde el punto de vista productivo, la actividad principal es la agrícola de secano (superficie aprox.

10.000 ha), aunque hay una importante superficie de pasturas implantadas (aprox. 4.200 ha).

100 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-39. Mapa de ambientes del establecimiento Santa Lucía. Fuente: Ramírez Llorens 2008.

El predio cuenta entonces con 14.200 hectáreas de hábitats intervenidos, correspondientes a las áreas
agrícolas, pasturas implantadas y de infraestructura; y 3.400 hectáreas de hábitats naturales y

seminaturales, compuestos por bosques y pajonales.

101 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-40. Imagen satelital del extremo sur de Santa Lucía, donde se observa la presencia de bosques y

pajonales en la planicie de inundación del Río Salado.

Factores locales (AICAS, OTBN
El establecimiento se encuentra a unos 15 km al sureste del Área de Importancia para la Conservación

de las Aves (AICA) Bañados de Añatuya SE-02 (Moschione 2005) que representa los ambientes de

bañados del Río Salado (Figura 3-41).

102 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-41. Imagen satelital del área mostrando los límites del Establecimiento Santa Lucía y la parte

sur del AICA “Bañados de Añatuya”.

La Provincia de Santiago del Estero están vigentes dos leyes que regulan las actividades y los porcentajes
a conservar de Bosque Nativo. La Ley 6.841 del año 2006, realiza una zonificación de sus bosques,
estableciendo distintas zonas y definiendo las posibles actividades y los porcentajes de transformación
para cada una de ellas (Figura 3-42). En el año 2009 se sanciona la Ley 6.942, en el que se adecua a la
Ley Nacional Nro 26.331 de Presupuestos Mínimos de Protección Ambiental de los Bosques Nativos,
tomando la base de la zonificación ya realizada por la Ley antes mencionada. Los bosques del
Establecimiento Santa Lucía están clasificados en categoría Verde (Bosques de Bajo Valor de
Conservación), con excepción de aquellos ubicados sobre la planicie del Río Salado, que pertenecen a la
categoría Rojo (Bosques de Alto Valor de Conservación) y presentan una superficie muy reducida en el

predio (Figura 3-43).

Si bien la mayor parte de los bosques de Santa Lucía están clasificados en categoría Verde, por

encontrarse el predio en la Zona C (ganadera, forestal y agrícola), según la normativa provincial se

deben conservar al menos los bosques correspondientes al 40% de la superficie del predio.

103 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-42. Zonificación del Bosque según Ley Provincial 6.841 y ubicación del establecimiento Santa

Lucía (círculo negro).

104 de 188
ADECOAGRO
Informe Final de la RBA

¡1
JM
La

Figura 3-43. Categorías de la Ley Provincial de OTBN 6.942 sobre el mapa catastral de Santiago del

Estero. Se destaca en líneas rojas los límites de Santa Lucía.

Especies de valor especial

Se detalla a continuación la información surgida a partir del relevamiento de información del estudio
realizado para el Establecimiento Santa Lucía en el año 2008 (Ramírez Llorens 2008), así como de la
búsqueda realizada en la herramienta IBAT. A partir de relevamiento bibliográfico y de consultas con
expertos en dichas especies o en la zona, se obtuvo información sobre la categorización a nivel global y
nacional según los criterios de la UICN, las zonas de distribución dentro de Argentina, endemismos y

carácter migratorio para las aves.

En el caso de las especies que se obtuvieron de la búsqueda en el IBAT, se verificó su presencia en el
campo a través del informe de monitoreo, o mediante el registro en el AICA Bañados de Añatuya (SE-

02).

105 de 188
ADECOAGRO
Informe Final de la RBA

Inicialmente se preseleccionaron 24 especies de interés, de las cuales luego de los distintos análisis,

consultas y evaluaciones, fueron definidas 7 como especies de valor especial (Tabla 3-13).

Grupo Lista unión Lista unión
Taxonómico Nombre científico Nombre común Fuente Criterios Ambiente
Pseudocolopteryx
Aves dinelliana Doradito Pardo Inf.Pr Mi-DRN Pastizal
Aves Gubernatrix cristata Cardenal Amarillo 1B EN Bosque
Capuchino Garganta
Aves Sporophila ruficollis Café 18 Mi Pastizal
Aves Tryngites subruficollis Playerito Canela 18 Mi Pastizal
Aves Porzana spiloptera Burrito Negruzco Bibl.Pr DRG Pastizales
Harpyhaliaetus
Aves coronatus Águila Coronada 1B+Inf EN Bosque
Tachurí Canela
Aves Polystictus pectoralis  (Piojito) 1B+BA Mi Pastizal

Tabla 3-13. Especies de valor especial pertenecientes al establecimiento Santa Lucía.

Referencias: IB (especie obtenida de IBAT); Inf (especie obtenida de informe); Inf.Pr (especie probable
obtenida de informe); BA (Bañados de Añatuya -SE-02-); Bibl.Pr (especie con presencia probable en el
establecimiento a partir de bibliografía) DRN (especie con Distribución Nacional Restringida); EN

(especie En Peligro); End (especie endémica del país); Mi (especie migratoria).

Posteriormente, se analizó a cada especie de valor especial de acuerdo a los umbrales cuantitativos
NO31 de la Nota de Orientación 6 para los Niveles 1 y 2 de los Criterios de hábitat crítico 1 a 3, tras lo
cual se seleccionaron 5 especies que definen hábitat crítico (Tabla 3-14), de las cuales existen 1
categorizada como especie en peligro (EN), 2 son de distribución restringida (DRG) y 3 son migradoras

(Mi).

106 de 188
ADECOAGRO
Informe Final de la RBA

Grupo Lista unión
Taxonómico |Nombre científico Nombre común Criterios Criterio
Pseudocolopteryx

Aves dinelliana Doradito Pardo Mi-DRN 3b
Aves Gubernatrix cristata Cardenal Amarillo EN le
Aves Sporophila ruficollis Capuchino Garganta Café Mi le
Aves Tryngites subruficollis Playerito Canela Mi le
Aves Porzana spiloptera Burrito Negruzco DRG 2b

Tabla 3-14. Especies que definen hábitat crítico para el establecimiento Santa Lucía.

El establecimiento Santa Lucía se encuentra dentro de Hábitat Crítico. Para esta definición cabe
considerar:

a) El valor de conservación del Bosque de Tres Quebrachos, el cual define hábitat crítico (Criterio 4),
un ecosistema altamente amenazado y único dadas las características mencionadas producto del
ecotono entre ambos Chacos: Seco y Húmedo. Además, por asentarse sobre suelos de muy buena
aptitud agrícola, han sufrido históricamente una gran presión de desmontes, lo que acentúa la
necesidad de su conservación. La presencia de estos bosques se da tanto en el contexto paisajístico
como dentro del establecimiento; en ambos casos, los bosques ocupan una proporción baja de la
superficie del paisaje. El bosque de tres quebrachos es un ecosistema único, y con una gran presión de
CUS (desmontes). La Unidad Discreta de Gestión (DMU) para Santa Lucía es el Complejo Ecosistémico
del “Chaco Subhúmedo Central”, el cual fue delimitado justamente por ser el área de distribución del
Bosque de Tres Quebrachos.

b) La categorización de las áreas boscosas como Rojo (Bosques de Muy Alto Valor de Conservación);
categoría | para la Ley Nacional 26.331 y para la Ley Provincial 6942/09. Esta categorización
corresponde a los bosques presentes en la planicie del Río Salado tanto en el contexto paisajístico
como dentro del establecimiento.

c) La identificación de 5 especies que definen hábitat crítico según los Criterios 1 (1 EN), 2 (2 de
distribución restringida) y 3 (3 migratorias).

107 de 188
ADECOAGRO
Informe Final de la RBA

3.3.7 La Rosa

Paisajes y ecosistemas

El establecimiento La Rosa (30? 391 S, 60” 34” O) se encuentra en la ecorregión del Espinal, y dentro de
ella en el complejo ecosistémico de las “Pampas llanas húmedas” (Morello et al. 2012) (Figura 3-44). La
vegetación natural forma un mosaico en el que alternan bosques, pastizales y palmares, interrumpidos

por pajonales y selvas en galería.

La Unidad Discreta de Gestión (DMU) para La Rosa es el Complejo Ecosistémico de las “Pampas llanas

húmedas” (Morello et al. 2012).

Figura 3-44. Ubicación del establecimiento La Rosa (círculo negro) dentro del mapa de ecorregiones

(diferenciadas por colores) y complejos ecológicos (numerados) de la Argentina (Morello et al. 2012).

La fisonomía más extendida es la de parque o sabana arbolada, con árboles aislados o en isletas dentro
de una matriz de pastizal. Las especies dominantes en el estrato arbóreo son Prosopis affinis (handubay)

y Acacia caven (espinillo), también se encuentran Prosopis nigra (algarrobo negro), Geoffroea

108 de 188
ADECOAGRO
Informe Final de la RBA

decorticans (chañar), Aspidosperma quebracho-blanco (quebracho blanco) y Celtis tala (tala). Las
especies herbáceas más comunes son Stipa paposa, S. neesiana, Setaria fiebrigii y S. parviflora, entre

otras.

La explotación forestal y la expansión agropecuaria han provocado que de estas formaciones sólo
quedan relictos aislados en la actualidad. En los últimos años, el espinal es, luego de la región chaqueña,
la ecorregión del país con mayor pérdida de bosques en la última década (UMSEF 2015) y este ambiente

es el más afectado por este proceso en la ecorregión.

Por otro lado, frecuentemente asociados a cursos de agua, se encuentran bosques más cerrados con
presencia de otras especies arbóreas como Fagara hyemalis (tembetarí chico), F. rhoifolia (tembetarí
grande), Prosopis alba (algarrobo blanco), Schinus longifolia (incienso), S. molle (molle), Sideroxylon
obtusifolium (guaraniná), Jodina rhombifolia (sombra de toro), Achatocarpus praecox (ivirajú), Tabebuia

nodosa (totoratay) y Scutia buxifolia (coronillo) (Matteucci 2012).

San Justo

109 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-45. Imagen satelital (Google Earth) del contexto del establecimiento La Rosa. Se destaca el
intenso parcelado agrícola que predomina en toda la zona, con remanentes de vegetación natural

limitados casi exclusivamente al entorno de los cursos de agua.

Las áreas con vegetación natural tanto en el predio como en el contexto son muy reducidas y limitadas a
bosques y pastizales lindantes a los cursos de agua y vías de escurrimiento (Figs. 3-45 y 3-46). El predio
cuenta con 2.787 hectáreas de hábitats intervenidos, correspondientes a las áreas agrícolas y de
infraestructura; y 1.345 hectáreas de hábitats naturales y seminaturales, compuestos por bosques y

pajonales destinados en gran medida a la producción ganadera.

En el predio no se encuentra el ambiente de sabanas de ñandubay característico del complejo

ecológico que integra.

Mapa de Ambientes
La Rosa

Ambiente Superficie (ha)
1% Agricultura 2758
MM Cesco 29
Pajonales y cañadas 1115
IM Bosques hiorófilos 230

Figura 3-46. Mapa de ambientes del establecimiento La Rosa. Elaboración propia en base a

interpretación de imágenes satelitales de alta resolución.

Desde el punto de vista productivo, en el establecimiento La Rosa se desarrolla principalmente la
agricultura de secano (rotaciones de maíz, trigo y soja) y también la producción ganadera en campos

naturales (Figura 3-47).

110 de 188
ADECOAGRO
Informe Final de la RBA

CULTIVOS DE GRUESA

Figura 3-47. Plano del establecimiento indicando las áreas con agricultura y con ganadería para la

campaña 2015-16. Información provista por Adecoagro s.a.

Factores Locales (AICAS, OTBN'

El establecimiento La Rosa se encuentra a unos 19 km al oeste del Área de Importancia para la

Conservación de las Aves (AICA), “San Javier” SFO7 (López Lanús y Blanco 2005) (Figura 3-48).

111 de 188
ADECOAGRO
Informe Final de la RBA

Figura 3-48. Imagen satelital del área mostrando los límites del Establecimiento La Rosa y el AICA San
Javier.

En el Decreto Reglamentario Nro 42 /2009 de la Provincia de Santa Fe, en el que se adecua a la Ley
Nacional Nro 26.331 de Presupuestos Mínimos de Protección Ambiental de los Bosques Nativos, todos
los bosques de la Provincia están clasificados en categoría Rojo (Bosques de Muy Alto Valor de
Conservación) o Amarillo (Bosques de Mediano Valor de Conservación). Dentro del predio, los bosques

asociados al Río Salado están incluidos en la categoría Rojo (Figura 3-49).

Secretaria de Medio Ambiente
Mapa prelimilar para el
Ordenamiento Territorial
del bosque Nativo

en la provincia
de Santa Fe

OSistema Provindial
de Areas Naturale
Protegidas

Establecimiento
“La Rosa”

Figura 3-49. Fragmento del anexo cartográfico del decreto 42/09 donde se muestra que las áreas

boscosas del área del establecimiento La Rosa se encuentran en las categorías amarilla y roja.

Especies de Valor Especial

112 de 188
ADECOAGRO
Informe Final de la RBA

Se detalla a continuación la información surgida a partir de la búsqueda realizada en la herramienta
IBAT. A partir de relevamiento bibliográfico y de consultas con expertos en dichas especies o en la zona,
se obtuvo información sobre la categorización a nivel global y nacional según los criterios de la UICN, las

zonas de distribución dentro de Argentina, endemismos y el carácter migratorio para las aves.

En el caso de las especies que se obtuvieron de la búsqueda en el IBAT, se verificó su presencia
mediante el registro en el AICA San Javier (SFO7), la cual se encuentra a 19 km del predio. También se

incluyeron las especies por las cuales se definió dicha AICA.

Inicialmente se preseleccionaron 19 especies de interés, de las cuales luego de los distintos análisis,

consultas y evaluaciones, fueron definidas 4 como especies de valor especial (Tabla 3-15).

Grupo Lista unión — Lista unión

Taxonónimo Nombre científico Nombre común Fuente Criterios Ambiente

Mamíferos  Lontra longicaudis Lobito de Río 18 EN Bosque

Tachurí Canela

Aves Polystictus pectoralis (Piojito) IB+AICA Mi Pastizal

Capuchino Garganta

Aves Sporophila ruficollis Café IB+AICA* Mi Pastizal
Aves Tryngites subruficollis Playerito Canela IB+AICA* Mi Pastizal
Tabla 3-15. Especies de valor especial pertenecientes al establecimiento La Rosa. Referencias: IB
(especie obtenida de IBAT); Inf (especie obtenida de informe); SJ (especie presente en Región del AICA

San Javier SFO7); DRN (especie con Distribución Nacional Restringida); EN (especie En Peligro); Mi

(especie migratoria).

Posteriormente, se analizó a cada especie de valor especial de acuerdo a los umbrales cuantitativos
N031 de la Nota de Orientación 6 para los Niveles 1 y 2 de los Criterios de hábitat crítico 1 a 3, tras lo

cual se seleccionaron 3 especies que definen hábitat crítico (Tabla 3-16).

113 de 188
ADECOAGRO
Informe Final de la RBA

Grupo Lista unión
Taxonónimo Nombre científico Nombre común Criterios Criterio
Aves Polystictus pectoralis Tachurí Canela (Piojito) Mi 3b
Aves Sporophila ruficollis Capuchino Garganta Café Mi 3b
Aves Tryngites subruficollis Playerito Canela Mi 3b

Tabla 3-16. Especies que definen hábitat crítico para el establecimiento La Rosa.

Hábitat Crítico

El establecimiento La Rosa se encuentra dentro de Hábitat Crítico. Para esta defini

considerar:

a) La identificación de 3 especies que definen hábitat crítico según Criterio 3 para especies
migratorias.

b) La categorización de las áreas boscosas como Rojo (Bosques de Muy Alto Valor de Conservación);
categoría 1 para la Ley Nacional 26.331 y para el Decreto Provincial 42/09. Esta categorización
corresponde a los bosques asociados al Río Salado tanto en el contexto paisajístico como dentro del

establecimiento.

114 de 188
ADECOAGRO
Informe Final de la RBA

3.4 Conclusiones sobre Hábitats Críticos

Los siete establecimientos analizados se encuentran dentro de Unidades Discretas de Gestión que
contienen hábitats críticos. Para todos los establecimientos se han encontrado e identificado especies
que definen hábitat crítico, aunque en una cantidad muy variable, desde 3 (en La Rosa) hasta 12 (en El
Ombú). Por otro lado, sólo en un caso una especie definió hábitat crítico de nivel 1: la Rana de Pedersen
para el establecimiento Oscuro. Por otro lado, en cinco de los establecimientos hubo además

ecosistemas identificados que determinan hábitat crítico, las excepciones fueron La Rosa e Itá Caabó.

Este resultado no implica que todos los establecimientos tengan la misma importancia desde el punto
de vista de la conservación, o presenten un valor de biodiversidad equivalente. Por el contrario, se
reconoce que existen “gradientes de hábitat críticos”, basados en la vulnerabilidad relativa y la rareza o
singularidad del sitio, dando lugar a la existencia de un “continuo de grados de valor de biodiversidad”

incluso dentro de sitios identificados como hábitat críticos.

Con el objetivo de ubicar a los establecimientos en este continuo, se desarrolló una priorización en

función de su valor de biodiversidad, como se explica y desarrolla en el Capítulo 4.

En función de estos resultados, será necesario que cualquier proyecto productivo futuro que implique la
incorporación de nuevas áreas para la producción o comprenda actividades que puedan tener impactos
significativos sobre el ambiente, sea analizado y evaluado bajo la norma de desempeño PS6
(Conservación de la Biodiversidad y Manejo Sostenible de Recursos Naturales Vivos) del IFC. En tal
sentido, dicho proyecto futuro deberá considerar la implementación de un Plan de Gestión Ambiental
que implique, entre otras actividades, la definición e implementación de un Protocolo de Buenas
Prácticas Ambientales, el Monitoreo de fauna y la definición, implementación y gestión de áreas con
cobertura vegetal natural con objetivos de conservación como pueden ser las Áreas de Protección

Ambiental.

En el Capítulo 5 se detallan recomendaciones sobre ambientes, ecosistemas o sitios puntuales

prioritarios para ser tenidos en cuenta en el diseño e implementación de estas áreas de protección en

115 de 188
ADECOAGRO
Informe Final de la RBA

cada uno de los establecimientos; y se presenta también una delineación de las ideas generales que

deberían orientar algunas de las actividades principales del Plan de Gestión Ambiental.

116 de 188
ADECOAGRO
Informe Final de la RBA

4 Priorización de Especies, Ecosistemas y Establecimientos

4.1 Introducción y Alcance

Como se aclara en la Nota de Orientación 6 (NO58) de la Norma de Desempeño 6 existen “gradientes de
hábitat críticos”, basados en la vulnerabilidad relativa y la rareza o singularidad del lugar. Se reconoce
entonces la existencia de un “continuo de grados de valor de biodiversidad” incluso dentro de sitios

identificados como hábitat críticos.

Con el objetivo de ubicar a los establecimientos que resulten incluidos dentro de hábitats críticos en
este continuo, se desarrolló una metodología para jerarquizarlos en función de su valor de

biodiversidad.

De manera que, aunque los siete predios analizados están dentro de hábitat crítico, no todos tienen el
mismo valor para la conservación. La priorización tiene como objetivo principal identificar especies,
ecosistemas y establecimientos en donde concentrar los esfuerzos para proteger y potenciar los valores

de biodiversidad

4.2 Metodología

Siguiendo las recomendaciones esbozadas en la Nota de Orientación 6 se cuantificaron y priorizaron los
valores de biodiversidad calculando, para cada uno de los establecimientos, cuatro valores referidos a la
biodiversidad en términos de especies, ecosistemas, procesos evolutivos y factores locales. A

continuación se describe la metodología utilizada para calcular estos valores.

4.2.1 Especies

Para cada uno de los establecimientos se obtuvo un listado de las especies de interés (ver Capitulo 3 -
metodología) identificadas a través de diferentes fuentes, con la cual se generó una matriz en la que se
completó la información de los siguientes atributos relacionados con los criterios 1, 2 y 3 explicados en

las notas de orientación NO71 a NO89:

1. Fuente: Correspondió al insumo del cual se obtuvo el registro de la especie para ingresar al listado,

los cuales fueron:

117 de 188
ADECOAGRO
Informe Final de la RBA

a) Relevamientos de líneas de base y monitoreos de fauna realizados en el establecimiento,
disponibles para Ombú, San Joaquín, Oscuro, Santa Lucía e Itá Caabó.

b) Especies clave obtenidas de la consulta de bases de datos en línea.

c) El relevamiento bibliográfico, como las listas de aves de las AICAs y consultas con expertos

(ver capítulo de evaluación rápida de biodiversidad - especies).

De cada listado se eliminaron las siguientes especies:

- Se documentó probable extinción local como el oso hormiguero (Myrmecophaga tridactyla) en
Corrientes (Superina et al. 2010), el tordo amarillo (Xanthopsar flavus) en Formosa y Santa Fe, y el

cardenal amarillo en San Javier.

- — Nose han tenido registros en los últimos 25 años como la monjita dominicana (Numenius boreales)

en Formosa (Resolución SAyDS N* 348/2010).

-  Elestablecimiento no se encontraba dentro del área de distribución de acuerdo a los mapas de
Narosky y Yzurieta (2010) y Bidflife International (2015) como el águila harpía (Harpia harpyja) en El

Ombú, Formosa.

2. Grado de amenaza global: Se asignó la categoría de amenaza según la lista roja de especies

amenazadas de la IUCN (2015).

3. Grado de amenaza nacional: La categoría de amenaza nacional se asignó para cada uno de los

grupos de vertebrados de las siguientes fuentes:

- Anfibios: Categorización del estado de conservación de los anfibios de la República Argentina

(Vaira et al. 2012).

- Reptiles: Categorización del estado de conservación de las serpientes de la República Argentina
(Giraudo et al. 2012) y categorización del estado de conservación de los caimanes (yacarés) de la

República Argentina (Prado et al. 2012)

118 de 188
ADECOAGRO
Informe Final de la RBA

- Aves: Se revisó el listado de López-Lanús (2008) y la Resolución SAyDS N* 348/2010 para la
clasificación de aves autóctonas. A partir de las categorías obtenidas en los dos listados, se

asignó el mayor nivel de amenaza como una medida precautoria.

- — Mamíferos: Se utilizó el libro rojo de mamíferos amenazados de la Argentina (Ojeda et al. 2012).

Endemismo: Durante la revisión de la categoría global de amenaza en la IUCN (2015), se revisaron
los países de ocurrencia y las especies endémicas fueron aquellas nativas de Argentina (únicamente
distribuidas en el país). Posteriormente, se analizaron los mapas de distribución para las demás
especies y se analizó el grado de cobertura de las grandes regiones dentro del rango de distribución.
Por ejemplo, si el rango de distribución ocurría principalmente en el Chaco húmedo dentro de la
gran Chaco americano, se asignó como endemismo subregional (Distribución acotada en
Sudamérica). Si por el contrario, correspondía a toda una gran región como el Chaco americano fue
endemismo regional (Regionalmente distribuido en Sudamérica). Si el rango cubría más de una
región, como la región pampeana y la Amazonía fue asignado a “ampliamente distribuido en
Sudamérica”. Por último, aquellas especies distribuidas desde los Estados Unidos hasta la Patagonia,

se asignaron a “ampliamente distribuido en América”.

Rango de distribución (Km?): Para aves, se obtuvo la información en Birdlife International (2015) y
cuando no fue posible, se solicitaron los archivos de los polígonos de distribución a Birdlife
International (shapefiles) con los cuales se calculó el área de distribución. Para anfibios y reptiles, se
digitalizaron los mapas obtenidos de la IUCN (2015) y se calculó el tamaño del rango de distribución.

Todos los cálculos de áreas se realizaron en el programa QGIS.

Para los mamíferos, se solicitaron los shapefiles a la IUCN (2015) y se calculó el área para la
presencia existente y probablemente existente de cada especie (IUCN 2015, Metadata: Digital

Distribution Maps of The IUCN Red List of Threatened Species), las cuales se definen como:
- Existente: La especie se conoce o se cree que su presencia es muy probable en la actualidad en

la zona, la cual generalmente abarca localidades actuales o recientes donde todavía queda un

hábitat adecuado a alturas adecuadas (posterior a 1980).

119 de 188
ADECOAGRO
Informe Final de la RBA

- Probablemente existente: La presencia de la especie se considera probable, ya sea basada en
extrapolaciones de los registros conocidos, o inferencias realistas (por ejemplo, sobre la base de
la distribución de hábitat adecuado en las aptitudes apropiadas y la proximidad a zonas en las

que se sabe o se creía muy probable que sobrevivan).

Migración: El carácter migratorio de las aves se revisó en la guía de campo para la identificación de
aves de Argentina y Uruguay (Narosky y Yzurieta 2010), así como lo documentado en los textos y
mapas de Bidflife International (2015). Cuando el carácter migratorio fue dudoso, se realizó una
búsqueda específica de la especie para verificar su condición migratoria. Las categorías fueron:
- Residente: especies que se registran durante todo el año en la zona.
- De paso: especies que se registran esporádicamente, tratándose en general de aves de paso o
que utilizan los ambientes de manera casual.
- De descanso: Usan el hábitat durante la migración, pero no se congregan ni se reproducen en la
zona.
- — Migratori
o Migratoria A: Visitante estival, presentes en el área durante primavera y verano, se
reproducen en el hemisferio norte realizando su invernada el territorio.
o Migratoria B: Aves que nidifican en Argentina (primavera y verano) y migran hacia el
norte en otoño - invierno.
o Migratoria C: Visitante invernal, presentes en la región en otoño - invierno, son en
general migrantes provenientes de la región Andino-Patagónica, donde se reproducen
(primavera y verano).
- Migratoria y congregatoria: aquellas especies que cumplían el ítem anterior y además se

congregan en la zona, como el charlatán (Dolichonyx oryzivorus).

Hábitat crítico — criterio 1: aquellas especies que alcanzaron umbrales cuantitativos NO31 para los
niveles 1 y 2 de los criterios de hábitat crítico 1 definidos en notas de orientación NO71 a NO89 para

especies en peligro (EN).

Hábitat crítico — criterio 2: aquellas especies que alcanzaron umbrales cuantitativos NO31 para los
niveles 1 y 2 de los criterios de hábitat crítico 2 definidos en notas de orientación NO71 a NO89 para

especies endémicas y/o restringidas a ciertas áreas.

120 de 188
ADECOAGRO
Informe Final de la RBA

8. Hábitat crítico — criterio 3: aquellas especies que alcanzaron umbrales cuantitativosNO31 para los
niveles 1 y 2 de los criterios de hábitat crítico 3 definidos en notas de orientación NO71 a NO89 para

especies migratorias/ que se congregan.

Una vez obtenida la matriz para cada establecimiento, a cada uno de los atributos se le asignó un valor
en función de los criterios presentados en la Tabla 4-1. A partir de los valores asignados para cada
especie, las especies con valores más altos correspondieron a aquellas con mayor valor de conservación.
Sumando los valores de todas las especies de interés en un establecimiento, se obtuvo un valor para el

establecimiento.

121 de 188
ADECOAGRO
Informe Final de la RBA

Atributo Valoración

Fuente (0) IBAT o bibliografía
(2) AICA
(4) Informe

Grado de amenaza global

(0) Preocupación menor

(1) No evaluados/ Datos deficientes
(2) Casi amenzada

(3) Vulnerable

(4) En peligro

Grado de amenaza nacional

(0) Preocupación menor

(1) No evaluados/ Datos deficientes
(2) Casi amenzada

(3) Vulnerable

(4) En peligro

Endemismo

(0) Ampliamente distribuido en América

(1) Ampliamente distribuido en Sudamérica
(2) Regionalmente distribuido en Sudamérica
(3) Distribución acotada en Sudamérica

(4) Endémica

Rango de distribución (km?)

(0) > 10.000.000

(1) 2.500.001 - 10.00.000
(2) 500.001 - 2.500.000
(3) 50.001 - 500.000

(4) <50.000

Migración

(0) Residente: no migra no congrega

(1) De paso

(2) Descanso: usa hábitat, no congrega no reproduce
(3) Migratoria

(4) Migratoria y congregatoria

Hábitat crítico - criterio 1

(0) No define HC
(4) Define HC nivel 2
(8) Define HC nivel 1

Hábitat crítico - criterio 2

(0) No define HC
(4) Define HC nivel 2
(8) Define HC nivel 1

Hábitat crítico - criterio 3

(0) No define HC
(4) Define HC nivel 2
(8) Define HC nivel 1

Tabla 4-1. Atributos y valoración utilizada para jerarquizar las especies.

Esta valoración asignada a cada especie se utilizó a su vez para establecer prioridades dentro de la lista

de especies que determinan hábitat crítico en cada uno de los establecimientos y para establecer

prioridades globales en el conjunto de los siete predios estudiados.

122 de 188
ADECOAGRO
Informe Final de la RBA

Para establecer las prioridades globales a nivel de especies se obtuvo un valor para cada especie de la
siguiente manera: Se sumaron los valores que obtuvo la especie en los distintos campos en los que
definió hábitat crítico y se calculó el promedio. Luego, para las especies que definieron hábitat crítico en
más de un establecimiento, se sumó un 5% de este valor promedio por cada campo adicional en el que
definió hábitat crítico, es decir, 5% si lo hace en dos predios, 10% si lo hace en tres, etc. Mediante este
“promedio pesado”, se buscó un equilibrio entre priorizar aquellas especies con valores muy altos,
aunque en un solo establecimiento, y aquellas especies que definen hábitat crítico en varios predios,

aunque en ninguno de ellos tuvieran una puntuación muy alta.

4.2.2 Ecosistemas

Siguiendo los lineamientos establecidos en la NO 91 los ecosistemas identificados en cada predio fueron
priorizados en función de siete atributos referidos a su valor de conservación (Tabla 4-2). Se

identificaron para cada establecimiento los ecosistemas presentes a partir de relevamientos específicos
de estudios previos cuando estos estaban disponibles (Itá Caabó, Oscuro, Ombú, San Joaquín, El Orden-

La Carolina y Santa Lucía) o utilizando bibliografía especializada con el apoyo de imágenes satelitales.

Atributo Valoración
Tendencia (0) Tendencia estable o reducción leve
(2) Tendencia a reducción moderada
(4) Tendencia a reducción severa
Extensión (0) Ampliamente distribuido (>40%)
(2) De distribución media (15 - 40%)
(4) Espacialmente reducido (< 15 %)
Ensambles únicos de especies (0) No contiene ensambles únicos
(4) Sí contiene ensambles únicos
Grado de amenaza (0) Grado Alto de protección (>30 %)
(2) Medianamente Protegido (10-30%)
(4) No se encuentra protegido (<10%)
Hábitat Crítico (0) No define HC
(4) Define HC
Diversidad sp vegetales (0) Baja
(2) Media
(4) Alta
Estado de conservación (0) Malo
(2) Medio
(4) Bueno

Tabla 4-2. Atributos y valoración utilizada para jerarquizar los ecosistemas.

123 de 188
ADECOAGRO
Informe Final de la RBA

Tendencia a largo plazo se refiere a la perspectiva de que el ecosistema mantenga o no su superficie

actual en el futuro.

El término extensión está referido al porcentaje que ocupa el ecosistema dentro del DMU.

Presencia de ensambles únicos contempla a aquellos ecosistemas que, por ejemplo por estar en
ecotonos o ambientes transicionales, presentan combinaciones de especies vegetales que no se

encuentran en otros ecosistemas de la región.

Grado de amenaza fue evaluado como la inversa del nivel de protección del ecosistema dentro del DMU

en términos de porcentaje de su superficie incluida en áreas protegidas.

Hábitat crítico fue incluido como atributo con el objetivo de jerarquizar aquellos ecosistemas que,
aplicando el criterio 4 de la Nota de Orientación 6 (NO 90), fueron considerados “ecosistemas altamente

amenazados y/o únicos” y clasificados como hábitat crítico.

El atributo estado de conservación refiere a una apreciación general del estado del ecosistema acerca de
su nivel de degradación o modificación como resultado de las actividades humanas (extracción forestal

selectiva, sobrepastoreo, etc.).

Asignando valores según la Tabla 4.2, los ecosistemas con valores más altos corresponden a aquellos
con mayor valor de conservación. Sumando los valores de los ecosistemas clave de un establecimiento,

se obtiene un valor para el establecimiento.

4.2.3 Procesos Evolutivos

La ocurrencia de procesos evolutivos clave es también otro de los criterios tenidos en cuenta en la
definición de Hábitat Crítico (Criterio 5). La información disponible referida a los procesos evolutivos es
mucho más escasa que aquella referida a especies o ecosistemas, entonces la evaluación de este criterio
resulta mucho más complicada y con mayor incertidumbre. Sin embargo, en algunos casos hay

características espaciales (estructura del paisaje) que están asociadas a la ocurrencia de estos procesos

124 de 188
ADECOAGRO
Informe Final de la RBA

evolutivos (NO 94) y permiten hacer algunas inferencias al respecto. Dentro de esta priorización, se
consideraron las características espaciales presentadas en la NO 96 con un esquema de valoración

sencillo (Tabla 4-3), dadas las dificultades arriba mencionadas.

Atributo Valoración
Áreas aisladas (0) No
(2) si
Alto endemismo (0) No
(2) si
Alta heterogeneidad espacial (0) No
(2) si
Gradientes ambientales (0) No
(2) si
Interfaces edáficas (0) No
(2) si
Conectividad (0) No
(2) si
Cambio climático (0) No
(2) si

Tabla 4-3. Atributos y valoración utilizada para la jerarquización en función de procesos evolutivos clave.

4.2.4 Factores Locales

Bajo esta denominación se agrupó una serie de atributos y características relativos a la situación del
predio respecto al ordenamiento territorial de bosques nativos (OTBN), otras normativas de
ordenamiento territorial provinciales, otras restricciones al cambio de uso del suelo, la identificación de
Áreas Importantes para la Conservación de Aves (AICAS); y el porcentaje de su superficie ocupado por
áreas naturales y por áreas cultivadas con valor para la conservación -como son por ejemplo las
arroceras-. Las Áreas de Protección Ambiental (APAs) se consideraron establecidas formalmente en los

casos en que fueron presentadas a las autoridades provinciales competentes.

El valor de cada establecimiento según este criterio fue calculado utilizando las escalas presentadas en

la Tabla 4-4.

125 de 188
ADECOAGRO
Informe Final de la RBA

Atributo Valoración
AICAS 0) Predio no incluido en un AICA
(2) Predio incluido parcialmente en un AICA
(4) Predio incluído completamente en un AICA
OTBN (0) No posee bosques categorizados
(2) Posee bosques en categoría Verde

(3) Posee bosques en categoría Amarillo
(4) Posee bosques en categoría Rojo
Otras restricciones (0) Predio sin APAs establecidas ni restriccones al CUS
(2) Predio con restricciones al CUS (OT)
(4) Predio con APAs establecidas formalmente
% de áreas cultivadas con alto valor (0) < 10
(1) 10- 50%
(2) > 50%
% de áreas naturales (0) <10
(2) 10- 25%
(3) 25- 50%
(4) > 50%

Tabla 4-4. Atributos y valoración utilizada para jerarquizar los establecimientos en función de los

factores locales.

4.2.5 Análisis multicriterio

Finalmente, se integraron estos cuatro factores utilizando un método de evaluación multicriterio. La
evaluación multicriterio permite valorar y priorizar un conjunto de alternativas factibles (en este caso los
siete establecimientos), teniendo en cuenta diversos criterios de evaluación (en este caso “especies”,
“ecosistemas”, “procesos evolutivos” y “factores locales”) y estableciendo procedimientos racionales y
consistentes. Lo que se busca es que el decisor pueda seleccionar la mejor alternativa o generar un

ranking de las alternativas consideradas.

Uno de los métodos de EMC más usados y difundidos, por su relativamente fácil utilización y su gran
versatilidad para aplicar en diversas áreas, es el Proceso Analítico Jerárquico (AHP, por sus siglas en
ingles). Ante un problema de toma de decisión, el AHP, mediante la construcción de un modelo
jerárquico permite organizar la información respecto del problema, descomponerla y analizarla por

partes y por último realizar una síntesis.

La construcción del modelo requiere priorizar todos los elementos de cada nivel del modelo jerárquico,
esto es, emitir juicios de valor acerca de la importancia relativa de un elemento sobre otro. En el caso
aquí aplicado, se valoró el “peso relativo” de cada uno de los cuatro criterios considerados. El peso

asignado a cada uno de los criterios considerados es el siguiente:

126 de 188
ADECOAGRO
Informe Final de la RBA

Especies: 0,35
Ecosistemas: 0,35
Procesos evolutivos: 0,10

Factores locales: 0,20

Cada uno de los establecimientos presenta un valor para cada uno de estos criterios, calculado según los
atributos y parámetros de las tablas 1 a 4. Para estandarizar las escalas de valores de cada uno de los
criterios, se relativizan los valores de los siete establecimientos. El valor final de cada uno de los predios
resulta de la suma de los valores de cada criterio, ponderada por el peso relativo establecido para los

criterios.

Como resultado se obtiene un ranking con las alternativas ordenadas según su valor de acuerdo a los

criterios utilizados y sus pesos relativos.

Finalmente, se realiza un análisis de sensibilidad para evaluar qué tan sensible es el modelo y los
resultados que surgen de él (ranking de prioridades), a cambios menores en la importancia de los

distintos criterios, esto es, cambios de +/- 5% en los pesos relativos.

El AHP es un método subjetivo en cuanto a la asignación de pesos, pero parte de su importancia radica
en que en el modelo se explica y justifica cada decisión: deja en claro cuáles son los criterios y su
importancia. Es una técnica de análisis que permite que la decisión que se recomiende esté basada en el
análisis minucioso del problema y en la síntesis de la información disponible. Para llevar adelante al

análisis se utilizó el programa “Expert Choice”

4.3 Resultados

Los puntajes obtenidos por cada predio en cada uno de los criterios se consignan en las tablas 4-5

(valores absolutos) y 4-6 (valores relativizados).

Las tablas con los valores desglosados por atributo dentro de cada criterio se presentan en el Anexo 4.

127 de 188
Establecimiento Especies

El Ombú 565
San joaquín 351
Oscuro 595
Itá Caabó 410
El Orden -La Carolina 235
Santa Lucía 262
La Rosa 176

Procesos Factores
Ecosistemas evolutivos clave locales
62 2 10
48 0 17
68 4 13
56 10) 6
32 0 9
46 10) 8
24 10) 7

ADECOAGRO
Informe Final de la RBA

Tabla 4-5. Valores absolutos obtenidos por cada uno de los establecimientos en los cuatro criterios

evaluados.
Procesos Factores

Establecimiento Especies Ecosistemas evolutivos clave locales
Ombú 0,218 0,185 0,333 0,143
San joaquín 0,135 0,143 0,000 0,243
Oscuro 0,229 0,202 0,667 0,186
Itá Caabó 0,158 0,167 0,000 0,086
El Orden -La Carolina 0,091 0,095 0,000 0,129
Santa Lucía 0,101 0,137 0,000 0,114
La Rosa 0,068 0,071 0,000 0,100

Tabla 4-6. Valores relativizados (dentro cada criterio) obtenidos para cada uno de los establecimientos.

Através de la ponderación de estos valores relativos en función del peso asignado a cada uno de los

criterios, se obtiene el valor final para cada uno de los establecimientos (Tabla 4-7).

Establecimiento Valor

Oscuro 0,255
El Ombú 0,203
San joaquín 0,146
Itá Caabó 0,131
Santa Lucía 0,106
El Orden -La Carolina 0,091
La Rosa 0,069

Tabla 4-7. Valores finales obtenidos por cada uno de los establecimientos en la evaluación multicriterio.

128 de 188
ADECOAGRO
Informe Final de la RBA

Obi? Alt% 79

80

,20 San Joaquín

10 Er UI Gen La Carvima
La Rosa

Jo
Especies Ecosistemas Procesos Factores Loc OVERALL

Figura 4-1. Expresión gráfica del análisis de sensibilidad en el programa Expert Choice.

El análisis de sensibilidad (Fig. 4-1) mostró que variaciones (+/- 5%) en los pesos relativos asignados a
cada criterio no implican variaciones sustanciales en el resultado (no modifican el orden de prioridades

obtenido).
El establecimiento “Oscuro”, que presentaba los máximos valores en tres de los cuatro criterios

contemplados presenta el máximo valor en la evaluación final (0,255), seguido por el establecimiento

“Ombú” (0,202) (Fig. 4-2).

129 de 188
ADECOAGRO
Informe Final de la RBA

EH Oscuro

EM El Ombú

El San joaquín

IM Itá Caabó

Mi Santa Lucía

KM El Orden -La Carolina

Ml La Rosa

Figura 4-2. Valores finales obtenidos por cada uno de los establecimientos en la evaluación multicriterio.

4.4 Especies prioritarias en cada establecimiento

Se presentan a continuación los valores obtenidos por las especies que determinan hábitat crítico en
cada uno de los establecimientos. Estas resultaron, en términos generales y como era de esperar,
aquellas con mayor valoración dentro de cada establecimiento. Sólo se encontraron dos excepciones:
Ciervo de los pantanos en El Ombú y Águila Coronada en El Ombú y en Santa Lucía, que no determinan
hábitat crítico pero obtuvieron un valor mayor o igual que algunas de las especies que sí lo hacen. Estas
especies tienen presencia confirmada en estos establecimientos a través de los monitoreos, y están
amenazadas (estado vulnerable o en peligro), pero no alcanzan los umbrales establecidos para

determinar hábitat critico en ninguno de los tres criterios previstos.

Esta priorización de especies es potencialmente útil para establecer los focos de atención en las

eventuales medidas de gestión o monitoreos de biodiversidad que se lleven adelante en los predios.

4.4.1 Oscuro
Entre las especies prioritarias de Oscuro (Tabla 4-8) se destaca sensiblemente el caso de la rana de
Pedersen, que además es la especie que mayor valoración alcanzó contemplando los siete

establecimientos. Es una especie endémica, con rango de distribución restringido, considerada en

130 de 188
ADECOAGRO
Informe Final de la RBA

peligro a nivel global y cuya presencia en los bosques del predio está confirmada. Luego se encuentra en
un rango de valores muy estrecho un conjunto de aves de pastizal (tres especies de Capuchinos, el
Yetapá de collar, el cardenal amarillo y el Playerito castaño) y el Anguyá Tutú de D'Orbigny, un tuco-tuco

endémico de la zona.

Nombre científico Nombre común Valor

Argenteohyla siemersi pederseni Rana de Pedersen 31
Alectrurus risora Yetapá de Collar 21
Sporophila cinnamomea Capuchino de Corona Gris 21
Gubernatrix cristata Cardenal Amarillo 20
Sporophila hypochroma Capuchino Castaño 20
Tryngites subruficollis Playerito Canela 20
Ctenomys dorbignyi Anguyá Tutú de D'Orbigny 19
Sporophila ruficollis Capuchino Garganta Café 19

Tabla 4-8. Especies prioritarias para el establecimiento Oscuro ordenadas de acuerdo a la valoración

obtenida.

En función de esta valoración, podría plantearse eventualmente en un monitoreo de los bosques
apuntando especialmente a evaluar la presencia de la rana de Pedersen, así como de los ambientes de
pastizales, particularmente de aquellos atributos del pastizal (extensión, estructura vertical, etc.)

relevantes para las 5 especies importantes de aves que lo utilizan como hábitat en la zona.

4.4.2 Ombú

De las 12 especies que determinan hábitat crítico en Ombú, seis son aves de pastizal, y se incluyen entre
ellas las tres especies que mayores valores obtuvieron. Entre las aves, se encuentra también el Muitú,
de presencia confirmada en el predio y que, a diferencia de las otras seis especies, es exclusiva del
bosque de ribera. Completan la lista tres especies de mamíferos pequeños endémicos y dos mamíferos
grandes, como el Pecarí Labiado y el Tapir, que también utilizan el bosque de ribera como hábitat y por
el cual muestran preferencia. Cabe destacar que el Muitú, el Yetapá de Collar y el Tapir son monumento

provincial de Formosa (Boletín Informativo de Legislación Provincial, 2012).

131 de 188
ADECOAGRO
Informe Final de la RBA

En función de esta valoración (Tabla 4-9), surge la importancia del monitoreo de los bosques de ribera
como proveedores de hábitat para los mamíferos mencionados y para el Muitú; así como de los

pastizales y otros ambientes abiertos (como las sabanas o palmares) aptos para las aves identificadas.

Nombre científico Nombre común Valor

Sporophila hypochroma Capuchino Castaño 20
Alectrurus risora Yetapá de Collar 19
Sporophila ruficollis Capuchino Garganta Café 19
Chacodelphys formosa Marmosa pigmea del chaco 18
Crax fasciolata Muitú 18
Ctenomys argentinus Argentine Tuco-tuco 18
Pseudocolopteryx dinelliana Doradito Pardo 18
Tapirus terrestris Tapir 16
Tayassu pecari Pecarí Labiado 16
Tryngites subruficollis Playerito Canela 16
Dolichonyx oryzivorus Charlatán 15
Bibimys chacoensis Ratón de Hocico Rosado Norteño 14

Tabla 4-9. Especies prioritarias para el establecimiento El Ombú ordenadas de acuerdo a la valoración

obtenida.

4.4.3 San Joaquín

Las cinco especies de aves que determinan hábitat crítico en San Joaquín obtuvieron valores de
importancia dentro de un estrecho rango (entre 16 y 20), mostrando que ninguna se destaca

sensiblemente sobre el resto (Tabla 4-10).

Nombre científico Nombre común Valor

Dolichonyx oryzivorus Charlatán 20
Sporophila hypochroma Capuchino Castaño 20
Sporophila ruficollis Capuchino Garganta Café 19
Tryngites subruficollis Playerito Canela 18
Polystictus pectoralis Tachurí Canela (Piojito) 16

Tabla 4-10. Especies prioritarias para el establecimiento San Joaquín ordenadas de acuerdo a la

valoración obtenida.

132 de 188
ADECOAGRO
Informe Final de la RBA

En términos de uso de hábitat, 3 de ellas (los Capuchinos y el Tachurí canela) utilizan preferencialmente
los pastizales, el Playerito los ambientes de borde de cuerpos de agua y el Charlatán se concentra
específicamente en los lotes dedicados a la producción de arroz. Se desprende entonces la prioridad que

tendrían estos ambientes en un eventual programa de monitoreo o gestión.

Los cuatro establecimientos restantes tampoco mostraron en general especies que se destaquen
significativamente sobre el resto en términos de la valoración obtenida. Se trata principalmente de aves
de pastizales, ya sea en ambientes asociados a cuerpos de agua, como los Playeritos o el Burrito, o no,
como los Capuchinos mencionados para el caso de San Joaquín. Las medidas entonces serían análogas a

las mencionadas arriba.

En el caso de Itá Caabó merece una mención especial el Cardenal Amarillo, cuya presencia ha sido
constatada reiteradas veces en un sitio particular del predio conocido como “Rincón de Yeguas”
ocupado por una sabana de ñandubay y espinillos. La preservación del ambiente en este sitio resulta

clave para esta especie con alto grado de amenaza.

4.4.4  Itá Caabó

Nombre científico Nombre común Valor

Sporophila palustris Capuchino Pecho Blanco 24
Sporophila hypochroma Capuchino Castaño 20
Gubernatrix cristata Cardenal Amarillo 20
Tryngites subruficollis Playerito Canela 20

Tabla 4-11. Especies prioritarias para el establecimiento Itá Caabó ordenadas de acuerdo a la valoración

obtenida.

133 de 188
4.4.5 Santa Lucía

ADECOAGRO
Informe Final de la RBA

Nombre científico Nombre común Valor

Laterallus spiloptera Burrito Negruzco 16
Gubernatrix cristata Cardenal Amarillo 16
Tryngites subruficollis Playerito Canela 16
Pseudocolopteryx dinelliana Doradito Pardo 16
Sporophila ruficollis Capuchino Garganta Café 15

Tabla 4-12. Especies prioritarias para el establecimiento Santa Lucía ordenadas de acuerdo a la

valoración obtenida.

4.4.6 El Orden - La Carolina

Nombre científico Nombre común Valor

Laterallus spiloptera Burrito Negruzco 18
Gubernatrix cristata Cardenal Amarillo 18
Harpyhaliaetus coronatus Águila Coronada 17
Sporophila ruficollis Capuchino Garganta Café 17
Pseudocolopteryx dinelliana Doradito Pardo 16

Tabla 4-13. Especies prioritarias para el establecimiento El Orden — La Carolina ordenadas de acuerdo a

la valoración obtenida.

4.4.7 La Rosa

Nombre científico Nombre común Valor

Tryngites subruficollis Playerito Canela 18
Sporophila ruficollis Capuchino Garganta Café 17
Polystictus pectoralis Tachurí Canela (Piojito) 16

Tabla 4-14. Especies prioritarias para el establecimiento La Rosa ordenadas de acuerdo a la valoración

obtenida.

134 de 188
4.5 Priorización global de especies

ADECOAGRO
Informe Final de la RBA

En la priorización global (Tabla 4-15) se destaca por sobre el resto de las especies la Rana de Pedersen,

presente sólo en el establecimiento Oscuro. Esta especie fue la única que alcanzó a determinar Hábitat

Crítico de nivel 1, y lo hizo según el criterio 1, debido a su alto grado de endemismo, con una

distribución espacial muy reducida que incluye al establecimiento Oscuro, donde además su presencia

fue confirmada en relevamientos de biodiversidad.

En orden descendiente luego aparece el Capuchino Pecho Blanco, especie en peligro tanto a nivel

nacional como global, presente sólo en Itá Caabó, donde su presencia también fue confirmada en

relevamientos a campo. Esta especie utiliza como hábitats pastizales y sabanas abiertas.

Luego siguen otras aves que fueron identificadas en varios de los establecimientos, como los Capuchinos

Castaño y Garganta Café, el Playerito Canela, el Cardenal Amarillo y el Yetapá de Collar. Salvo el

Cardenal que habita solamente en sabanas arboladas, el resto son aves de ambientes abiertos, como

pastizales altos o de bordes de cuerpos de agua en el caso del Playerito.

Suma de Cantidad de Promedio

Nombre científico Nombre común Valor campos Pesado

Argenteohyla siemersi pederseni Rana de Pedersen 31 1 31.0
Sporophila palustris Capuchino Pecho Blanco 24 1 24.0
Sporophila hypochroma Capuchino Castaño 80 4 23.0
Tryngites subruficollis Playerito Canela 108 6 22.5
Sporophila ruficollis Capuchino Garganta Café 106 6 22.1
Gubernatrix cristata Cardenal Amarillo 74 4 21.3
Alectrurus risora Yetapá de Collar 40 2 21.0
Sporophila cinnamomea Capuchino de Corona Gris 21 1 21.0
Ctenomys dorbignyi Anguyá Tutú de D'Orbigny 19 1 19.0
Dolichonyx oryzivorus Charlatán 35 2 18.4
Pseudocolopteryx dinelliana Doradito Pardo 50 3 18.3
Chacodelphys formosa Marmosa pigmea del chaco 18 1 18.0
Crax fasciolata Muitú 18 1 18.0
Ctenomys argentinus Argentine Tuco-tuco 18 1 18.0
Laterallus spiloptera Burrito Negruzco 34 2 179
Harpyhaliaetus coronatus Águila Coronada 17 1 17.0
Polystictus pectoralis Tachurí Canela (Piojito) 32 2 16.8
Tapirus terrestris Tapir 16 1 16.0
Tayassu pecari Pecarí Labiado 16 1 16.0
Bibimys chacoensis Ratón de Hocico Rosado Norteño 14 1 14.0

Tabla 4-15. Especies prioritarias para el conjunto de los establecimientos estudiados ordenadas de

acuerdo a la valoración obtenida.

135 de 188
ADECOAGRO
Informe Final de la RBA

4.6 Conclusiones
El presente análisis permitió evaluar comparativamente los valores de biodiversidad tanto de los

establecimientos, como de las especies y de los ecosistemas.

En cuanto a la priorización de establecimientos, sumando los valores obtenidos por Oscuro y El Ombú se
obtiene un valor de 0,457 (Fig. 4-2). Esto podría interpretarse como que en ellos se concentra el 46% de
los valores de biodiversidad presentes en los siete establecimientos evaluados, marcando claramente la
importancia relativa que tienen con respecto a los otros cinco, más allá de que en todos ellos se hayan

encontrado atributos que determinen hábitats críticos.

Nótese que estos dos predios presentan valores relativos altos (Tabla 4-6) en los cuatro criterios
evaluados, es decir, que su valor de diversidad no se concentra en un único atributo sino que se
distribuye de una forma relativamente equitativa entre valores relativos a especies, ecosistemas,

procesos evolutivos y factores locales.

En un segundo nivel podría mencionarse el caso de San Joaquín, que si bien no se encuentra a nivel de
los dos primeros, se destaca en los criterios “factores locales” y “ecosistemas”, con atributos vinculados
al valor que representan las arroceras como proveedoras de hábitat y el alto valor de conservación de

sus bosques.

La priorización de especies y de ambientes dentro de cada uno de los establecimientos permite
potencialmente establecer prioridades y focos de atención donde concentrar el esfuerzo en las tareas

vinculadas a la gestión ambiental.

Entre las especies, sin embargo, en algunos casos las especies prioritarias obtuvieron valores muy
similares entre sí. Es el caso de Santa Lucía, La Rosa y en El Orden — La Carolina. Estas diferencias no

deben ser consideradas determinantes a la hora de tomar decisiones de gestión al respecto.

Entre los ecosistemas, en todos los predios los distintos tipos de bosques fueron los que mayor
valoración obtuvieron, mostrando la importancia que tiene este tipo de ambientes en términos de

gestión ambiental.

136 de 188
ADECOAGRO
Informe Final de la RBA

Sin embargo, es interesante notar que, la mayoría de las especies que obtuvieron las valoraciones más
altas y han sido identificadas como prioritarias -tanto en cada uno de los establecimientos
individualmente como en el análisis global- son especies que utilizan principalmente pastizales y otros
ambientes abiertos como hábitat. De esto se desprende que la gestión ambiental en los
establecimientos no deberá estar enfocada en un solo tipo de ambiente, sino que deberá contemplar
tanto los bosques como los ambientes abiertos, en particular aquellos importantes como hábitat para

las aves identificadas en cada uno de los predios.

137 de 188
ADECOAGRO
Informe Final de la RBA

5 Recomendaciones para un Plan de Acción para la Biodiversidad

5.1 Introducción

5.1.1 Alcance

Esta Sección del RBA presenta las recomendaciones del Equipo Consultor en Biodiversidad para la
elaboración de un Plan de Acción para la Biodiversidad (PAB) para que Adecoagro desarrolle medidas de
mitigación y monitoreo necesarias para cumplir con los requisitos de ND6. Estos requisitos aplican a
hábitats modificados con valores significativos para la biodiversidad, hábitats naturales y hábitats
críticos. Por otro lado, en lo que respecta a hábitats modificados sin valores importantes de
biodiversidad en los predios evaluados bajo el RBA, se deben continuar aplicando las Buenas Prácticas
Agrícolas. Todo proyecto nuevo debe tener una evaluación de impactos a la biodiversidad conforme a

ND1 y ND6 de la IFC.

5.1.2 Políticas Aplicables

En áreas de hábitat modificado que incluyan un valor significativo para la biodiversidad, Párrafo 13 de la
ND6 requiere que el cliente minimice los impactos sobre la biodiversidad y ejecute las medidas de
mitigación que correspondan. De acuerdo al Párrafo 41 de la Nota de Orientación de la ND6, estas
medidas deben mantener o mejorar los valores de biodiversidad. En el caso de los establecimientos
sujetos a la RBA, las arroceras tipo “nivel cero” que soportan grandes números de aves de humedales se

consideran como hábitats modificados con valores significativos para la biodiversidad.

En áreas de hábitat natural, Párrafo 15 de la ND6 requiere que el cliente implemente medidas de
mitigación diseñadas para obtener una pérdida neta cero cuando sea factible. Tales medidas pueden

incluir, entre otras:

e Evitar impactos sobre la biodiversidad a través de la identificación y protección de áreas de
reserva dentro del predio (“set-asides”);

e Implementar medidas para minimizar la fragmentación de hábitats, como la protección o
restauración de corredores biológcos;

e Restaurar hábitats durante o después de las operaciónes del proyecto; e

+ Implementar compensaciones (“offsets”) para la biodiversidad.

138 de 188
ADECOAGRO
Informe Final de la RBA

La ND6 define "pérdida neta cero” como “el punto donde los impactos del proyecto sobre la
biodiversidad estén balanceados por medidas implementadas para evitar y minimizar los impactos del
proyecto, para realizar la restauración in-situ y finalmente, en su caso, para compensar impactos
residuales significativos, a una escala geográfica apropiada (por ejemplo, local, paisaje, nacional o

regional)”.

En áreas de hábitat crítico, Párrafo 17 de la ND6 prohíbe cualquier actividad de un cliente al menos que

se demuestre cada uno de los siguientes cuatro requisitos:

+  Noexisten otras alternativas viables dentro de la región para el desarrollo del proyecto en
hábitats modificados o naturales que no sean críticos;

e  Elproyecto no ocasionará impactos adversos mensurables sobre aquellos valores de
biodiversidad para los cuales se hayan designado hábitat crítico y sobre los procesos ecológicos
que sustenten aquellos valores de biodiversidad;

e  Elproyecto no ocasionará una reducción neta en la población global y/o nacional/regional de
una especie En Peligro Crítico o En Peligro en un tiempo razonable; y

e El programa de gestión del cliente incorpora un programa robusto, adecuadamente diseñado y a

largo plazo de monitoreo y evaluación de la biodiversidad.

El Párrafo 18 de la ND6 requiere en el caso de proyectos en hábitat crítico que el cliente describa la
estrategia de mitigaciones en un Plan de Acción para la Biodiversidad (PAB) y que estas se diseñen para
obtener ganancias netas para aquellos valores de biodiversidad para los cuales se hayan designado
hábitat crítico. ND6 define “ganancias netas” como resultados adicionales de conservación que se
obtengan para los valores de biodiversidad para los cuales se hayan designado hábitat crítico.
Ganancias netas se pueden obtener a través del desarrollo de una compensación (offset) y/o, en casos
donde es factible cumplir con los requisitos del Párrafo 17 de la ND6 sin un área de compensación, el
cliente debe obtener ganancias netas a través de la implementación de programas implementados in

situ (en el establecimiento) para mejorar hábitats y proteger y conservar la biodiversidad.

Cuando se proponen compensaciones como parte de la estrategia de mitigación, Párrafo 19 de la ND6
requiere que el cliente demuestre a través de una evaluación que los impactos residuales significativos

del proyecto se mitigarán adecuadamente para cumplir con los requisitos del Párrafo 17.

139 de 188
ADECOAGRO
Informe Final de la RBA

5.1.3 Consulta con Especialistas, Expertos y Grupos de Interesados
Es imprescindible que Adecoagro desarrolle el PAB en consulta con especialistas, expertos y grupos de

interesados en la biodiversidad y la conservación en el área de influencia de sus operaciones.

5.2 Descripción de las Operaciones
El PAB debe describir las operaciones de Adecoagro con un enfoque en actividades con potenciales

impactos y riesgos para valores de biodiversidad.
5.3 Evaluación de Impactos Residuales sobre Valores Prioritarios

5.3.1 Marco Conceptual

Un principio básico de la ND6 es que se debe evaluar los impactos de un proyecto después de la
aplicación de las medidas de mitigación que minimicen y restauren los impactos inevitables; estos
impactos son los impactos residuales. En el caso de hábitats modificados con valores significativos para
la biodiversdad, el objetivo debe ser minimizar los impactos a través de medidas que mantengan o
mejoren estos valores. En el caso de hábitats naturales no-críticos, el objetivo debe ser la pérdida neta
cero cuando sea factible. En el caso de hábitats críticos, se requiere ganancias netas para valores de
biodiversidad para los cuales se determinen hábitat crítico. Entonces, la evaluación, predicción o
pronóstico de impactos residuales significativos sobre valores prioritarios de biodiversidad es el punto

de partida para la elaboración de un PAB.

5.3.2 Valores Clave de la Biodiversidad

Los valores clave de biodiversidad a nivel de establecimiento y a nivel global del conjunto de
establecimientos sujetos a la RBA se identifican y se priorizan en la Sección 4 del presente estudio. Estos
incluyen especies y hábitats o ecosistemas. Los anexos 1 y 2 presentan las listas de especies y
ecosistemas para los cuales se han designado hábitats críticos mediante la RBA. El PAB debe evaluar los
potenciales impactos residuales sobre cada uno de ellos y/o medidas para obtener una ganancia neta

sobre esos valores.

5.3.3 Impactos y Mitigaciones de las Actividades Agropecuarias Existentes

Las actividades de las operaciones agropecuarias pueden conllevar diversos impactos adversos tantos
como positivos sobre valores de biodiversidad. De manera indicativa y no exhaustiva, el PAB debe
considerar los potenciales impactos residuales de actividades como, a saber,

e Gestión del Agua

+* Aplicación de Fertilizantes

140 de 188
ADECOAGRO
Informe Final de la RBA

e Aplicación de Herbicidas y Pesticidas

+  Cultivación del Suelo

+ Cosecha de Cultivos

e Transporte de material

+  Pastoreo de ganado

e Cacería y recolección furtiva de fauna y

+ Uso del Fuego

Una evaluación de impactos debe considerar los impactos acumulativos y sinérgicos de las actividades
diversas que se realicen en el establecimiento, ya que existen interacciones entre los mismos porque no
ocurren de forma aislada en el espacio y el tiempo sino un campo cultivado o un pastizal pastoreado
está a múltiples actividades de manejo. De otra manera, los organismos en muchos casos están

expuestos a distintos impactos y riesgos durante el curso de su vida diaria y estacional.

5.3.4 Resumen de Impactos Residuales

El objetivo principal del PAB asimismo es asegurar que se obtengan ganancias netas a través de acciones
adicionales necesarias para contrarrestar o revertir impactos residuales significativos que se traducen en
la degradación de hábitats, la alteración de procesos ecológicos y la reducción de poblaciones de

especies.

Dada la complejidad de las interacciones y sinergias entre actividades e impactos, es mejor tomar una
perspectiva holística e histórica para entender los impactos residuales de las operaciones agropecuarias
sobre los valores de biodiversidad, tomando en cuenta la línea base del presente como el resultado del

conjunto de prácticas de manejo y la historia del uso del suelo en el sitio evaluado.

La presencia de valores importantes de biodiversidad en el presente, sin embargo, no asegura su
existencia a futuro sin la evaluación de tendencias y trayectorias en poblaciones, hábitats y recursos. La
Sección 5.5 de este informe parte de una evaluación de la condición actual y tendencias a futuro en cada

uno de los siete establecimientos evaluados.

141 de 188
ADECOAGRO
Informe Final de la RBA

5.4 Líneas de Acción Generales

5.4.1 Introducción

Se recomienda que el PAB incluya las acciones a ser desarrolladas e implementados por el PAB tanto
como las actividades existentes del Sistema Integral de Gestión de Adecoagro y los requisitos de los
Estudios de Impacto Ambiental (ElAs) aprobados como acciones adicionales necesarias para obtener

ganancias netas para valores de biodiversidad para los cuales se hayan designado hábitat crítica.
5.4.2 Elementos del Sistema Integrado de Gestión de Adecoagro

5.4.2.1 Integración del PAB con el Sistema Integrado de Gestión

Se recomienda integrar el PAB como elemento del Sistema Integrado de Gestión de Adecoagro y que el
PAB haga referencia a los elementos relevantes del Sistema Integrado de Gestión para evitar
redundancias y duplicación de esfuerzos.

5.4.2.2 Política de Biodiversidad
Como parte de sus políticas corporativas, se aconseja que Adecoagro adopte una política específica

sobre la biodiversidad y que esta política esté alineada con los objetivos de la ND6.

5.4.2.3 Evaluación de Impactos y Riesgos a la Biodiversidad de Actividades Planificadas

Un elemento fundamental de la Norma de Desempeño 1 es la evaluación previa de impactos y riesgos
de actividades planificadas. Del análisis realizado bajo la Evaluación Rápida de Biodiversidad (RBA) y
dado que los establecimientos se encuentran dentro de hábitat crítico, será necesario que cualquier
proyecto productivo futuro que implique la incorporación de nuevas áreas para la producción o
comprenda actividades que puedan tener impactos significativos sobre el ambiente, sea analizado y
evaluado bajo la ND1 y la ND 6, además de cumplir obviamente, todos los requisitos y requerimientos
legales y administrativos, y la respectiva evaluación de impacto ambiental. En tal sentido, se recomienda
que dicho proyecto futuro considere como medidas de gestión ambiental, entre otras, la definición e
implementación de un Protocolo de Buenas Prácticas Ambientales, el Monitoreo de fauna, la definición,

implementación y gestión de Áreas de Protección Ambiental (APAs).

5.4.2.4 Auditoría de Cumplimiento del PAB
Se recomienda que el desempeño del PAB sea auditado por el programa correspondiente del Sistema

Integrado de Gestión.

142 de 188
ADECOAGRO
Informe Final de la RBA

5.4.2.5 Requisitos y Recomendaciones de los ElAs y Monitoreos Realizados

Algunos establecimientos de Adecoagro cuentan con ElAs y/o informes de monitoreo de biodiversidad.
Estos documentos incluyen requisitos (en el caso de los ElAs) y recomendaciones (en el caso de los
informes de monitoreo) que se recomiendan implementar como parte del Sistema Integrado de Gestión

a través de su incorporación al PAB.

5.4.2.6 Manejo Integrado de Plagas
Es una actividad de importancia creciente para la producción, pero al mismo tiempo es una de las

herramientas clave en el Plan de Gestión Ambiental, porque según cómo se la aplique los resultados
ambientales serán mejores o peores. Se busca la aplicación ambientalmente responsable de
agroquímicos, esto es, sólo se aplican agroquímicos cuando se supera cierto umbral de daño económico
del cultivo; en tanto no se supere dicho umbral, se deja actuar a los predadores naturales. Se trata no

solo de establecer esta práctica de manejo, sino también de documentar su aplicación.

5.4.2.7 Manejo eficiente y responsable de agroquímicos
La actividad incluye todas las etapas referidas al uso de agroquímicos (fertilizantes, herbicidas,

fungicidas, etc.): la aplicación, el transporte, la manipulación, el almacenamiento y la disposición final de
sus envases. Todas las actividades con agroquímicos obedecen a normativas destinadas a garantizar la

salud de los trabajadores, así como a evitar daños por contaminación del agua y del suelo.

5.4.2.8 Manejo del Ganado
Se recomienda considerar medidas para evitar y minimizar impactos sobre especies y ecosistemas

ocasionados por el manejo del ganado, tanto el pastoreo de los animales en pastizales naturales como la
gestión de excremento. Acciones a considerar incluyen sistemas de rotación y exclusión para aumentar
la heterogeneidad de micro-hábitats para flora y fauna de pastizales, medidas para fomentar el
reclutamiento de árboles en sabanas y el control de nutrientes en ecosistemas acuáticos. Se
recomienda consultar con especialistas y ONGs expertas en temas de conservación de la flora y fauna de
pastizales en Argentina y el Cono Sur. Se recomienda en particular considerar aplicar el Índice de
Conservación de Pastizales y el Protocolo de Certificación de Carnes de Pastizales Naturales de la ONG
“Alianza del Pastizal”, entidad auspiciada en parte por el Banco Mundial y el Banco Interamericano de

Desarrollo y con enfoque en la gestión sostenible de la ganadería en la región del Cono Sur y Paraguay.

143 de 188
ADECOAGRO
Informe Final de la RBA

5.4.2.9 Manejo de Especies Exóticas
Cómo acción general y de acuerdo a las párrafos 21-23 de la ND6, Adecoagro debe asegurar que sus
actividades no fomenten la invasión de especies exóticas nuevas o el aumento de la abundancia o

cobertura de especies exóticas ya establecidas en el país.

5.4.3 Capacitación, Comunicación y Consulta

Se recomienda se elabore el PAB en consulta con grupos de interesados y expertos.

En las visitas a campo realizadas con objeto del presente estudio se detectó un importante interés,
conocimiento y compromiso por parte del personal a cargo de las tareas productivas en los predios para
con algunos de los valores de biodiversidad destacados en los mismos. Este es un valor importante que
puede ser maximizado para que Adecoagro desarrolle su producción en el marco de una gestión

ambiental satisfactoria.

La educación ambiental es una actividad clave para alcanzar muchos de los objetivos vinculados con la
conservación. Si no se genera un compromiso y un sentido de pertenencia tanto en las poblaciones
vecinas como entre los empleados de la empresa y los contratistas, será difícil cumplir con las metas

planteadas. Por esto, pueden plantearse diferentes instancias y estrategias de educaci

e Colocación de cartelería, destinada tanto al personal y contratistas como al público en general,
sobre las áreas de protección ambiental (APAs). La misma deberá divulgar el fundamento de las
APASs, así como también las indicaciones de no cazar, no cortar madera, no arrojar basura, etc.

+ Charlas de educación ambiental y conservación de la naturaleza dirigidas al personal de la

empresa y contratistas. Temario tentativ

Importancia de la conservación de la biodiversidad y
cuidado del ambiente. Presentación del PGA. Funciones de las APAs y su importancia ambiental.
Especies de interés especial, reconocimiento y conservación.

e Charlas de educación ambiental y conservación de la naturaleza dirigidas a la población vecina al
establecimiento (Ej. Escuelas). Temario tentativo: Importancia de la conservación de la
biodiversidad y cuidado del ambiente. Especies de interés especial, reconocimiento y
conservación. Funciones de las APAs y su importancia ambiental.

+ Organización y recepción de visitas guiadas a escuelas primarias y secundarias de las

comunidades vecinas.

144 de 188
ADECOAGRO
Informe Final de la RBA

5.5 Recomendaciones Específicas por Establecimiento

5.5.1 Generalidades

El presente estudio permitió identificar y priorizar los valores de conservación en los siete
establecimientos. Estos valores, están vinculados en algunos casos a una alta diversidad de ambientes
en los predios; a ecosistemas particulares o fuertemente amenazados, como es el caso de algunos
bosques en las regiones del Chaco y del Espinal; o a la presencia de especies de interés para la
conservación por ejemplo por estar en peligro de extinción. Estas recomendaciones son adicionales a las
medidas generales incluidas en la sección precedente y tienen el propósito de mantener los valores
significativos para la biodiversidad en hábitats modificados, obtener pérdida neta cero en hábitats
naturales y obtener ganancias netas en valores de biodiversidad para los cuales se haya identificado

hábitats críticos.

En los predios estudiados aquí, a pesar de estar fuertemente dedicados a la producción agrícola
intensiva, se conserva aún un alto porcentaje de su superficie (entre 19 y 61%) cubierto por ambientes
naturales en muchos casos destinados al pastoreo de ganado. Para cumplir con ND6, estos hábitats
deben ser manejados para obtener pérdida neta cero de valores de biodiversidad en cuanto sea factible.
Esto puede ser a través de la mejora en la calidad de pastizales en áreas seleccionadas para

contrarrestar la degradación paulatina de calidad y obtener un balance neutro o hasta positivo.

La relación entre la biodiversidad natural y la expansión de la producción agropecuaria es estudiada
intensamente desde hace ya más de una década por la biología de la conservación. Se ha documentado
sistemáticamente la relación positiva entre la superficie de ambientes naturales existente en el paisaje
con la diversidad y riqueza de especies que lo habitan (e.g. Aviron et al. 2005, Tscharntke et al. 2005,
Billeter et al. 2008). Para las regiones involucradas en este estudio, se han documentado puntualmente
relaciones entre la reducción de ambientes naturales y cambios en la biodiversidad como por ejemplo el
reclutamiento de juveniles en las especies arbóreas del bosque (Torrella et al. 2015) o la densidad

poblacional de especies de aves (Gavier-Pizarro et al. 2012).

De lo anterior se desprende que, en la mayor parte de los casos, estos valores de biodiversidad

identificados en este proceso son fuertemente dependientes de la existencia de ambientes naturales,

145 de 188
ADECOAGRO
Informe Final de la RBA

tanto en los predios como en sus contextos. Una excepción a esto es seguramente el caso del Charlatán,

que aprovecha para alimentarse un hábitat modificado como los lotes arroceros.

Por este motivo, en forma coincidente las medidas sugeridas por la bibliografía especializada (e.g.
Fischer et al. 2006, Melo et al. 2013, Dóbert et al 2014) la preservación de hábitats naturales en los
establecimientos constituye entonces la principal recomendación de gestión ambiental que se surge de

este estudio.

Respecto a posibles ambientes o sitios puntuales importantes para la conservación, asociados a medidas
de gestión ambiental de algún proyecto productivo futuro, de la información evaluada y los resultados
obtenidos del RBA, se señalan a continuación ambientes (o sitios, cuando hay información suficiente)

prioritarios dentro de cada establecimiento.

5.5.2 ElOmbú

Los bosques ribereños presentes en El Ombú, con un alto valor de biodiversidad, han sido identificados
como prioritarios mediante el proceso llevado adelante en este estudio. Adicionalmente, están
protegidos por la ley provincial 1.552/10 por lo que no pueden ser desmontados y estaría asegurada su

preservación en el tiempo.

Se desprende entonces que los bosques ribereños presentes en el establecimiento serían naturalmente
sitios prioritarios y punto de partida para el diseño de áreas y medidas de protección ambiental en El
Ombú para obtener ganancias netas. Adecuándose además a la zonificación establecida en la ley
mencionada, surge como otro sector prioritario a ser tenido en cuenta el extremo noreste del predio,
que pertenece a la zona “Corredores” de la mencionada ley provincial. Conocido localmente como
“Estero Gallego” este sector es ocupado por un mosaico de ambientes de esteros, bañados y sabanas
que resulta interesante como proveedor de hábitat para un conjunto de las especies que determinan
hábitat crítico en el predio, como los Capuchinos (aves del género Sporophila) y el Ciervo de los
Pantanos. Por ende, se recomienda tomar medidas en este sector para obtener ganancias netas para

estas especies.

Considerando además que la misma ley 1.552/10 impone un límite al cambio de uso del suelo en el

predio, se podrían tener en cuenta las definiciones arriba planteadas, y aplicando criterios de ecología

146 de 188
ADECOAGRO
Informe Final de la RBA

de paisajes y biología de la conservación, diseñar una red de Áreas de Protección Ambiental dentro del
establecimiento El Ombú que además contengan muestras representativas de los distintos ambientes
presentes en el establecimiento y mantenga entre ellos (y con los ambientes naturales del entorno) un
buen nivel de conectividad ecológica. En este sentido vale la pena tener en cuenta por ejemplo la
propuesta presentada en 2012 por el equipo de asesores ambientales de la empresa (Fig. 5-1); esta
propuesta - desarrollada luego de tres años de monitoreos regulares en el establecimiento- involucra la

totalidad de los bosques ribereños y un alto porcentaje del sector incluido en la Zona Corredores.

De las 12 especies que determinan hábitat crítico en Ombú, seis son aves de pastizal, y se incluyen entre
ellas las tres especies que mayores valores obtuvieron en la priorización. Para obtener ganancias netas
para las aves de pastizal, se recomienda acciones de mejora de la calidad de sus hábitats a través del
manejo del ganado y el fuego. Entre las aves, se encuentra también el Muitú, de presencia confirmada
en el predio y que, a diferencia de las otras seis especies, es exclusiva del bosque de ribera. Completan
la lista tres especies de mamíferos pequeños endémicos y dos mamíferos grandes, como el Pecarí
Labiado y el Tapir, que también utilizan el bosque de ribera como hábitat. Para las especies del bosque
de ribera, se recomiendan acciones para proteger los hábitats boscosos y prevenir la cacería furtiva para

obtener ganancias netas.

En función de la priorización de especies y de ambientes, surge la importancia del monitoreo de los
bosques de ribera como ecosistema en sí mismo y como proveedores de hábitat para los mamíferos
mencionados y para el Muitú. Se recomienda monitorear anualmente el área de bosques de ribera a
través de imágenes satelitales disponibles en línea en sitios de monitoreo de cobertura forestal, por

ejemplo, Terra-i Data Visualization — http://terra-i.org/terra-i/data/data-statistics.html. En caso de

demostrarse una reducción en área de bosque, se recomienda que Adecoagro desarrolle acciones para
restaurar el área. Los pastizales y otros ambientes abiertos (como las sabanas o palmares) del Ombú,
aptos para las aves identificadas, entre las que se destacan los Capuchinos Castaño y Garganta Café y el
Yetapá de Collar, también son hábitats prioritarios que merecen acciones para mejorar su calidad para
las aves amenazadas de pastizales (véase la Sección 4.6 arriba). La creación de pequeñas exclusiones
temporales (de por ejemplo 50 metros x 50 metros) donde se permite el crecimiento de pastos maduros

que desarrollan inflorescencias y semillas es una medida potencial.

147 de 188
ADECOAGRO
Informe Final de la RBA

Figura 5-1. Propuesta de Áreas de Protección Ambiental en El Ombú (Torrella et al. 2012), se diferencian las áreas
en función de su prioridad de inclusión, en rojo mayor prioridad, en naranja prioridad intermedia y en amarillo

menor prioridad. En gris se muestran las áreas cultivadas.

5.5.3 San Joaquín

El establecimiento San Joaquín es el único de los aquí analizados que cuenta con Áreas de Protección
Ambiental (APAs) formalmente presentadas ante las autoridades provinciales correspondientes. Estas
APAs (Fig. 5-2) fueron presentadas como medida de compensación en el Estudio de Impacto Ambiental
del Proyecto Arrocero y luego fueron una de las herramientas fundamentales para el desarrollo e

implementación del Plan de Manejo y Conservación de la Biodiversidad del establecimiento.

Es importante destacar que estas áreas incluyen muestras representativas de los distintos ambientes y
ecosistemas presentes en el predio, en particular de aquellos que surgen como prioritarios a partir de
los resultados obtenidos en este proceso de evaluación (RBA), como son:

Los bosques y sabanas-parque protegidos por la ley Nacional 26.331 y la normativa provincial que se
adecúa a ella. Las sabanas-parque se destacan además por la riqueza de aves que albergan estos

hábitats.

148 de 188
ADECOAGRO
Informe Final de la RBA

Por otro lado, de las cinco especies de aves que determinan hábitat crítico en San Joaquín, 3 de ellas (los
Capuchinos Castaño y Garganta Café y el Tachurí Canela) utilizan preferencialmente los pastizales, y una
(el Playerito Canela) los ambientes de borde de cuerpos de agua. Se desprende entonces la importancia
que tendrían también estos ambientes en un eventual programa de gestión y monitoreo ambiental en el
predio. Se recomienda la aplicación de las medidas incluidas en el ElA de San Joaquín, como la gestión

del uso del agua, prevención de la contaminación del suelo y no sobrepasar la capacidad de carga de los

pastizales.

Figura 2. Áreas de Protección Ambiental (APAs) en el establecimiento San Joaquín presentadas ante la Provincia de

Santa Fe en 2011.

5.5.4 Oscuro

Los bosques higrófilos, destacados por su biodiversidad, ya que es el ambiente que concentra la mayor
riqueza de especies, tanto vegetales como animales en el predio, resultaron prioritarios entre los
diferentes ecosistemas presentes en el predio. La mayor parte de los bosques higrófilos dentro del
establecimiento se encuentra protegida por las leyes nacionales y provinciales al estar incluidos en las
categorías rojo o amarillo. Sin embargo, hay sectores de estos bosques, hacia el este del predio, que

están categorizados en verde y la ley podría permitir entonces su desmonte. Teniendo en cuenta los

149 de 188
ADECOAGRO
Informe Final de la RBA

valores de biodiversidad arriba mencionados se considera que sería importante que la totalidad de los

bosques higrófilos del predio sea excluida de cualquier proyecto productivo futuro.

El sector de sabanas de Ñandubay ubicado en el noreste del establecimiento resulta importante
también, por un lado por tratarse del hábitat del Cardenal Amarillo, una de las especies que define
hábitat crítico; y por otro por su valor como ambiente per sé, ya que es un ambiente fuertemente
afectado por el cambio de uso del suelo en la región del Espinal. La gestión de este hábitat debe brindar
una ganancia neta en cuanto a la calidad del hábitat para el Cardenal amarrillo. Se recomienda
monitorear cada dos años la condición de los árboles en estas sabanas del Espinal para asegurar la
sostenibilidad de las prácticas de pastoreo. Los indicadores importantes serían evidencia de

reclutamiento de árboles característicos como el Ñandubay y la ausencia de invasiones del Espinillo.

Con respecto a los pastizales y otros ambientes abiertos (como los palmares), se debe obtener
ganancias netas para aquellos que funcionan como hábitat para un grupo importante de las especies
prioritarias en el predio (Yetapá de Collar, Capuchino Garganta Café, Capuchino de Corona Gris,
Capuchino Castaño y Playerito Canela), siempre con monitoreo de la calidad del hábitat y respuestas de
gestión para corregir alguna tendencia negativa de la misma. En caso de proyectos futuros, se

recomienda conservar muestras representativas para obtener pérdida neta cero.

Entre las especies prioritarias de Oscuro se destaca sensiblemente el caso de la Rana de Pedersen, que
además es la especie que mayor valoración alcanzó en la priorización global contemplando los siete
establecimientos. Es una especie endémica, con rango de distribución restringido, considerada en
peligro a nivel global y cuya presencia en los bosques del predio está confirmada. Esta rana se encuentra
típicamente en bromeliáceas terrestres (cardos) pero también en caraguatales de Eryngium sp. en
ambientes de bosque de galería pero también en Espinal, Campos y Malezales, a veces en ambientes

con moderado grado de perturbación antrópica (Zaracho et al., 2012).

Otros valores importantes que merecen ser considerados en Oscuro incluyen un conjunto de aves de
pastizal (tres especies de Capuchinos, el Yetapá de collar, el Cardenal amarillo y el Playerito castaño) y el

Anguyá Tutú de D'Orbigny, un tuco-tuco endémico de ambientes arenosos de la zona.

Considerando su identificación como AICA, se recomienda que las medidas adicionales de conservación

en Oscuro consideren las especies de importancia ornitológica identificadas para la AICA, a saber, el

150 de 188
ADECOAGRO
Informe Final de la RBA

Ñandú, el Capuchino garganta café y el Cardenal amarillo. Además, se recomienda monitorear las
especies En Peligro según la UICN, la Rana de Pedersen y el Cardenal amarillo si se plantean actividades

nuevas dentro de sus hábitats.

5.5.5 Itá Caabó

Dada la definición de Hábitat Crítico por parte de las especies, los ambientes de importancia para
conservar muestras representativas son principalmente los pastizales y las sabanas de ñandubay. Estas
últimas son el principal hábitat del Cardenal Amarillo (Gubernatrix cristata), particularmente sería
prioritario el sector de sabanas ubicado hacia el oeste del lote “Rincón de yeguas” (Fig. 5-3), donde se ha
registrado sistemáticamente presencia de esta especie durante los monitoreos realizados entre 2010 y

2012.

Con respecto a los pastizales, en caso de proyecto productivo futuro, se recomienda conservar
muestras representativas de los pastizales y otros ambientes abiertos que funcionan como hábitat para
el resto de las especies prioritarias del predio (Capuchino Castaño, Capuchino Pecho Blanco y Playerito
Canela), siempre con un diseño parcelas suficientemente grandes y conectadas para evitar la creación

de pequeñas “islas” de hábitats de poca funcionalidad ecológica.

Complementariamente, en caso de proyecto productivo futuro, se recomienda conservar sectores de
bosques, importantes por ser los ambientes con mayor diversidad de aves dentro del predio y por la
valoración que obtuvieron en el proceso de priorización presentado en el capítulo 4. Se destacan en
particular los bosques asociados al arroyo Curupi-caí (Fig. 3), con algunas particularidades en cuanto a
composición de especies vegetales con respecto a los bosques del entorno. Es importante que los
sectores de bosques protegidos tengan un tamaño y conectividad que permitan su funcionalidad para

las aves.

151 de 188
ADECOAGRO
Informe Final de la RBA

Figura 5-3. Sitios identificados como prioritarios por su valor de conservación en el establecimiento Itá Caabó.

5.5.6 El Orden - La Carolina
Dada la definición de Hábitat Crítico por parte de las especies, los ambientes de importancia para
conservar muestras representativas en El Orden-La Carolina son principalmente los pastizales, seguidos

de algunos parches de bosques.

Respecto a los pastizales, particularmente es de importancia el aibal (Elionurus muticus) identificado en
el suroeste de La Carolina en ocasión del estudio de impacto ambiental realizado en el predio (Fig. 5-4).
A su vez, se recomienda considerar muestras representativas de las distintas sabanas abiertas, que en su
estrato herbáceo presentan estos pastizales de Elionurus muticus. Estos pastizales deben ser

manejados para obtener pérdida neta cero.

En cuanto a los bosques en El Orden-La Carolina, se identifican los siguientes sitios de mayor

importancia para conservar muestras representativas (Fig. 5-5). Estos remanentes de bosque deben ser

manejados para obtener ganancias netas de calidad del hábitat.

152 de 188
ADECOAGRO
Informe Final de la RBA

La Carolina

El Orden

Figura 5-4. Sitio potencialmente prioritario para conservación de aibales en El Orden-La Carolina.

Teniendo en cuenta que el establecimiento El Orden-La Carolina no pudo ser recorrido a campo por
presentar condiciones de inaccesibilidad durante el estudio, y que no se contó con información de
campo detallada sobre su biodiversidad y estado de conservación, estas prioridades se consideran

potenciales, a ser confirmadas eventualmente luego de una prospección a campo más detallada.

153 de 188
ADECOAGRO
Informe Final de la RBA

Figura 5-5. Sitios potencialmente prioritarios para conservación de bosques en El Orden-La Carolina. El sitio

aparentemente de mayor interés se destaca en color amarillo.

5.5.7 LaRosa

Dada la definición tentativa de Hábitat Crítico por parte de tres especies de aves con presencia probable
en el área, los ambientes de importancia para conservar muestras representativas en La Rosa son
principalmente los pastizales. Dada la extensión de las áreas destinadas a la producción agrícola y
ganadera, resultarán de especial interés los pastizales correspondientes a las planicies de inundación del

Río Salado y de los cursos menores que atraviesan el establecimiento.

Complementariamente, se recomienda incluir también los bosques nativos presentes en La Rosa, como
los asociados al Río Salado, categorizados como de “alto valor de conservación” según la normativa

nacional y provincial.

Teniendo en cuenta que La Rosa no pudo ser recorrido a campo por presentar condiciones de
inaccesibilidad durante el estudio, y que no se contó con información de campo detallada sobre su
biodiversidad y estado de conservación, estas prioridades se consideran potenciales, a ser confirmadas

eventualmente luego de una prospección a campo más detallada.

154 de 188
ADECOAGRO
Informe Final de la RBA

5.5.8 Santa Lucía

Entre las áreas de bosque chaqueño identificadas en Santa Lucía, se destacan por su fisonomía (mayor
altura y densidad de individuos de gran porte) dos sectores, en el norte y en el centro del
establecimiento (Fig. 5-6). Estas áreas deben ser manejadas para obtener una ganancia neta en la

calidad de los bosques.

Los Bañados del Río Salado en sur del predio (Fig. 5-7) resultan prioritarios por un lado por contener
pequeñas isletas de bosques categorizados en Rojo en la legislación nacional y provincial; y por otro por
contener pajonales y pastizales que constituyen el hábitat de una importante diversidad de aves, entre
ellas cuatro de las cinco especies que definen hábitat crítico para el establecimiento. Los bañados deben
ser manejados para obtener una ganancia neta en la calidad de los bosques y en la calidad del hábitat

para las aves de los pastizales.

Se recomienda implementar además la propuesta de conservación para Santa Lucía realizada en junio
de 2008 por parte de los asesores ambientales de Adecoagro s.a. (Fig. 5-7), que de permitir la
regeneración del bosque en un sector arbustificado y con pasturas -sector rojo en la figura-, permitiría
recuperar la conectividad del bosque, creando una masa boscosa conectada de 2.750 hectáreas, además

del bloque del extremo norte del predio.

155 de 188
ADECOAGRO
Informe Final de la RBA

Figura 5-6. Imagen satelital del sector norte del establecimiento Santa Lucía. Se marcan en amarillo los sitios

prioritarios para la conservación del bosque.

156 de 188
ADECOAGRO
Informe Final de la RBA

Figura 5-7. Propuesta de Áreas de Protección Ambiental (APAs) realizada en 2008. El área en celeste corresponde

a los Bañados del Río Salado.

5.6 Factibilidad de Ganancias Netas para Valores de Hábitat Crítico

5.6.1 Marco Conceptual

Si existe una probabilidad razonable previsible de un impacto residual significativo sobre un valor de
biodiversidad para el cual se haya designado hábitat crítico, es necesario identificar una acción de
compensación y evaluar si es factible obtener ganancias netas para ese valor. En el caso en el que se

demuestre mediante monitoreos longitudinales y la opinión de expertos independientes que no hay

157 de 188
ADECOAGRO
Informe Final de la RBA

impactos residuales significativos probables sobre determinados valores de biodiversidad (ecosistemas

o especies), la IFC puede no requerir ganancias netas.

Para los fines del PAB de Adecoagro, se recomienda evaluar los impactos residuales bajo el régimen

actual de gestión ambiental y agropecuario en los establecimientos, con la finalidad de identificar la

necesidad de medidas adicionales de mitigación para obtener ganancias netas. La ganancia neta se
puede medir como una diferencia positiva a mediano o largo plazo en un indicador mensurable, como,
por ejemplo, la población de cardenales amarillos o las hectáreas de hábitat de buena calidad para esta
especie. Una ganancia neta no implica la restauración del ecosistema o una población a alguna
condición previa arbitraria sino puede ser una reducción mensurable de una tendencia negativa o la

mejora en calidad de un hábitat.

5.6.2 Especies

Las ganancias netas para especies se pueden medir directamente a través del tiempo por monitoreo de
poblaciones o indirectamente por monitoreo de la calidad y cantidad de hábitats y recursos requeridos
por la especie. Se obtienen ganancias netas a través de diversas tipos de intervenciones que eliminen o
reduzcan amenazas como la cacería o recolección, la depredación por perros, la pérdida o degradación
de hábitats o procesos ecológicos o evolutivos como corredores de migración y áreas de reproducción o

invernación.

El Equipo Consultor considera que existen muchas oportunidades para que Adecoagro obtenga
ganancias netas para especies de importancia para la conservación para las cuales se han determinado
hábitats críticos en sus establecimientos y su área de influencia, a través de acciones adicionales a

desarrollarse el PAB.

5.6.3 Ecosistemas

Las ganancias netas para ecosistemas altamente amenazados, los cuales incluyen prácticamente todos
los ecosistemas naturales de las tierras bajas subtropicales de Argentina como resultado la expansión de
la frontera agrícola, se pueden obtener a través de la protección de hábitats existentes en buena
condición, la mejora de la condición de hábitats degradados o la restauración de hábitats convertidos.
Mientras la restauración de hábitats puede ser una actividad costosa y de éxito poco cierto, la mejora de
hábitats degradados a través de la implantación de mejores prácticas de gestión es mucho más viable y

menos costoso.

158 de 188
ADECOAGRO
Informe Final de la RBA

El Equipo Consultor considera que Adecoagro podrá obtener ganancias netas para ecosistemas a través
de mejoras en la gestión de APAs existentes y/o a través de la designación de nuevas APAs en las cuales
se aplicarían acciones adicionales de gestión para mejorar la calidad del hábitat y las condiciones de las
especies para las cuales se hayan designado hábitat crítico. Estas acciones pueden incluir, por ejemplo,
el manejo del ganado para mejorar el hábitat y la protección de terrenos evitando el paso de vehículos
pesados. Aunque la designación de APAs sin mejoras en su gestión podrá contribuir a alcanzar pérdida

neta cero, por si no es suficiente para obtener ganancias netas.
5.7 Programa de Monitoreo y Evaluación de la Biodiversidad

5.7.1 Generalidades

Esta actividad tiene como objetivo principal evaluar a lo largo del tiempo los distintos componentes de
la biodiversidad del establecimiento en general y de las Áreas de Protección Ambiental en particular. Los
monitoreos periódicos permitirán detectar eventuales modificaciones tanto en la riqueza y abundancia
de las poblaciones de especies, como en la condición ecológica de los ecosistemas. Se recomienda
atender particularmente las especies y los ambientes identificados como prioritarios en las secciones

previas en cada establecimiento.

Estos monitoreos servirán como “indicadores ambientales”, permitiendo detectar de forma temprana
diversos problemas o conflictos ambientales que pudiesen surgir, como degradación de ambientes,
invasiones biológicas, contaminación, etc. De esta manera se contará con información documentada,
confiable y precisa acerca de la presencia y/o de la evolución de las poblaciones de especies clave, lo

que permitirá una gestión eficiente en los casos que corresponda.

Para la comprensión y seguimiento de la calidad del agua y del suelo, se recomienda que el PMEB
incluya referencia a las medidas de gestión, monitoreo y análisis de indicadores y parámetros físicos y
químicos que realicen como parte del Sistema Integrado de Gestión, considerando que la flora y fauna

dependen estrechamente de ambiente abiótico.

Se recomienda analizar periódica y sistemáticamente los resultados de los monitoreos, a fin de
determinar si la evolución del ambiente receptor del proyecto transcurre dentro de los rangos
esperados. En caso contrario, se recomienda analizar la situación en detalle e implementar las medidas

de mitigación o corrección necesarias.

159 de 188
ADECOAGRO
Informe Final de la RBA

5.7.2 Indicadores

Los indicadores a ser monitoreados deben ser prácticos, fácilmente detectados o medidos y relevantes
para la identificación de impactos adversos tanto como positivos (indicadores de ganancias netas) y
deben incluir indicadores de especies tanto como de los ecosistemas o hábitats. Por ejemplo, se
recomienda considerar especies como la Rana de Pedersen y el Cardenal amarillo como especies En
Peligro y el Charlatán como especie migratoria y congregatoria. Los indicadores de especies pueden ser
presencia/ausencia o conteos (abundancia o frecuencia) y ser determinados en consulta con
especialistas nacionales en las especies en cuestión. En cuanto a ecosistemas y hábitats, se recomienda
monitorear la extensión o área tanto como la calidad y condición de los hábitats, combinando

monitoreo con imágenes satelitales y levantamientos de campo.

Además, se recomienda incluir indicadores asociados a las medidas de gestión o a las presiones que las
actividades de producción pueden tener sobre la biodiversidad (p.e. contaminación, ruido, polvo, etc.)-
Sin embargo, estos indicadores pueden ser evaluados como parte del Sistema Integrado de Gestión para

evitar redundancia y duplicación de esfuerzos.

5.7.3 Línea Base

Para cada indicador, se recomienda establecer una línea base que servirá como referencia de la
condición inicial para la evaluación del éxito de las acciones de mitigación o compensación. Sin embargo,
en la práctica es usualmente difícil establecer líneas bases de poblaciones de fauna debido a las
variaciones diarias, estacionales y anuales en su actividad, comportamiento y abundancia. Por ende, se
recomienda utilizar también indicadores de la disponibilidad y calidad de hábitats y recursos clave para
las especies de interés tanto como indicadores directos de poblaciones como censos, abundancia o

frecuencia de avistamientos.

5.7.4 Protocolos y Cronogramas de Monitoreo

Se recomienda incluir un plan o protocolo específico con cronograma para cada indicador escogido.

5.7.5 Acciones Correctivas y Gestión Adaptiva

Se recomienda que el PAB y su PMEB se enmarquen en la gestión adaptiva y describan como Adecoagro
aplicará los resultados de los monitoreos y evaluaciones para identificar e implementar acciones
correctivas y, en su caso, mejoras o adaptaciones de las mitigaciones o prácticas de gestión u operación

en respuesta a las evaluaciones.

160 de 188
5.8 Resumen de Requisitos

ADECOAGRO
Informe Final de la RBA

Para cumplir con los requisitos de la Normas de Desempeño de la IFC, en particular las ND 1 y 6, el PAB

de Adecoagro debe enmarcarse en los requisitos según el tipo de hábitat resumidos en la Tabla 5-1.

Tipo de Hábitat

Ejemplos del Hábitat

Requisitos

Hábitats modificados sin valor
significativo para la

biodiversidad

+ Campos de cultivos en secano
- soja, maíz, trigo

e Arroceras en laderas que no
formen humedales

e Praderas inducidas en
bosques transformados

históricamente

e Aplicar Buenas Prácticas
Agropecuarias
e Auditorias de la aplicación de

las medidas a través del SIG

Hábitats modificados con valor
significativo para la

biodiversidad

e Arroceras “nivel cero” que
soportan grandes números de

aves de humedales

+ Minimizar los impactos sobre
la biodiversidad y ejecutar las
medidas de mitigación que
correspondan para mantener
o aumentos los valores
significativos para la
biodiversidad.

+ Monitoreo de los valores

significativos.

Hábitats naturales (no críticos)

e Todos los hábitats dominados
por especies nativas en
cualquier establecimiento de
Adecoagro:

o Cuerpos de agua

o Humedales

o Pastizales y sabanas
pastoreados
históricamente por ganado
introducido

o Bosques degradados

+ Cuando sea viable, diseñar y
aplicar medidas de mitigación
para lograr que no exista
pérdida de biodiversidad
(pérdida neta cero).

+ Monitoreo del área de
hábitats naturales y de

indicadores de su calidad.

161 de 188

ADECOAGRO
Informe Final de la RBA

Hábitats críticos

e Todos los hábitats
modificados o naturales que
soportan las especies del
Anexo 1 de la RBA y/o
ecosistemas del Anexo 2 de la

RBA.

+ Ganancia neta para valores de
biodiversidad para los cuales
se han designado hábitat
crítico.

+ Monitoreo de indicadores de
impactos adversos
cuantificable sobre valores
para los cuales se han
designado hábitats críticos y
los procesos ecológicos que
los sostienen.

+ Monitoreo de poblaciones de
especies En Peligro o En

Peligro Crítico.

Tabla 5-1. Resumen de requisitos de la Norma de Desempeño 6 de la IFC para hábitats modificados,

naturales y críticos.

162 de 188

ADECOAGRO
Informe Final de la RBA

6 Bibliografía

Adámoli, J. 2008. Visita las Estancias El Orden-La Carolina, Santa Lucía y La Guarida. Documento inédito.

10 pp.

Adámoli, J., R. Ginzburg y S. Torrella. 2011. Escenarios productivos y ambientales del Chaco argentino:
1977-2010. Grupo de Estudios de Sistemas Ecológicos en Ambientes Agrícolas, Facultad de

Ciencias Exactas y Naturales, Universidad de Buenos Aires. 101 pp.

Adámoli J, Ginzburg R, Torrella S, Murphy J. 2011. Plan de Manejo y Conservación de la Biodiversidad

Establecimiento San Joaquín. Informe Anual, 10 pp.

Adámoli J, Ginzburg R, Torrella S, Murphy J. 2012. Plan de Manejo y Conservación de la Biodiversidad

Establecimiento El Ombú. Informe Anual, 14 pp.

Adámoli J, Sennhauser E, Acero J, Rescia A. 1990. Stress and disturbance: vegetation dynamics in the

dry Chaco region of Argentina. Journal of Biogeography 17: 491-500.

Adámoli J, Torrella S, Ginzburg R, Bonanata J. 2010. Plan de Manejo y Conservación de la Biodiversidad
Establecimiento El Ombú. Informe técnico: Programa de Vegetación y Áreas de Protección

Ambiental, 13 pp.

Aparicio G, Lorenzón R, Simoncini M. 2008. Informe de biodiversidad establecimiento San Joaquín.

Capítulo 2 Fauna. Informe técnico, 52 pp.

Arturi, M. 2006. Situación Ambiental en la Ecorregión Espinal.

http://www.fvsa.org.ar/situacionambiental/espinal.pdf

Aviron, S., Burel, F., Baudry, J. 8. Schermamn, N. (2005). Carabid assemblages in agricultural landscapes:
impacts of habitat features, landscape context at different spatial scales and farming intensity.

Agric. Ecosyst. Environ., 108, 205-217.

Barquez RM, Ojeda M, Ricardo A. 2006. Mamiferos de Argentina. Sistemática y Distribución. Editorial

SAREM, Mendoza, Argentina

163 de 188
ADECOAGRO
Informe Final de la RBA

Billeter, R., Lira, J., Bailey, D., Bugter, R., Arens, P., Augenstein, !., ... 8 Cerny, M. (2008). Indicators for
biodiversity in agricultural landscapes: a pan-European study. Journal of Applied Ecology, 45(1),
141-150.

BirdLife International. 2012. Sporophila palustris. The IUCN Red List of Threatened Species 2012:
e.T22723487A39953894. http://dx.doi.org/10.2305/1UCN.UK.2012-

1.RLTS.T22723487A39953894.en

BirdLife International. 2013. Gubernatrix cristata. The IUCN Red List of Threatened Species 2013:
e.T22721578A48156458. http://dx.doi.org/10.2305/1UCN.UK.2013-

2.RLTS.122721578A48156458.en

BirdLife International. 2015. Species factsheet: Buteogallus coronatus.

http://www.birdlife.org/datazone/speciesfactsheet.php?id=3496

BirdLife International. 2015. IUCN Red List for birds. Downloaded from http://www.birdlife.org on
12/2015.

Boletín Informativo de Legislación Provincial. 2012. Dirección de biblioteca e infomatica jurisprudencial

Poder Judicial Formosa. http://www.jusformosa.gob.ar/biblioteca/boletines,

BoletinInformativoPcial03.pdf

Brown, A. y S. Pacheco. 2006. Propuesta de Actualización del Mapa Ecorregional de la Argentina.

http://www.fvsa.org.ar/situacionambiental/Preliminares.pdf

Caballero J, Palacios F, Arévalos F, Ortiz E, Báez M. 2015. Monitoreo mensual del cambio de uso y
cubierta de la tierra, incendios y variación de la cubierta de aguas en el Gran Chaco Americano.

Informe mensual diciembre de 2014.Guyra Paraguay.
Cabrera, A.L. 1971. Fitogeografía de la República Argentina. Boletín de la Sociedad Argentina de
Botánica, 14: 1-42.

Cajade, R., E.G. Etchepare, C. Falcione, D.A. Barrasso y B.B. Álvarez. 2013. A new species of Homonota
(Reptilia: Squamata: Gekkota: Phyllodactylidae) endemic to the hills of Paraje Tres Cerros,

Corrientes Province, Argentina. Zootaxa 3709(2):162-176.

Cardozo, D. y F. Lobo. 2009. Pseudopaludicola mirandae Mercadal de Barrio and Barrio, 1994 (Anura,
Leiuperidae) is a junior synonym of Pseudopaludicola boliviana Parker, 1927. Journal of

Herpetology 43(4):685-687.

164 de 188
ADECOAGRO
Informe Final de la RBA

Chalukian S, de Bustos S, Lizárraga L, Varela D, Paviolo A, Quse V. 2009. Plan de acción para la
conservación del tapir (Tapirus terrestris) en Argentina. Wildlife Conservation Society, Tapir
Specialist Group-UICN, Dirección de Fauna-Secretaría de Ambiente y Desarrollo Sustentable de
la Nación.http:/www.ambiente.gov.ar/archivos/web/Tapir/file/Plan_de_Acci% C3%

B3n_Tapir_Fin al. pdf.

Chebez JC, Pereira J, Massoia E, Di Giacomo AG, Fortabat SH. 2005. Mamíferos de la Reserva El Bagual.
Historia natural y paisaje de la Reserva El Bagual, Formosa, Argentina. Inventario de la fauna de
vertebrados y de la flora vascular de un área del Chaco Húmedo (AG Di Giacomo y SF

Krapovickas, (eds.). Temas de Naturaleza y Conservación 4:1-592.

Contreras JR, Agnolin F, Davies YE, Godoy l, Giacchino A, Elisa Ríos E. 2014. Atlas ornitogeográfico de la
Provincia de Formosa República Argentina. | No Passeriformes. Fundación de Historia Natural

Félix de Azara. Buenos Aires, Argentina. 450 pp.g

Di Giacomo AG. 2005a. Reserva El Bagual. En Di Giacomo AS (Ed). Áreas importantes para la
conservación de aves en Argentina. Sitios prioritarios para la conservación de la biodiversidad:
188-189. Temas de Naturaleza y Conservación 5. Aves Argentinas / Asociación Ornitológica del

Plata, Buenos Aires.

Di Giacomo AS (Ed). 2005b. Áreas importantes para la conservación de aves en Argentina. Sitios
prioritarios para la conservación de la biodiversidad. Temas de Naturaleza y Conservación 5.

Aves Argentinas / Asociación Ornitológica del Plata, Buenos Aires.

Di Giacomo AG. 2005c. Dorso occidental subhúmedo de Santa Fe. En Di Giacomo AS (Ed). Áreas
importantes para la conservación de aves en Argentina. Sitios prioritarios para la conservación
de la biodiversidad: 436-437. Temas de Naturaleza y Conservación 5. Aves Argentinas /

Asociación Ornitológica del Plata, Buenos Aires.

Di Giacomo AG. 2005d. Aves de la Reserva El Bagual. Historia natural y paisaje de la reserva el bagual,
provincia de Formosa (AG Di Giacomo €. SF RAPOVICKAS, eds.). Asociación Ornitológica del
Plata, Buenos Aires, 201-465.

Di Giacomo AS, De Francesco MV, Coconier EG (eds). 2007. Áreas importantes para la conservación de
las aves en Argentina. Sitios Prioritarios para la conservación de la biodiversidad. Temas de

Naturaleza y Conservación 5:1-514. CD-ROM. Edición Revisada y Corregida

165 de 188
ADECOAGRO
Informe Final de la RBA

Di Giacomo, A. 2010. Prólogo. En 6-7: López-Lanús, B. y G.D. Marino (eds.). Aportes al conocimiento de
la ecología del charlatán y su estado actual en la Provincia de Santa Fe, Argentina. Temas de

Naturaleza y Conservación, Monografía de Aves Argentinas N? 7. Buenos Aires, Argentina.

Dóbert, TF, Webber BL, Barnes AD, Dickinson KJ, Didham RK, Kettle CJ, Koh LP (2014) Forest
fragmentation and biodiversity conservation in human-dominated landscapes. In: Kettle C, Koh L

(Eds) Global Forest Fragmentation, CABI, pp 28-49.

Fahrig, L., Baudry, J., Brotons, L., Burel, F. G., Crist, T. O., Fuller, R.J., ... 8 Martin, J. L. (2011). Functional
landscape heterogeneity and animal biodiversity in agricultural landscapes. Ecology letters,

14(2), 101-112.

Fandiño, B. y A.A. Pautasso. 2013. Distribución, historia natural y conservación de Harpyhaliaetus

coronatus (Aves: Accipitridae) in Centro-Este de Argentina. Natura Neotropicalis 44(1-2):42-59.

Ecoregistros 2015. Registros ecológicos de la comunidad. http://www.ecoregistros.org/site/index.php.

Consultado en Diciembre 2015.

Gavier-Pizarro, G. |., Calamari, N. C., Thompson, J. J., Canavelli, S. B., Solari, L. M., Decarre, J., ... 8:
Zaccagnini, M. E. (2012). Expansion and intensification of row crop agriculture in the Pampas
and Espinal of Argentina can reduce ecosystem service provision by changing avian density.

Agriculture, ecosystems 8. environment, 154, 44-55.
GBIF 2015. Global Biodiversity Information Facility. http:/www.gbif.org/. Consultado en Diciembre 2015.

Ginzburg, R. y J. Adámoli. 2006. Situación Ambiental el Chaco Húmedo. Ginzburg, J., S. Torrella, J.
Adámoli y J. Bonanata. 2010. Plan de Manejo y Conservación de la Biodiversidad Establecimiento

Itá Caabó. Informe Período: Junio 2009 — Mayo 2010. Documento inédito. 6 pp. + anexos.

Ginzburg G, Menéndez A, Torrella S, Sabarots Gerbec M, Adámoli J. 2016. Estudio para definir los

parámetros y criterios ambientales de la cuenca del Río Corriente. Informe Técnico, 110 pp.

Giraudo AR, Alonso J, Herrera J, Almirón M, Baldo D. 2005. Región de la Estancia Oscuro. En Di Giacomo
AS (Ed). Áreas importantes para la conservación de aves en Argentina. Sitios prioritarios para la
conservación de la biodiversidad: 440-441. Temas de Naturaleza y Conservación 5. Aves

Argentinas / Asociación Ornitológica del Plata, Buenos Aires.

Giraudo AR, Arzamendia V, Bellini GP, Bessa CA, Calamante CC, Cardozo G, Chiaraviglio M, Costanzo

MB, Etchepare E, Di Cola V, Di Pietro D, Kretzschmar S, Palomas S, Nenda S, Rivera PC,

166 de 188
ADECOAGRO
Informe Final de la RBA

Rodríguez ME, Scrocchi GJ, Williams JD. 2012. Categorización del estado de conservación de las
Serpientes de la República Argentina. Cuadernos de Herpetología 26 (Supl. 1):303-326.

Consultado a través de ¡Error! Referencia de hipervínculo no válida.

Giraudo AR, Herrera J, Almirón M, Baldo D, Alonso J. 2004. Biodiversidad de la Estancia Oscuro, Provincia

de Corrientes Argentina. Evaluación y sugerencias para su conservación. Informe Técnico, 94 pp.

Grau, H.R., Aide, M. 2008. Globalization and land-use transitions in Latin America. Ecology and Society,

13: Art. 16.

Hansen, M.C. Potapov, P.V., Moore, M., Hancher, S.A., Turubanova, A., Tyukavina, D., Thau, S.V.,
Sthehman, S.)., Goetz, T.R., Loveland, A., Kommareddy, A., Egorov, A., Chini, L., Justice, C.O.,
Townshend, R.G. 2013. High-resolution global maps of 21st-century forest cover change.

Science, 342: 850-852.

Herrera P, Adámoli J, Torrella, Ginzburg R. 2005. El Riacho Mbiguá en el contexto del modelado fluvial
de la Región Chaqueña. Pp 27-39 en Di Giacomo AG, Krapovikas SF eds. (2005). Historia Natural
y Paisaje de la Reserva El Bagual, Provincia de Formosa, Argentina. Inventario de la fauna de
vertebrados y de la flora vascular de un área protegida del Chaco Húmedo. Temas de Naturaleza

y Conservación 4:1-592. Aves Argentinas / Asociación Ornitológica del Plata, Buenos Aires.

IBAT. 2015. Protected Area and Key Biodiversity Area data downloaded from the Integrated Biodiversity
Assessment Tool (IBAT) (https: //www.ibat-alliance.org/ibat-conservation). Provided by BirdLife
International, Conservation International, IUCN and UNEP-WCMC. Please contact

ibatEbirdlife.org for further information.

Lewis, J.P., Pire, E.F. 1981. Reseña sobre la vegetación del Chaco santafesino. Serie Fitogeográfica, 18.

Ediciones INTA, Buenos Aires.

López Lanús B, Blanco D. 2005. San Javier. En Di Giacomo AS (Ed). Áreas importantes para la
conservación de aves en Argentina. Sitios prioritarios para la conservación de la biodiversidad:
440-441. Temas de Naturaleza y Conservación 5. Aves Argentinas / Asociación Ornitológica del

Plata, Buenos Aires.

López-Lanús B, Galimberti A, Giarduz G, Luna H, Manassero M, Pautasso A, Ducommun M, Saigo A,
Petracci P, Marteleur GA, de la Peña MR. 2013. Inventario focal de fauna de las estancias El
Estero, La Norma, El Matrero y La Elena en el sitio piloto San Javier: Santa Fe, Argentina. En pp.

110-143: G.D. Marino, F. Miñarro, M.E. Zaccagnini y B. López-Lanús (eds.). Pastizales y sabanas

167 de 188
ADECOAGRO
Informe Final de la RBA

del cono sur de Sudamérica: iniciativas para su conservación en la Argentina. Temas de
Naturaleza y Conservación, Monografía de Aves Argentinas N? 9. Aves Argentinas/AOP,
Fundación Vida Silvestre Argentina e Instituto Nacional de Tecnología Agropecuaria. Buenos

Aires, Argentina.

López-Lanús B, Grilli P, Coconier E, Di Giacomo A, Banchs R. 2008. Categorización de las aves de la
Argentina según su estado de conservación. Informe de Aves Argentinas/AOP y Secretaría de

Ambiente y Desarrollo Sustentable. Buenos Aires, Argentina, 64 pp.

López-Lanús B, Marino G (eds.). 2010. Aportes al conocimiento de la ecología del Charlatán y su estado
actual en la Provincia de Santa Fe, Argentina. Temas de Naturaleza y Conservación, Monografía

de Aves Argentinas N? 7. Buenos Aires, Argentina

Matteucci S. 2012. Ecorregión Espinal, en: Ecorregiones y complejos ecosistémicos argentinos (Morello J,

Matteucci SD, Rodríguez AF, Silva ME) Orientación Gráfica Editora, Buenos Aires, pp: 349-390.

Matteucci, S.D., P. Herrera, F. Miñarro, J. Adámoli, S. Torrella y R. Ginzburg. 2007. Herramientas de toma
de decisiones en la zonificación para el uso sustentable en los humedales del sudeste de la
región chaqueña. In: Memorias XI! Conferencia Iberoamericana de Sistemas de Información
Geográfica. Sociedad Iberoamericana de Sistemas de Información Geográfica (SIBSIG)-

Universidad Nacional de Luján, Luján.

Melo FP, Arroyo-Rodríguez V, Fahrig L, Martínez-Ramos M, Tabarelli M (2013) On the hope for
biodiversity-friendly tropical landscapes. Trends Ecol Evol 28:462-468.

Morello J. 2012a. Ecorregión Chaco húmedo, en: Ecorregiones y complejos ecosistémicos argentinos
(Morello J, Matteucci SD, Rodríguez AF, Silva ME) Orientación Gráfica Editora, Buenos Aires, pp:

205-223.

Morello J. 2012b. Ecorregión Chaco Seco, en: Ecorregiones y complejos ecosistémicos argentinos
(Morello J, Matteucci SD, Rodríguez AF, Silva ME) Orientación Gráfica Editora, Buenos Aires, pp:

151-205.

Morello J, Adámoli J. 1974. La vegetación de la República Argentina: las grandes unidades de vegetacion
y ambiente del Chaco Argentino-segunda parte: vegetación y ambiente de la Provincia del
Chaco. Instituto Nacional de Tecnología Agropecuaria. Centro de Investigaciones de Recursos

Naturales.

168 de 188
ADECOAGRO
Informe Final de la RBA

Morello J, Matteucci SD, Rodríguez AF, Silva ME. 2012. Ecorregiones y complejos ecosistémicos

argentinos. 1era Ed. Buenos Aires, Orientación Gráfica Editora.

Moschione F. 2005. Bañados de Añatuya. En Di Giacomo AS (Ed). Áreas importantes para la
conservación de aves en Argentina. Sitios prioritarios para la conservación de la biodiversidad:
447-448. Temas de Naturaleza y Conservación 5. Aves Argentinas / Asociación Ornitológica del

Plata, Buenos Aires.

Narosky T, Yzurieta D. 2010. Aves de Argentina y Uruguay: guía de identificación: a field guide. Vazquez

Mazzini Ed.

Neiff, J.J. y A.S.F. Poi de Neiff. 2005. Situación Ambiental en la Ecorregión Iberá.

http://www.fvsa.org.ar/situacionambiental/lbera.pdf

Oakley L, Torrella S, Ginzburg R. 2008. Informe de biodiversidad establecimiento San Joaquín. Capítulo 1

Vegetación y Ambientes. Informe técnico, 14 pp.

Ojeda RA, Chillo V, Díaz Isenrath GB. 2012. Libro rojo de mamíferos amenazados de la Argentina.

Sociedad Argentina para el Estudio de los Mamíferos, Mendoza, Argentina.

Pardiñas UF, D'Elía G, Teta, P. 2015 Genus Bibimys Massoia, 1979. En: Patton, J. L., Pardiñas, U. F., 8

D'Elía, G. (Eds.) Mammals of South America., Volume 2, Rodents. University of Chicago Press.

Pautasso AA. 2009. Estado de conocimiento y conservación del aguará guazú (Chrysocyon brachyurus)

en la provincia de Santa Fe, Argentina. Biológica 11:1-124.

Prado, D. 1993. What is the Gran Chaco vegetation in South America? |. A Review. Contribution to the

study of flora and vegetation of the Chaco. V. Candollea, 48: 145-172.

Prado WS, Piña Cl, Waller T. 2012. Categorización del estado de conservación de los caimanes (yacarés)
de la República Argentina. Cuadernos de Herpetología 26 (Supl. 1): 403-410, 2012. Consultado a

través de http://www.aha.org.ar/es/categorizacion-de-la-herpetofauna-argentina.html

Ragonese, A.E., Castiglioni, J.A. 1947. Nueva especie del género “Schinopsis” y área geográfica de las

especies argentinas. Revista de Investigaciones Agrícolas, 1: 93-100.

Ramirez Llorens P, Torrella S. 2009. Relevamiento de Biodiversidad - Estancia El Ombú. Cap. Il! Ambientes

y Vegetación. Informe técnico, 10 pp.

169 de 188
ADECOAGRO
Informe Final de la RBA

Ramírez Llorens P. 2008. Relevamiento y Caracterización de Unidades de Vegetación de la Estancia Santa

Lucía, Santiago del Estero. Informe Técnico, 33pp.
Ramírez Llorens, P. M. 2009. Relevamiento de Biodiversidad — Estancia El Ombú. Cap. II! Fauna.
Ramírez Llorens, P. 2010a. Monitoreo de fauna Establecimiento El Ombú. Informe Técnico. Abril 2010.

Ramírez Llorens, P. 2010b. Monitoreo de fauna Establecimiento El Ombú. Informe Técnico. Noviembre

2010.

Ramírez Llorens, P. 2010c. Monitoreo de fauna Establecimiento San Joaquín. Informe técnico. Febrero de

2010.

Ramírez Llorens, P. 2010d. Monitoreo de fauna Establecimiento San Joaquín. Informe técnico. Diciembre

de 2010.
Ramírez Llorens, P. 2011a. Monitoreo de fauna Establecimiento El Ombú. Informe Técnico. Mayo 2011.

Ramírez Llorens, P. 2011b. Monitoreo de fauna Establecimiento El Ombú. Informe Técnico. Noviembre

2011.
Ramírez Llorens, P. 2011c. Monitoreo de Fauna San Joaquín. Informe técnico. Junio-Julio de 2011.
Ramírez Llorens, P. 2012. Monitoreo de Fauna San Joaquín. Informe técnico. Enero de 2012.

Resolución SAyDS N* 348/2010. Secretaría de Ambiente y Desarrollo Sustentable. Fauna
Silvestre. Clasificación de aves autóctonas, conforme al ordenamiento establecido en el

Decreto No 666/97.

Schaefer, E.F.; Duré, M.I.; Céspedez, J.A. 2012. Melanophryniscus cupreuscapularis Céspedez €. Alvarez,
2000. En: Categorización del Estado de Conservación de la Herpetofauna de la República

Argentina. Ficha de los Taxones. Anfibios. Cuadernos de Herpetología 26 (Supl. 1): 165.

Sennhauser EB. 1991. The concept of stability in connection with the gallery forest of the Chaco region.

Vegetatio 94: 1-13.

Soler, L. 2014. Maned Wolf in Argentina. En: Consorte-Mc Crea A. G. y E. F. Santos (Eds). Ecology and
Conservation of the Maned Wolf: Multidisciplinary Perspectives. Pp. 203-220. CRC Press, USA.

Superina M, Miranda FR, Abba AM. 2010. The 2010 anteater red list assessment. Edentata, 11(2), 96-
114.

170 de 188
ADECOAGRO
Informe Final de la RBA

The Nature Conservancy, Fundación Vida Silvestre Argentina, Fundación para el Desarrollo Sustentable
del Chaco, Wildlife Conservation Society Bolivia. 2005. Evaluación Ecorregional del Gran chaco
Americano / Gran Chaco Americano Ecoregional Assessment. Fundación Vida Silvestre

Argentina.

Torrella, S.A y J. Adámoli. 2005. Situación Ambiental de la Ecorregión del Chaco Seco.

http://www.fvsa.org.ar/situacionambiental/chacoseco.pdf

Torrella S, Adámoli J, Ginzburg R. 2012. Áreas prioritarias para la gestión ambiental en El Ombú. Informe

técnico, 4 pp.

Torrella SA, Ginzburg R, Adámoli J, Galetto L. 2013. Changes in forest structure and tree recruitment in
Argentinean Chaco: effects of fragment size and landscape forest cover. Forest Ecology and

Management 307:147-154

Torrella SA, Ginzburg R, Galetto L. 2015. Forest fragmentation in the Argentine Chaco: recruitment and

population patterns of dominant tree species. Plant Ecology 216: 1499-1510.

Torrella SA, Oakley L, Ginzburg R, Adámoli JM, Galetto L. 2011. Estructura, composición y estado de
conservación de la comunidad de plantas leñosas del bosque de tres quebrachos en el Chaco

Subhúmedo Central. Ecología Austral 21:179-188

Tscharntke, T., Klein, A. M., Kruess, A., Steffan-Dewenter, I., 8 Thies, C. (2005). Landscape perspectives
on agricultural intensification and biodiversity-ecosystem service management. Ecology letters,

8(8), 857-874.

UICN 2015. The IUCN Red List of Threatened Species. Version 2015-4. http://www.iucnredlist.org>.

Downloaded on November 2015.

UMSEF (Unidad de Manejo del Sistema de Evaluación Forestal) 2015. Monitoreo de la superficie de
bosque de la República Argentina período 2013-2014. Secretaría de Ambiente y Desarrollo
sustentable de la Nación. Informe técnico, 85 pp. Disponible en:
http://obio.ambiente.gob.ar/multimedia/files/monitoreo-de-la-superficie-de-bosque-nativo-de-

la-republica-argentina-2013-2014.pdf

Vaira M, Akmentins M, Attademo M, Baldo M, Barrasso D, Barrionuevo S, Basso N, Blotto B, Cairo S,

Cajade R, Céspedez J..., Zaracho V. 2012. Categorización del estado de conservación de los

171 de 188
ADECOAGRO
Informe Final de la RBA

anfibios de la República Argentina. Cuadernos de Herpetología 26 (Supl. 1):131-159. Consultado

a través de http://www.aha.org.ar/es/categorizacion-de-la-herpetofauna-argentina.html

Vallejos M, Volante JN, Mosciaro MJ, Vale LM, Bustamante ML, Paruelo JM (2014) Transformation
dynamics of the natural cover in the Dry Chaco ecoregion: a plot level geodatabase from 1976 to

2012. Journal of Arid Environments. doi:10.1016/j.jaridenv.2014.11.009

Vickery, P. D., D. E. Blanco y B. López-Lanús. 2010. Conservation Plan for the Upland Sandpiper
(Bartramia longicauda). Version 1.1. Manomet Center for Conservation Sciences, Manomet,

Massachusetts. 52 pp.

Viglizzo, E.F, F.C. Frank y L. Carreño. 2005. Situación Ambiental en las Ecorregiones Pampa y Campos y

Malezales. http://www.fvsa.org.ar/situacionambiental/pampa.pdf

Zaracho, V.; Cajade, R.; Baldo, D.; Falcione, C. 2012. Argenteohyla siemersi pederseni Williams 8. Bosso,
1994. Rana tractor o de Pedersen. En: Categorización del Estado de Conservación de la
Herpetofauna de la República Argentina. Ficha de los Taxones. Anfibios. Cuadernos de

Herpetología 26 (Supl. 1): 195. http://www.aha.org.ar/Argenteohyla_siemersi_pederseni.html

172 de 188
88T 3P ELT

“(emefap ane oo)
oajdua ns 40d) oniseu ¡anu
e SEANDe41xa sauolne sez
someu
Ou SaJOquE ap SOJ3UPB UO)
u91De3saJoy e] Á ejapeues sopauuny aquauueuonejsa
"sa]gepunur ap Sensuaqu! seopogad “soleq sajeziased
- sepauny “epezjuesau esmpnouge | so¡ e epi3ulsjsa, Je1sa adaJed
aJUaUu|euo!Dejsa ey esed ns jap eoguy | u9pInpoldas ap euoz ey osad 9qee) en
“owshoxsew | seaje ÁsajeJmjeu ap 01Jua) ¡a ua sajeznsed | “eueges ap seuoz Á sajeziysed “umbeof ues
uoNeuJojUr esed elaoeo sajezysed so| ap ugpesyipow ej Á | 'ajuauu¡euopezsa sepepunur “NquO 13 oyejse) puo1ypodAy
uls X | apjomuo) JQUaJUey | epezie/aua8 u91on.sap e7 seJaped “souequed “o1msog | oulynde) »pyydoJods
"soganj
ap ofaueu [ap
013u09/UOpINpay
(sosmpeus “(ene ap sodiano
sonpIniput uo) 'sajqepunu!)
001-009) sae43eu oJuejg
soNpIniput sajeznsed ap “souejued oyad sujsnjod
66yZ-000T Xx SeaJe JauaJue A sopepunul sajezi3seg oque) e | ouiande) »piydoJods
“us ampoldas
as apuop us sajesoduay
senge ap u91ejnunoe seuoy
as seloy Se] ap e/1xe e uz
"sajedputid sajernn|y seuaysis
so| ap 03,e] 0] e euajes
"saquasaud ap sanbsoq ua uun/Bu/i3
usa WNIbuAI3 019u38 |ap seaeide
Anauyooy "sesnised sausjueW esed ADauyoay sessasjar
vo Ne uo apuop ua sanbsoq |  sopesn so3an) Jod epesne> seljauoJq ap seloy sel uesiapad | Juas1apad ¡s/awals
x JdUSJULN 1e1qey ap u91n9n1sag ap sejixe ej ua eJjuanua as 0.JN3SQ ap euey DjAyo2Jusbiy
sauopejqod | ejes
OBJOMUON | OBOYUON seuqey UNO)
epuepunqy EN UN J9UJUEIA :TIN sezeuauy aqua IquIy SOJUSJUIID 3] qEI53 BIQUION | ODAUIIO BIQUION
+ofaueu Á UONEAJ3SUOI) AP SEPIPIA :E Á Z “TIA *SOJUIIWIDA|QLIS9 3315 SO] SP OUNZ|E Pued 0913149 3ey1qey USujap anb samads3 *T OXINV

vay e] ap ¡eur auojul

OY9VOII0AV

SOX9Uuy

88T 3P vLT

afeua1p Ja Jod sopeylodsuesy
uos anb so9IwIboJ8y
“dds snulg Á“dds

sajgepunur | smidAjo9n3 uo) uoNne1salo, (uunjodsod
soJmpeu o/A soy¡e soysed e] azuawjedio! aJUaWJejnonJed) sosuap suo
sONpInipu! uo) sajeznsed 3P EASUSXO LO! so1|e so1sed uo) epIoaJoney euoJO) ap DALOLIDUUIO
6666-0057 Xx jauaquey | A ousnoosew esed ejjaoe) aladsa 'sajezised o1mosg | ouyonde) bpuydosods
(sosmpew
sonpinipu! sopeyeq Á (soye
0005T-0009) so1sed) sajesmeu ES
sONpIAipul sajeznsed ap | apuop soye so1sed ua o3any nqUuO 13 1e[109
6666T-0000T x SeaJe JauaJuelN A sajeziised ap u9nonpay "sopeueq Á sajeznseg “oJmasg | ap edejar DIOS! SNANIJI3|Y
“¡enuajod
ezeuaule eso Jas apand
opeue8 ja esed sajeznsed
e UQISISAUO) 2] "SOJd1eIna
ap sauo1equejd uo) snque edajsa
epide, u9nesaJoy ey opor | AJesojeu “eueges “(sidosoJg
a1gos Á 'sajgantu Á eya esed ap sanbsoq opuaÁnj9u!)
eJopeu ap U9NIenXo el sod soalqe sanbsoq ua 1Nap
u3Iquuez ans anb sauodns sa 'soy¡.uidse Á soqoJJe3|e
ap $3 "emeoUSis seus ap anbied ajuou ja
soImpew ouIsno0seWw ezeuaue e opuels angis | ua UgIquue] “seiluosoo Ásejez | euloJe) e7-uapso [3
sONpInipu! esed ejaneo 10]ue> oJefed Ou0) eJuSA ns a1ueuJe/noned “sajoque epm eques oJiL1euy DIOISUO
000Z-000T x ap [oJJuO) esed epeulunosipul eze) e7 u0) sodue) ua euqeH “oqee) en ¡euapie) XIDU/aqno
SOJIs paJay1eos esoy e7
May e 0) 1811qey a1qeyns “eu!oJe) e7-UapIO |3
paonpas sey Sulunq “epn1ejues
sajelmeu zuanbas, “aonpoudas as “uinbeof ues ajeo
sajeznsed ap | apuop sajeznsed ue o3any “quo l3 | ejueBies sIy¡o01fn4
Xx seaJe JauaJ ue Asajeznsed ap u9Ionpay sajesmeu sajeznseg “o1m9sg | ouyonde) bpuydosods
"seppnsad
ap uoneo1de “soy1O0 sajeznsed
e] AMUIUsig 50159 48319 JOd epeusanu!
“enge ap sodians | ap seaje sns ua opeue3 jap
e souea) | OMSUaJU! 091015eg "sejo213e “sejoo118e esoy el
euapeues | uppejuauIje ap seuoz sns sesapead ua equsue pn7 ejues
salqepunul | ua saJueu/uequo) Á SO2IX91 3S US IQUUe] “OSUeasap ja “9qee) en
sajesmeu | soo1umb sozmpold ap osf | esed soup sojsa opuezian “uibeo ues
sonpInipul sajeznsed ap “enqey sajepaluny e sajuaseApe “nquuo 13 ejaue) s/O2In1gns
000b8-00091 x SeaJe JauaJueN [9p UoeperBap Á epipad sopepunu! sajeznseg “91m9sQ OyuaÁeId SapIGUAs]

V8y e] ap ¡euty auojul
OYDVOIIOV

88T 3P SLT

ap seuwesdo1d
so] Opuejo.uos

uopepunur see
(sosmpew TT sequaly Á sozunf 'sossnque
sonpIAipu! se| uo Saje4meu | sexas seueqes ap u9Iejadan | ua sopIN “enge ap sodiano e
00,9) sajeznsedÁ | apsodh ua “jesmeuxenqey | eoao sejersnque Á esouezued | eurjose) e7-uapIO 13
sonpInipul sopeyeq 'sanbsoq ap epipuad “sajepauuny | u9NNeragan “aquaweniponad “epn1ejues opieg puDIjauIp
00001 Xx ¡auaquey | - so exaje anb uonezijeue) sopepunur sajesunt “nquuo 13 ompesog | xAsa1dojoDopnasg
sauopepunul
O) ezaJeW ap
[04JuO3 Á e4quua!s
e opeuwsaa-a1d
¡e Uos se]
ap osn ja At
esed sezuauajdu
e opuezuaWos
uejsa anb
seonogad seun8iy
"seponsad
ap uoneo1de
e] AMUIUsig
“€ (sajeuoled uo)
enSe ap sodiano
uo) “sa]gepunu:) "2018 ap ONO [a
saje1meu | esed egejd, eun ueJapIsuoo
eyoasooald sajeznsed ap o] sauaInb 'sajeso] enponpoldas ou
INput e] ajuemp SeaJe Jauaquey saJoymposd so] ap ayjed | epesodusa; e] ajuemp o/8nyas
000005-000T eSejd ouo> “z'eunoy ap uppnaasiad esuazu] | Á UONeJuaWIje ap 1811q94 so
(Dquio uerepeyo ap | pepanen ej owoo | "sepiinSejd so ap pepiixoL | anb (ejiuas ej ap uoreuo,
13) sonpimpur ¡Onuo» ap 0818] oJa1o ap “sajenieu | ap opoliad) ,osoyaa| oueJ8,, nquO 13 SMIOAIZÁLO
O00€-00ST X | uononpay | sapepalen Jesn "1 saeziysed ap epipl9d | ua sesadoJJy "¡e4m3eu ¡ez sed “unbeof ues UReJJeyo xAuoyoog
Au8IqIO,O
anbsoq ap seal 3p nanL ¡AUbIquOp
e souela] sOSOUaJe sayaJed 01m9sQ eAnguy SAWOUI)

"uopeJáiuu ap Á oUJaInur
ap SIeUqey so] uezeuaWe
“jenue euwanb ej Á souezued
so| ua aJuaLeYaJIp
enuasoosa e Á

V8y e] ap ¡euty auojul
OYDVOIIOV

88T 3P 9LT

OuINsuO)
uopeLojul esed eLaoeo sanbsoq
uls x | apjomuo) | anbsoq sauaque ap epipuad Á jade), sanbsog nquo 13 sides | stasamaj sado,
opeued
[Pp ONSUBU! O9JO1Sed “ende ap sodiano (oufo1g)
UOINeuJoJur “1enqey e soue9Ja) o enuasaud esoy e] ejaue) sIp0J0399d
1s Xx ¡ep Uopepesdap Á epipigd | uo) so1Snque uo) sajeznsed “unbeof ues nyoes SMDNSÁJOS
[so1mpew
sonpIAipul
666-057) ouIsno0seWw ¡ezAepunan ap sexajs! ap
sONpInipu! esed ejaneo anbsoq ap seo Á ¡eyoe1ganb o arany epeuoJo) Sn3DUOJO)
OOST-0SE Xx | apjomuo) | — sease sausqueW 31UOUI 'SaJeuO1O09 Seueges |  euoJe) e7-uepio |3 ejindy 530! DYAdIDH
"smnao smaunf
Acds buniods ap sopauny
31USUI]2UO/De7s9 sajezhised
so| e openose openuosua
ey as “ayueueuad alaysadns
a1qo|es ende ap seuoz
"sajeznsed se ua (esmpe ap wo 0, exsey)
Asepatuny “ewanb alges DJ0Jfisuap Du/Dds
sesouejued e] ap sandsap oye un Jod equaly e] uo) elose as
sesapead | eiseyiooajedesap uedaJed | “soDes Á sopauuny sajeziised
soJmpew “souejued | sane se] 'sewanb Á oaJo1sed Asepauuny sesouequed
sonpIAipul uo) sayualquie | ap sajanu oye Á “eampnonde sesapeid 'souezued | euljoles e7-uapsO 13 | o9zniBaN piardopids
6666-0057 Xx J9UaJUeIA, eJed Je1qey ap epipsad “sajesodua] souejued uz “epn7 ejues ong sn|p013307
sOsOUaJe
sojans uo)
sepequa 8er sajesmeu sienqey “eprouo) 090d 093-0391 snunuabio
s3UoNe/qod Xx STE 1ex1qeY ap epipsod apads3 'sosouase sojans nquio 13 | aunuadiy SAUOUaI)
oduue) ja ua ouINsuo)
uoeuojul | epuasaud ej | esed enaoeo sanbsoq sanbsoq UOHeAJasuo) ap opejsa
Is | 1euuo) | apjomuo) ST ap epipuad Á ejaoe) | uanq ua soyasaqu, sanbsog nquo 13 mun DIDJO/OSOf X01)
oseyo
uoeuojul sanbsoq ¡ep eouuBid pSOuOS
uls JUE anbsoq ap epipiad anbsog nquio 13 | esoueW sAyd/aposoya
-u91ez]¡eueo

vay e] ap ¡eur auojul

OY9VOII0AV

88T 3P ££T

“anbsoq
ap sesie
e SOUeDJO) "sodueo
sajesjeu U01331,093 €] ap a3.0u ¡e OUSUON
sajeznsed opauny o9ey) ¡ap anbsoq opesoy
ap seoie ap sease e soueo1a9 ouequed 00H
Xx J9UaUen YN A sopauuny sajezinsed ¡eznseg nquo 13 ap UO1ey | sIsuaosDYo SAI qIg
says pajuny
-u0u
¿Lun/pu! y0'T
pue says OuINsuO)
pajuny ul esed eLaoeo anbsoq ap “ej1a9es e nqey opelger
¿LUn/ pul EE'0 x ap JoJuo) SeaJe JaUaquey ap U9ININASAP Á PpIpl9d sanbsog DUO 13 yIeoad 1woad nssoKo

V8y e] ap ¡euty auojul
OYDVOIIOV

ADECOAGRO
Informe Final de la RBA

ANEXO 2. Ecosistemas altamente amenazados que definen hábitat crítico para alguno de los siete

establecimientos.
. Superficie (ha)
Ecosistema Establecimiento Amenazas Ordenamiento dentro del
Territorial e
establecimiento
Bosques de albardón El Ombú Muy fuerte presión de cambio — | Categoría Rojo Ley | 2546 ha
de uso del suelo (CUS), dado a — | 1.552 Prov.
que se encuentran en las únicas | Formosa
zonas altas(no inundables) de la
subregión
Sabanas San Joaquín Altísimo cambio de uso del suelo 1.588 ha
que vienen soportando en la
ecorregión, debido a la
expansión agropecuaria
Bosques de Prosopis y San Joaquín Altísimo cambio de uso del suelo | Categorías Rojo y_ | Bosq. Prosopis
Bosques higrófilos que vienen soportando en la | Amarillo 1.810 ha
ecorregión, debido a la Decreto 42/09 Bosq. higrófilos
expansión agropecuaria Prov. Santa Fe 100 ha
Bosques higrófilos Oscuro Tienen un elevado porcentaje de | Categorías Rojo y 3.240 ha
especies dependientes de este | Amarillo
ambiente, contiene especies — | Ley 5.974 Prov.
amenazadas y prioritarias para | Corrientes
la conservación. En muchos
casos se desarrollan en tierras
aptas para cultivos.
Bosque de tres quebrachos | Santa Lucía El bosque de tres quebrachos es | Categorías Rojo y” | Bosq. tres Quebr.
y Bosques higrófilos un ecosistema único. Por Verde 3.257 ah
asentarse sobre suelos de muy — | Ley 6.942 Prov. Bosq. higrófilos
buena aptitud agrícola, han Santiago del 100 ha
sufrido históricamente una gran | Estero
presión de desmontes, lo que
acentúa la necesidad de su Se deben
conservación conservar al
menos los
bosques
correspondientes
al 40% de la
superficie del
predio
Ley 6.841 Prov.
Santiago del
Estero
Bosques higrófilos de la La Rosa Categoría Rojo 230 ha

Planicie del Río Salado

Decreto 42/09
Prov. Santa Fe

178 de 188

ADECOAGRO
Informe Final de la RBA

ANEXO 3. Literatura consultada de especies

Anfibios y Reptiles: Categorización de los Anfibios y Reptiles de la República Argentina (2000) Asociación

de Herpetología Argentina. Recategorizadas en 2012.

Antoniazzi, L., Jimenez Perez, l., Di Giacomo, A., Meyer, N., Fracassi, N., Cardozo, H., Varela, D., Parera,
D., Ball, D., Aued, M., Figuerero, C., Fernandez, A., Lezcano, Y., Cowper Coles, P., Sosa, M.,
Cowper Coles, M., Ramirez, G. € A. Kees. Ciervo de los pantanos Blastocerus dichotomus (Illiger,
1815) en Argentina. Manejo de fauna silvestre en la argentina. Programas de conservación de

especies amenazadas

Barquez, R. M. D., Ojeda, M. M., €, Ricardo, A. 2006. Mamíferos de Argentina. Sistemática y Distribución.

Editorial SAREM, Mendoza, Argentina

Berkunsky, l., 8, Di Giacomo, A. 2015. Proyecto de reintroducción experimental de Muitú (Crax

fasciolata) y Guacamayo Rojo (Ara chloropterus) en la Reserva Natural Iberá.

Bertonatti, C. £ A. López Guerra. 1997. Hibridación entre Cardenal Amarillo (Gubernatrix cristata) y

Diuca Común (Diuca diuca minor) en estado silvestre, en la Argentina.
Hornero 014 (04) : 235-242
BirdLife International. 2015. IUCN Red List for birds.

Downloaded from http://www.birdlife.org on 12/2015.

Blanco, D.E. 8. B. López-Lanús (eds). 2008. Ecología no reproductiva y conservación del Charlatán
(Dolichonyx oryzivorus) en el noreste de Argentina. Fundación Humedales/Wetlands

International. Buenos Aires, Argentina.

Bodrati, A. 2004. Aportes al conocimiento de la distribución, abundancia y hábitat del piojito picudo

(Inezia inornata) en la región Chaqueña. Observaciones de campo. Revista Nuestras Avez,
48:10-11

Bodrati, A. 8. H. Del Castillo. 2004. El tataupá listado o mokoi kokoé (Crypturellus undulatus) en las
áreas protegidas del Chaco Argentino y su situación en Paraguay. Observaciones de campo.

Revista Nuestras Aves, 47:21-23.

179 de 188
ADECOAGRO
Informe Final de la RBA

Boletín Informativo de Legislación Provincial. 2012. Dirección de biblioteca e infomatica jurisprudencial
Poder Judicial Formosa.

http://www.jusformosa.gob.ar/biblioteca/boletines/BoletinInformativoPcial03.pdf

Capllonch, P., Ortiz, D. 8: K. Soria. 2009. Migraciones de especies de Tyrannidae de la Argentina: Parte 2.
Acta zoológica lilloana 53 (1-2): 77-97.

Capllonch, P. 2011. Ruta del batitú (Bartramia longicauda) a través de la provincia de Tucumán,

Argentina. Observaciones de campo. Revista Nuestras Aves 56: 19-20.

Cestari, C. 2008. Notes on geographic distribution. Aves, Charadriidae, Charadrius modestus: Geographic

distribution and a recent record to state of Sáo Paulo, Brazil. Check List 4(4): 464-466.

Chalukian, S., de Bustos, S., Lizárraga, L., Varela, D., Paviolo, A., 8 V. Quse. 2009. Plan de acción para la
conservación del tapir (Tapirus terrestris) en Argentina. Wildlife Conservation Society, Tapir
Specialist Group-UICN, Dirección de Fauna-Secretaría de Ambiente y Desarrollo Sustentable de la

Nación.

Chalukian, S., de Bustos, S., Lizárraga, L., Varela, D., Paviolo, A., 8 Quse, V. 2009. Plan de acción para la
conservación del tapir (Tapirus terrestris) en Argentina. Wildlife Conservation Society, Tapir
Specialist Group-UICN, Dirección de Fauna-Secretaría de Ambiente y Desarrollo Sustentable de la

Nación.

http://www.ambiente.gov.ar/archivos/web/Tapir/file/Plan_de Acción Tapir Final. pdf

Chebez, J., Pereira, J., Massoia, E., Di Giacomo, A., €: S. Fortabat. 2005. Mamíferos de la Reserva El
Bagual. Historia natural y paisaje de la Reserva El Bagual, Formosa, Argentina. Inventario de la
fauna de vertebrados y de la flora vascular de un área del Chaco Húmedo (AG Di Giacomo y SF

Krapovickas, (eds.). Temas de Naturaleza y Conservación 4:1-592.

Contreras, J., Agnolin, F., Davies, Y., Godoy, l., Giacchino, A. €: E. Ríos. 2014. Atlas ornitogeográfico de la
Provincia de Formosa República Argentina. ! No Passeriformes. Fundación de Historia Natural

Félix de Azara. Buenos Aires, Argentina. 450 pp.
D'Alessio, S., Aprile, G., Lartigau, B., Herrera, P., Cano, D., Eberharat, A., Di Fiore, E., Danti, C., Roda, M.,
Aparicio, J., Argerich, E. 8 J. García. 2013. Nuevos registros de Pato Crestudo (Sarkidiornis

melanotos) para el sur de Entre Ríos y para la provincia de Buenos Aires, Argentina. EcoRegistros

Revista, 3(6): 24-28.

180 de 188
ADECOAGRO
Informe Final de la RBA

Di Giacomo,. A. G. 2005. Aves de la Reserva El Bagual. Historia natural y paisaje de la reserva el bagual,
provincia de Formosa (AG Di Giacomo €. SF RAPOVICKAS, eds.). Asociación Ornitológica del

Plata, Buenos Aires, 201-465.

Di Giacomo, A. S., M. V. De Francesco y E. G. Coconier (editores). 2007. Áreas importantes para la
conservación de las aves en Argentina. Sitios Prioritarios para la conservación de la
biodiversidad. Temas de Naturaleza y Conservación 5:1-514. CD-ROM. Edición Revisada y

Corregida

Ecoregistros 2015. Registros ecológicos de la comunidad. http://www.ecoregistros.org/site/index.php

Consultado en Diciembre 2015.
GBIF 2015. Global Biodiversity Information Facility.
http://www.gbif.org Consultado en Diciembre 2015.

Giraudo A., Arzamendia, V., Bellini, G., Bessa, C., Calamante, C., Cardozo, G., Chiaraviglio, M., Costanzo,
M., Etchepare, E., Di Cola, V., Di Pietro, D., Kretzschmar, S., Palomas, S., Nenda, S., Rivera, P.,
Rodríguez., M., Scrocchi, G. 8 J. Williams. 2012. Categorización del estado de conservación de
las Serpientes de la República Argentina. Cuadernos de Herpetología 26 (Supl. 1):303-326.

Consultado a través de

http://www.aha.org.ar/es/categorizacion-de-la-herpetofauna-argentina.html

IBAT. 2015. Protected Area and Key Biodiversity Area data downloaded from the Integrated Biodiversity

Assessment Tool (IBAT).

https://www.ibat-alliance.org/ibat-conservation

IUCN 2015. The IUCN Red List of Threatened Species. Version 2015-4. http://www.iucnredlist.org

Downloaded on November 2015.

López-Lanús, B., Grilli, P., Coconier, E., Di Giacomo, A., 8 R. Banchs. 2008. Categorización de las aves de
la Argentina según su estado de conservación. Informe de Aves Argentinas/AOP y Secretaría de

Ambiente y Desarrollo Sustentable. Buenos Aires, Argentina.

López-Lanús, B., D. Unterkofler, U. Ornstein, V. del Sastre, R. Moller Jensen 8: P. Herrera. 2009.
Diversidad y estado de conservación de las aves de los Bajos Submeridionales (AICA SFO3):
Informe de Aves Argentinas/AOP para la Fundación Vida Silvestre Argentina. Buenos Aires,

Argentina. Informe inédito. 56 pp.

181 de 188
ADECOAGRO
Informe Final de la RBA

López-Lanús, B. 8, G.D. Marino (eds.). 2010. Aportes al conocimiento de la ecología del Charlatán y su
estado actual en la Provincia de Santa Fe, Argentina. Temas de Naturaleza y Conservación,

Monografía de Aves Argentinas N?2 7. Buenos Aires, Argentina

López-Lanús, B., Galimberti, A., Giarduz, C., Luna, H., Manassero, M.,Pautasso, A., Ducommun, M., Saigo,
A., Petracci, P., Marteleur, G. € M. de la Peña. 2013. Inventario focal de fauna de las estancias El
Estero, La Norma, El Matrero y La Elena en el sitio piloto San Javier: Santa Fe, Argentina. En pp.
110-143: G.D. Marino, F. Miñarro, M.E. Zaccagnini y B. López-Lanús (eds.). Pastizales y sabanas
del cono sur de Sudamérica: iniciativas para su conservación en la Argentina. Temas de
Naturaleza y Conservación, Monografía de Aves Argentinas N2 9. Aves Argentinas/AOP,
Fundación Vida Silvestre Argentina e Instituto Nacional de Tecnología Agropecuaria. Buenos

Aires, Argentina.

Mamíferos: Ricardo A. Ojeda, Verónica Chillo y Gabriela B. Diaz Isenrath (2012) Libro Rojo de Mamíferos

Amenazados de la Argentina.

Narosky, T., 8 Yzurieta, D. 2010. Aves de Argentina y Uruguay: guía de identificación: a field guide.

Vazquez Mazzini Ed.

Ojeda, R. A., Chillo, V., 8. Díaz Isenrath, G. B. 2012. Libro rojo de mamíferos amenazados de la Argentina.

Sociedad Argentina para el Estudio de los Mamíferos, Mendoza, Argentina.

Pardiñas, U., D'Elía, G. 8 P. 1979. Teta. Genus Bibimys Massoia. En: Patton, J. L., Pardiñas, U. F., € D'Elía,
G. (Eds.). 2015. Mammals of South America, Volume 2: Rodents (Vol. 2). University of Chicago

Press.

Pautasso, A. 2009. Estado de conocimiento y conservación del aguará guazú (Chrysocyon brachyurus) en

la provincia de Santa Fe, Argentina. Biológica 11:1-124.

Pérez, l., Delgado, A., Drews, W., 8: Solis, G. 2007. Estado de conservación de la última población de
venado de las pampas (Ozotocerus bezoarticus) en Corrientes: Reflexiones e Recomendaciones.

Conservation Land Trust Argentina. Disponível En: www.theconservationlandtrust.org Acesso

em, 19, 2010.

Pérez, |., Barbanti, J., Delgado, A., Fernández, J., Heinonen, S., Navarro, M., 8 Srur, M. 2009.
Actualización del estado de conservación del venado de las pampas (Ozotocerus bezoarticus) en

Corrientes (2007-2009): avances y desafíos.

182 de 188
ADECOAGRO
Informe Final de la RBA

Prado W., Piña, C. 8: T. Waller. 2012. Categorización del estado de conservación de los caimanes
(yacarés) de la República Argentina. Cuadernos de Herpetología 26 (Supl. 1): 403-410, 2012.

Consultado a través de

http://www.aha.org.ar/es/categorizacion-de-la-herpetofauna-argentina.html

Pessino, M. 2006. Nuevo registro y descripción de híbridos entre cardenal amarillo (Gubernatrix cristata)
y diuca común (Diuca diuca) en la provincia de La Pampa, Argentina. Observaciones de campo.

Revista Nuestras Aves, 52:16-18

Resolución SAyDS N2 348/2010. Secretaría de Ambiente y Desarrollo Sustentable. Fauna Silvestre.
Clasificación de aves autóctonas, conforme al ordenamiento establecido en el Decreto No

666/97.
Resolución 348/2010. Dirección de Fauna Silvestre. Secretaría de Ambiente y Desarrollo Sustentable.

Roesler, |., Casañas, H., Pugnali, G., Kraukzuck, E. 8, J. Areta. 2005. Distribución, historia natural y
migración del Piojito Picudo Inezia inornata en la Argentina. X/ Reunión Argentina de Ornitología
Museo Argentino de Ciencias Naturales Bernardino Rivadavia Ciudad Autónoma de Buenos Aires

— Argentina.

Soler, L., Carenton, J., Salvarori, V., 8 Coles, R. 2004. Evaluación del estado de conocimiento de aguará
guazú (Chrysocyon brachyurus) en Argentina. Memorias: Manejo de Fauna silvestre en

Amazonia y Latinoamérica, 610-615.

Soler, L. 2014. Maned Wolf in Argentina. En: Consorte-Mc Crea A. G. y E. F. Santos (Eds). Ecology and
Conservation of the Maned Wolf: Multidisciplinary Perspectives. Pp. 203-220. CRC Press, USA.

Superina, M., Miranda, F. 8 A. Abba. 2010. The 2010 anteater red list assessment. Edentata, 11(2),
96-114.

Vaira M., Akmentins, M., Attademo, M., Baldo, D., Barrasso, D., Barrionuevo, S., Basso, N., Blotto, B.,
Cairo, S., Cajade, R., Céspedez, J., Corbalán, V., Chilote, P., Duré, M., Falcione, C., Ferraro, D.,
Gutierrez, F., Ingaramo, M., Junges, C., Lajmanovich, R., Lescano, J., Marangoni, F., Martinazzo,
L., Marti, R., Moreno, L., Natale, G., Pérez Iglesias, J., Peltzer, P., Quiroga, L., Rosset, S., Sanabria,
E., Sanchez, L., Schaefer, E., Úbeda, C. 8: V. Zaracho. 2012. Categorización del estado de
conservación de los anfibios de la República Argentina. Cuadernos de Herpetología 26 (Supl.

1):131-159. http://www.aha.org.ar/es/categorizacion-de-la-herpetofauna-argentina.html

183 de 188
ADECOAGRO
Informe Final de la RBA

ANEXO 4. Matrices de valoración

Especies Ombú

Grupo Situación Situación Rango Fbñar Haber Hibiar
Taxonómico Nombre cientifico "Nombre común Fuente Global Nacional Endemismo Distribución Migración Critico (C1) Crítico (€2) Critico (C3)_Ranting_
Ave Spcrophla iypodrama —— CapiRhino Casto 7 7 7 7 7 7 7 v CE]
es lectrurusnsora vetapá de Collar 2 El a El El o A o o
hue Sporophla rufcolls Capuchino Garganta Caté a 2 2 2 2 El o o . 9
Mamferos — Chacodelohys formosa Marmosa pigmea delchaco 2 El 1 a a o o 4 o
ae Craxjoscilata Mur a 3 a 2 1 o 4 o o e
Mamiferos — Ctenomps argentinos Argentine Tucotuco 2 2 2 a a o o 4 o
ae Pseudocoloptenpedinllano Dorado Pardo 2 2 El 2 3 2 o o e. e
Marmferos — Tapirsterests Tape a El 7] 1 o A] 4 o E
Marmferos — Tapassu pecar PecariLablado a 3 a 1 o 0 4 o E
ae Tryngites subrufcoi Payerto Canela o 2 El 2 2 El o o 2 6
Mamiferos — Blastoerusdchotomus —— CiemodelosPantanos 4 3 3 2 3 o o o o 4
ae Dalihonpeoralorus Charlatán a o 7] A] 2 1 4 o ox
hue Hormpnalaetas coronatus > Agua Coronada ] a a 2 1 o o o o 1
Mamiferos — Bibimyschacoensis Ratón de Hocico Rosado Norteño. o o 2 4 a 0 o 4 o 1
ae Polysetus pectoral Tachuri Canela (Piojo) ] 2 o 2 El El o o o
hue Cullcvor caudacuta Tachuri Colo 2 3 3 3 2 o o o o
mues Sporophilahypoxantha —— Capuchino Canela a El 2 2 2 o o o o
Mamiferos — Chrgsocyon brachyurus —— Aguará Gusto ] 2 a 1 1 o o o o o »
ae Eteatreptus anamalus —— Alajacaminos Ala Negra 2 2 a 2 2 o o o o »
Reptiles Esnectesnatacus Boa Curii a 1 3 1 El o o o o 2
Ae Inez norata Piojo Peudo, a o o El 2 El o o o »
Mamiferos — Tolypeutes matacus Tatubola ] 2 2 2 2 o o o o 2
ae Amblyamphus holoseicess Federal a o El 2 2 0 o o o 3
hue FEmberzodes yanganus > Coludo Chico ] o 3 2 2 o o o o 1
mues Fayatomas señuelo Carpintero Negro de Garganta Blanca 2 2 El 2 2 o o o o 1
Mamiferos — Myrmecophago tridactyla.— Oso Hormiguero Gigante a El Al 1 o o o o o 1
ae Cryptucellsundulatus — Tataupá tado ] o a 1 1 o o o o 1
Mamíteros — Lontraongicawdis Lobito de Rio a 2 a f] f] 0 o o o 1
ae hea amertcona Nando 4 2 2 1 1 o o o o 1
es Falco deloeucas Falcón Negro Grande. o 2 El El 1 o o o o
hue Spiaetus ormatas Aguila Crestuda Real o 2 a 2 1 o o o o 9
es Stichylophla Lechuza Utada o 2 2 El 2 0 o o o 3
hue Compylorhynchus tudinus — Ratona Grande a o o El 1 o o o o.
Marnferos — Dasypus hybridus Multa o 2 2 2 2 0 o o o 2
Mamiferos. Mazomo americano Corzuela Roja a 1 2 1 o o o o o.
Mamiferos — Pecantojaco Pecaride collar a o El 1 o 0 o o o 2
ae Polyimus qualnumbl Picañorde Antifaz ] o o 3 1 o o o o.
Marmferos — Procyon coneroras Aguars Popé. a o El 1 f] o o o o 2
Mamiferos — Actas arras Mini. 4 o o 2 1 o o o o 7
ae ainna moschata Pato el 4 o 2 1 o o o o o 7
Mamiferos — Hyerechaerishydrochaers — Carpincho a o 2 1 o o o o o 7
ae obra mpeterio abro ] o 2 1 o o o o o 7
Anfibios Phplomeduso azureo anita Mono Chaqueña 2 1 o 2 2 o o o o 7
Mamiferos — Pseudolopexgymnacercus — Zorro Griso Pampeano a o o 2 1 o o o o 7
Mamiferos — Cnomops abrasus Cinnamon Dog.taced Bat 2 1 2 1 f] o o o o 0.
Mamíferos — Leopardusgeoffoy Gato Mantés a o o 1 1 o o o o $
Mamíferos — Mazamogosozoubira —— Guacuncho a o o 1 1 0 o o o $
Mamíferos — Herpallurus yogouaroundi.— Yaguaroundl ] o o 1 o o o o oo 0s
ae Mierstursemitorguatus Halcón Montés Grande a o o 1 0 0 o o ES
Mamiferos — Masuo poseo Coat 4 o o 1 o o o o oo 0/s
Mamíeros Puma concolor Poma 4 0 0 a o o o o 9. 4

5

Especies El Orden-La Carolina

Gpo Situación Suación Rango SS
Iaxonómico_ Nombre científico Nombre común Fuente Global__Nacional Endemismo Distribución Migración Critico (C1) Critico (C?) Critico (C3) Ranking
a ubematrcrstata Cardenal Amarilo 7 7 7 7 7 7 7 7 E]
Ave Lateralussplptera Burrito Negruzco 2 3 2 3 7] o 0 4 o
aves Horoypoliaetuscoranatus — Aguila Coronada 2 a 4 2 1 o 4 o o 1
aves Sporophiarufioli Capuchino Garganta Café 2 2 2 2 2 3 o o E
Aves Pseudocoloptery inelllana Dorado Pardo o 2 3 2 El 2 o o a 36
Ave Alectranas nora Vetapá de Collar o 3 a 3 El ñ] o o o Bm
aves Trngtes subruicolis Payerio Canela o 2 3 2 2 3 o o o 2
Aves Elatomus cule Carpintero Negro de Garganta Blanca 2 2 3 2 2 o o o o m
Anfbios — Leptodactislaticeps — RanaCorallna o 2 3 3 El o o o o 1
Mamíleros — Ozotacerosberoartcas Venado delas Pampas o 2 a 3 2 o o o o 1
Mamíleros — Cabassauschacoenss Cabasú chaqueño o 2 2 3 El o o o o
Aves Eleothreptus anomalus —— Atajacaminos Ala Negra o 2 4 2 2 o o o o 0
Aves Polstcts pectoral TachuriCanela (loto) o 2 o 2 El El o o o 0
Ave Spartanoien molroides —— Espartilero£nano, 2 2 2 2 2 o o o EE
Mamíeros — Dasypus hybridus Multa o 2 2 2 2 o o o o 8
Anfibios tepidabotrachusasper — Escuerto o 2 o 3 z o o o o 8
Aves Ahea americana ando 2 2 2 1 1 o o o o 8
Mamíeros — Tolypeutes matocus Tatu bola o 2 2 2 2 o o o o 8
Mamíferos — Mpmecophagatridactylo.— Oso Hormiguero Gigante o 3 3 1 o o o o o. 1
Mamíferos — Lontra longicoudis Lobito de Rio o 2 a o 0 o o o o 6
Aves Phoenicopters chensis Flamenco Austral o 2 o 1 1 o o o o. 4
Mamieros _ Leopardus geoffroy Gato Montés o o o 1 fl o o o o. 2

Ta 25

184 de 188
Especies San Joaquín

ADECOAGRO

Informe Final de la RBA

Gpo Suacón Situación Tango Patas Hora ab
Taxonómico Nombre cielo "ombre comin fueme Global — Nacional Endemismo Distribución Migración Critico (C1)_Crtio[C2) Critico (C3)_Ranking
me Dolo aENor Cara q 0 7 7 7 7 a
Ae Sroroptlahypochroma —— CapuchinoCastaño 2 204 3 3 o 4 o o»
e Sporoptla ef Capuchino Garganta Café 1 2002 2 2 3 A o 2
e Tompressubmufcolis —— Pyerocanal 20 2003 1 2 3 o o E
e Palais pectoral TachuriCanel (Pto) 2002000 2 3 3 o o 1 de
e letras hora Vetapá de Colar 9. 3004 3 3 a o o om
e Bortomialongicoudo —— Bata 2 0. 2 2 1 4 o o o »
e Soorepila iypoxoniho —— Capuchino Canela 1 3002 1 2 A o o o E
Mamieros — Emnsaciontreciyuras — ApsaiGuara 2 2004 z 1 o o o o 2
e Pscudocoloptendineliana Dorado Pardo o 02003 2 3 2 o o o 2
e Soartonota mojrcióes — Espartlerotnano 2 2002 2 2 ñ o o o 2
e Amblramprus holosericess Federal CI 1 2 o o o o 4
Mamíeros — Bosocersdchotomus — CervadetosPantanos o 3004 2 3 o o o o 4
e Choradius modestes Chota Pecho Canoa 2 2. 0 2 3 2 o o o 4
e Embergolde yorangonuz — Calado ico 2 o 3 2 2 A o o o 4
e Hloroyrolaescornaras — Águlla Coronada o. 4 2 1 o o o o 4
e Elecireptasonomols —— Majacamincs Ma Negra o 24 1 2 0 0 o o
Mamieros tonta ongicaads Loba de fio a 204 o o o o o E
e fea amero and o 202 z 1 o o o E
e arios melonatossvcoPao Cresudo a 9 4 z 1 o o o o
e Cranioeucasaphurfera Cri Orca 2 0. 00 1 2 o o o o
Mamíeros — Dosypuzhyordas Multa o. 2002 2 2 o o o o 2
ea Donacospz altons —— CachioConea 4 5 00 2 2 o o o o 2
Anfibios tepidobaracucasper — Éscueno o. 2 0 3 3 o o o o 2
ez abi mycerio ar 2 0.002 z o o o o o 7
Martos Ceoporduscoloolo Gato dels Pajonles o 02003 z 1 o o o o 7
Mamíferos — Mprmecoptaga ridociia — Oro Mormguero Ggame o 3003 z o o o o o 7
Mamiferos — Pseudolopexgymnacercus — Zoro Giza Pampesno 2 0. 0 2 1 o o o o 7
Mamiferos. Cerocyón omo de Monte 2 o. 0 i z o o o o €
Mamiferos — Mozoma gouazoubiro —— Guancho 2 0. o z 1 o o o o 6
Mamíeros— Eptesicus diminutas Murcéago Pardo Chico o. 1 0 2 2 o o o o 5
ea (piodmostes moculotus — Bemeveofayado 2 0. 0 z o o o o o 5
e Phoenicoptereschlensis — Flamenco Austral o 200 z 1 o o o o 4
Mamleros _teopordusgeoffoj Gato Montes o o o z 1 0 0 o o 2
Ta En
Especies Itá Caabó
Gpo Suacón Stusdón Tango Patas obrar ab
Taxonómico Nombre cielo "ombre comin fueme Global — Nacional Endemismo Distribución Migración Critico (C1)_Crtio[C2) Critico (C)_Ranking
me Sporaphla pol Capua Pecho Bana CE 7 7 7 7 7 2%
Ae utemorn cristo Cardenal Amaro 1 a 4 2 2 o 4 o o»
e Sporoptlahypecinoma —— CapuchinaCasaño 2 204 3 3 o 4 o o»
e Tomprescabmfcolle —— Payetocanal 1 23 1 2 3 ó o 2»
Anfibios Argenteohyíasemera pedese Rana de Pedersen o oa 4 4 o o o o
Mamíferos — Blosocersdichotomue Cervo delos antanos a 3 a 2 3 o o o o %
ea Dolchompcoryahos —— Craratán a 0. 4 o 2 4 o o o
e Palstcs pectoral Tachuri Canela (Pto) 2 200 2 3 3 0 o o %
e Xontpopsor fam Toro Amaro o. 3004 3 3 o o o om
e Bortromiafogicaudo Bata 2 0. 2 2 1 4 o o om
es Plaroyhocenscoronatus — ÁgulaCoronada 2. 4 2 1 o o o om
Anos Melania cupreusopulos 9 0 02003 4 4 o o o o
vez Sroropilahyposonha == Capuchino Canela 2 304 2 2 0 o o o E
e aim dominicanas Monjt Dominicana o 304 3 3 o o o o m
e Emberiolde pirangonuz — Calado ica 2 0 3 2 2 o o o o 1
e Spore cole Capuctino Garganta Café o. 02002 2 2 3 o o o
e janolox laucocoerlea — Remamora Chea CI 1 2 ó o o o
es Eleoteptuz onomolas —— Aajcaminos Ma Negra o 204 2 2 o o o o
Mamieros — tonta ongicaads Loba de fio a 204 o o o o o o
ea fea americana and 1 22 1 1 o o o o
e Saridornis melonatos sico Cresudo CI z 1 0 o o E
es Sptoetus matas gula Cesta Real o 204 2 1 o o o o 3
Mamtros — Emnsocjonbrociyurs Asi Guard o 204 z 1 o o o o 2
Mamiferos — Dosypurhyeridos Malta o. 020042 2 2 o o o o 2
Mamiferos — Cogostomus modus Vico 2 0000 1 2 o o o o 3
Mamiferos — Mjotisruber Murcetguio ojo o. 02002 2 2 o o o o 2
ea Sportnoia molrcides —— EsparileroEnano o. 02002 2 2 o o o o 2
hepilez Camana Vacaré Overa 4 0. 00 2 z o o o o 7
es Catena moschara Pato ea o. 2 i o o o o o 7
Mamieros — parechaenePydrochaeiz — Carpincho 2 0 2 z o 0 o o o 7
Mamíferos — teopards igenas Leopardo gr o 03003 z o o o o o 7
Mamíferos — Mprnecoptaga idolo — Oso Mormiguero Gigante o 33 z o o o o o 7
Mamíferos — Mozoma gouazoubiro Gancho a 0. 0 1 1 o o o o 6
Mamteros — Myscostorcoypus Caio o Fasa Nutria 2 o. 0 z 1 o o o o $
hepules — Tupiomblemenomoe —— Laganocteo 2 0. o z 1 o o o o
es Coon ula Zorzal Bores o  . e 2 1 2 o o o 5
Mamíeros — Eptescus minuts Murciélago Pardo Chico o 1 0 2 2 A o o o 5
Mamiferos — Dasppuznovemenctus Mali Grande 2 0. 0 o 5 o o o o 4
Mamíeos __teopordusgeoffoj Gato Mont o o o z 1 0 0 o o 2
Ta 0

185 de 188
Especies Oscuro

ADECOAGRO

Informe Final de la RBA

Gpo Sudón Siuadón Fago Paba PEE
Taxorómico _ Nombre entiio hombre común Fuente Global — Maional Endemiemo Distribución Mración Clic (C1) Critico (C2) Critico (3) Ranking
Fabs ArgEnioNyi demeripadenEn Rana de Pee E 7 qa 7 7 E
o VetapádeColar a 3 04 3 3 00 A 5 > a
ves Sporphlocimamoneo Capuchino de Corona Gr 34 3 3000 4 3 2 A
o Crdera Aso a id z 200 A 3 EE]
ves SporoploMppecoma Capuchino Casan 2 4 3 3000 4 o o»
e Temghes cbf Playemo cansa 2 2 2 2003 o 3 E
Mamiteros — Cienomusdorign Anguyá Tun de DOrbEny Lo 3 2 0 0 A 5%
mues spore Capuchino Garganta Cae 2 2 2 3 o 5 E
Mails Melonopiryias cuprescopalors 4 2 4 2 0 o 3 5»
aves ora camdocis Tacturcoludo a a 3 200 o 3 o E
Mamileros — Bostocen chotomas nio delos Patanos a a 2 100. o o o E
mies Hole gula Coronda aa 2 000 o 3 o E
mes Conppesplomelanoss Caen de tr 9 304 4 2020 o 3 A]
hue Eeotreptzanonas Aajaaminos Aa Negra a 24 2 200 o o A]
des Popstcspecons TachurCane lote] 2 2000 2 1003 A 3 A]
o tr Tarda Aman 34 3 1203 o 3 so Ñ
aves olmedomiacams Monjta Dominicana o 3 4 3 3000 o o o oh
Mameros — Cnpscgon brechas guar Gua a 24 1 000 o 3 o E
Mene Emneciccnoisse cuna 1 1 3000 o 3 o E
Anto —— Ceplcbaracs osper Ecuero 2 200 3 3000 o 3 so ñ
Mames — Lon engcade Lobito de o a 24 o o. o o o do
e ecameo hana od z 00 o 3 o do
mes Sparenacomalurides Espartlero Enano 2 2004 2 2000 o 3 o de
ves Calariemetaoros Playera Pectoral 2 3 e z 2 2 o o E]
Mes Coen Zonal are Lo. 0. 2 1d o 3 2 3
Mamiteros — Galercado Firán Enca 0 i E o 3 23
diez Oralecancale Cara 2 2. o 2 120. o o 2 3
des Selectas gula Creada Peal 204 2 1000 o 3 2 3
ae ThchotoupS melones Fratero Corona Amara 2 3 00 3 200 o 3 2 3
Mamiferos Dosypuz yori ala o 20 2 2 200 o o o a
Mallo Boceto belr Fonade dos colores 2 5005 2 2000 o 3 2 4
MMameros— Logostomus maximos Viana 2. e 2 200 o 3 2 8
Mames Mazome americano Cormuela colorada La i so. o o o 4
Mea acelodoms seco Entra Pech Manchado 2 3. 00 2 200 o 3 2 4
Mamiferos — Pron conavoras guar Pope 0 i 50 o 3 2 4
e escapen arado Copetón 2 0. 0 2 200 o 3 os
hves — Amezomcesio Loro Hablador 2. 2 00 o o 2 >
Beptes — Camantetratas Vacaré Quero 2. e 2 100 o 3 2 7
Mies Camas Paca Lo. 2 i so o 3 2 7
Mamiferos Conepotz caga Zorrno Común “0. 0 2 200 o o 2 7
Mamiferos Ppdrachaerehpdrochaers Caro a i oo 0 o 3 2 7
Me amena ara a 1 2 0. o 3 2 7
Mames Leopard iris Leopardo Tre 0 3003 1 2... o o 2 7
eo Pomo Lone Mac 2 3 000 2 zo00 o 3 2 7
Me Auclesen Ct ca 2. 0. i 000 o 3 A
ves Arundel lccentolo iaandera “e 1 000 o o o 6
Mes eoalbcaudaas galeno Cola Banca 2. e 1 00 o 3 o 6
Mamiteos Cerco os Zorro de Monte 2. e 1 000 o 3 o 6
Mareos Leoponds geo Gato Mont “e 1 000 o o o 6
Mameos — Mazomo goszcubo Guazancho 2. e 1 00 o 3 o 6
mea ice pnezsemenlars guata 2. e 1 00 o 3 o 6
die actores Colorada 2. e 1 020 o 3 o 6
Marieros— Epescs aminas Marcago Pardo Chico o 1 0 2 2000 o o o $
Mareos — Herp yogoucroundl Vasaroinál 2 3. e i 50 o 3 ss
e toni cn 4 0 e o 2 e 0 3 24
a =
Especies Santa Lucía
Grupo Suacón Situación Tango Patas Hora ab
Taxonómico_ Nombre cientifico Mombrecomin fueme Global_ Nacional Endemismo Distribución Migración Critico (C4) Critico [C2) Crfico (€) Ranking
me Cemento Cardenal manto CE 7 7 7 7 7 E
e doterolas splptero Baro Negrsco o. 3002 3 4 o 5 4 o de
e Prcudocolptenp nena Dorado Pardo o 02003 2 3 2 o o 2 de
e Tompiessaufcoll 7 PayrtoCanela o 2003 2 2 3 o o 1 de
e Sporaphla rafa Capuchino Garganta Café o. 2002 2 2 3 o o 1%
e drmprolaerscoronarus — Arial Coronada CI 1 1 0 o o o %
e Alem roo Vétapá de Colar o. 304 3 3 o o o o m
e Sotoca muticolor —— PepteroChico 2 2002 2 3 o o o om
e Signatura buépoides —— Calndrta 1 2002 2 3 o o o o »
e Polects pectoral TachuriCanel (Pto) 202000 1 3 3 o o o E
es Poospira melanoleuco —— Montetacabezanegra 2 20 2 3 o o o o
Antibes teptodacylaslniceps Rana Coralna o 02003 3 3 o o o o 4
Mamíferos — Cobossosschoccense —— Cabaschaqueño o. 02002 3 3 o o o o
ea Electreptusanomolis —— Atajcaminos Ma Negra o 204 2 2 o o o o
e fea americano Nano 2 202 i i o o o E
e Astenes boe Canastero chaqueño 4 0. 00 2 3 o o o o 3
e Corphisera laudina —— Gremudo a 0. o 2 3 o o o o 3
ae Phoenicopteraschlensis Flamenco Austral 2 2 00 i z o o o o 2
Mamíeros — Dosypurbyoridos E o 2002 2 2 o o o o 3
Mamo: Toppeutes moacus Tata bota o. 02002 2 2 o o o o 2
Anfblos — tepidoboacusosper — Éscueno o 2000 3 3 o o o o 2
Mamíeros — Mprmecoptago idolo — OsoMormiguero Gigante o 3003 1 o o o o o 7
Mamiferos — Lira ongiczado Lobo de o o 204 o o o o o o €
Mamíeos __teopordusgeoffoj Gato Monte o o o z 1 0 0 o o 2
73 Ta ==

186 de 188
ADECOAGRO
Informe Final de la RBA

Especies La Rosa

Gpo Siuación Situación Tango Patas obrar ab
Taxonómico Nombre cent "ombre comin fueme Global — Nacional Endemismo Distribución Migración Critico (C1)_Critio[C2) Critico (C)_Ranking
me TompiessabufeolEs —— Playenio Gane E 7 7 7 7 7 ES
Mamíeros — Sporophlarfclis Capuchino Garganta Caé 2002002 2 2 3 o o E
Mamiferos — Payatctuspectorals ——— TachuriConela (Pojto) 2002000 2 3 3 o o 1d
e caro Vapá de Calar 9 304 3 3 A o Al o Ñ
Mamiros — Gabemoticcrtato Cardenal Amaro o. 4 2 2 o o o o 2
ea Pscudocoloptenpdieliana Dorado Pardo o 02003 2 3 2 o o o 2
Mamieros — Blosocerz dchotomus — CervodelosPatanos o 3004 2 3 A o o o 4
eo Plomyholverscoronañas — Agua Coronada o 4 1 1 0 o Al o 4
Anfibios Electmeptasonomolas —— Ataacaminos Ala Negra o. 204 2 2 o o o E
Mamíferos — DosypuzMyeridos Malta o. 2002 2 2 o o o o 2
Mamiferos — tepobotracusasper —— Éscueno o. 2000 3 3 o o o o 2
e fea america ano 2 202 i i o o Al o 3
e Sportoncica molrcides — Esparta £rana 9. 02002 2 2 o o o o 2
e ¡Myrmecophaga trdaceo — Oso Hormiguero Gigante o 3003 z o o o o o 7
e dontr ongicous Lobo de o o 204 o o o o Al o €
avez Eptesius diminutas Muraéago Pardo Chico o 10 2 2 o o o o 5
e Phoenicopterazchlensis — Flamenco Austral o. 2000 i z o o o o 4
pe deoporausqeofrod Gato Montes 0 o_o z 1 0 0 o oo»
Ta mE
Ecosistemas
Ensambles
únicosde — Gradode Hábitat Diversidadsp — Estadode
Establecimiento Ecosistema Tendencia Extensión especies  amenara Crítico vegetales conseradón Valor
Hombó Bosque ribereño 7 a y 7 a 7 E
Monte fuerte 2 4 o 2 o 2 22
Sabanas palmar 2 o o 2 o o 226
Sabanas mixtas 2 2 o 2 o o 28
Bañados o 2 o 2 o o ES
Esteros o 2 o 2 o o .
Total E
San Joaquín Bosques grafos 7 a y 7 7 5 E
Sabanas 4 o o 4 4 o 2%
Pajonales y gramillares o o o 4 o o 226
Comunidades hidromis o 4 o 4 o o “2
Total 8
Oaro Bosques gros 2 a a a a 7 a
Bosques y sabanas fandubay 4 o o 4 o o 2%
Palmares o 2 o 4 o o “ 1
Esteros, lagunas y bañados o o o 4 o o .
Pastizales 2 2 o 4 o o 21
Pajonales o o o 4 o o 226
Total 6
Mácaabd Bosques granos 7 a y 7 0 7 CE
Pastizales 2 o o 4 o o 24
Sabanas de Ñandubay 4 o o 4 o o 21
Bosque Xerofilo 2 4 o A] o 2 2%
Pajonales o 2 o 4 o o 24
Total s6
H ordena Carolina Bosques de tes quebrachos a a 7 7 0 7 2»
Albal 4 4 o 4 o o o o»
Total 2
Sana lud Bosques de tes quebrachos a 7 7 7 7 7 77%
Bañados del salado o 4 o 4 o o o a
Bosques igrófilos o 4 o 4 a o 201
Total 46
ros Bosques granos 7 7 y 7 7 7 77%
Pajonales planicie del io Salado o 4 o 4 o o 2 1
Total 2

187 de 188
Procesos evolutivos clave

ADECOAGRO

Informe Final de la RBA

Alto Alta heterogeneidad Gradientes Interfaces Cambio
Establecimiento Áreasaisladas endemismo espacial ambientales edáficas Conectividad climático Valor
Ombú o o 2 o o o o 2
San Joaquín o o o o o o o o
Oscuro o o 2 2 o o o 4
Itá Caabó o o o o o o o o
El Orden - La Carolina o o o o o o o o
Santa Lucía o o o o o o o o
La Rosa o o o o o o o 0
Factores locales
Otras % de áreas cultivadas % de áreas naturales

Establecimiento AICA OTBN restricciones con alto valor o seminaturales Valor

Ombú o 4 2 0 4 10
San Joaquín 4 4 4 2 3 17
Oscuro 4 4 0 1 4 B
Itá Caabó o 2 0 1 3 6
El Orden - La Carolina 2 3 0 o 4 9
Santa Lucía o 4 2 0 2 8
La Rosa o 4 0 0 3 7

188 de 188
